Exhibit 10.4

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of July 14, 2008,
by and among SARATOGA RESOURCES, INC., a Texas corporation, as the Borrower, the
Designated Borrowers (as herein defined), the Lenders from time to time party
hereto, MACQUARIE BANK LIMITED, a bank incorporated in accordance with the laws
of Australia, as Administrative Agent and as Issuer.  Certain terms used herein
are defined in Section 1.1.

RECITALS:

WHEREAS, Harvest Oil & Gas, LLC, a Louisiana limited liability company (“HOG”)
has heretofore entered into that certain Senior First Lien Secured Credit
Agreement dated as of August 17, 2005 by and among HOG and Macquarie Bank
Limited, a bank incorporated in accordance with the laws of Australia, as Lender
(as amended, supplemented, restated or otherwise modified prior to the Effective
Date, the “HOG Credit Facility”);

WHEREAS, The Harvest Group LLC, a Louisiana limited liability company (“THG”)
has heretofore entered into that certain Senior First Lien Secured Credit
Agreement dated as of September 29, 2006 by and among THG and Macquarie Bank
Limited, a bank incorporated in accordance with the laws of Australia, as Lender
(as amended, supplemented, restated or otherwise modified prior to the Effective
Date, the “THG Credit Facility”);

WHEREAS, Borrower, HOG, as a Designated Borrower (as hereinafter defined), and
THG, as a Designated Borrower, desire to amend and restate the HOG Credit
Facility and the THG Credit Facility in order to restructure, rearrange, renew,
extend and refinance all indebtedness, including Commodity Hedging Agreement
obligations and letters of credit, evidenced by and outstanding under the HOG
Credit Facility and THG Credit Facility as of the Effective Date (the “Existing
Indebtedness”) into obligations and commitments hereunder, and to otherwise
amend and modify the HOG Credit Facility and the THG Credit Facility;

WHEREAS, any Debt and Liens outstanding under the HOG Credit Facility or the THG
Credit Facility on the Effective Date shall be continued as Obligations and
Liens under this Agreement; and

WHEREAS, the Administrative Agent, the Lenders and the Issuing Bank are willing,
on the terms and subject to the conditions hereinafter set forth (including
Article IV), to amend and restate the HOG Credit Facility and the THG Credit
Facility and make Loans to Borrower (which Loans shall be used, among other
things, to extend, renew and continue the Remaining Existing Indebtedness and
the corresponding loans under the HOG Credit Facility and the THG Credit
Facility), and to issue and participate in Letters of Credit for the account of
Borrower or any Designated Borrower for financing capital expenditures for the
development of the Oil and Gas Properties of the Borrower and its Subsidiaries
and to provide funding for their general corporate purposes;

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Borrower and the Designated Borrowers, jointly and severally,
assume and agree to be liable for the Remaining Existing Indebtedness and the
parties hereto agree to amend and restate the HOG Credit Facility and the THG
Credit Facility in their entirety as follows:

ARTICLE I

DEFINITIONS

1.1

Definitions.  The following terms, as used herein, have the following meanings:

“ABR,” when used in reference to any Loan or Advance, means that such Loan, or
the Loans comprising such Advance, are bearing interest at a rate determined by
reference to the Alternate Base Rate.





--------------------------------------------------------------------------------

“Acceptable Commodity Hedging Agreements” means Commodity Hedging Agreements:

(a)

meeting all the following criteria:

(i)

The notional quantity of gaseous and liquid hydrocarbons subject to Commodity
Hedging Agreements by the Borrower or its Subsidiaries, at the time of entering
into such Commodity Hedging Agreements, shall not be, without the prior written
approval of the Required Lenders, greater than 80% or less than 60% of the
monthly production of hydrocarbons from the Proved Developed Producing Oil and
Gas Properties of the Borrower and its Subsidiaries as determined by the
Administrative Agent for the nearest 36 month period from the time of such
calculation, as determined by the Administrative Agent in connection with the
most recently completed Borrowing Base (which information shall be provided by
the Administrative Agent to Borrower upon request);

(ii)

The “strike prices” under any Commodity Hedging Agreements, at the time of
entering into such Commodity Hedging Agreements, shall not be less than the
lowest prices utilized in the most recent sensitivity case evaluation of the Oil
and Gas Properties of the Borrower and its Subsidiaries used by the
Administrative Agent (which information shall be provided by the Administrative
Agent to Borrower upon request) in determining the most recently completed
 Borrowing Base, as reported to the Borrower, except that under certain downside
conditions such lower strike price as the Required Lenders may approve in
writing following a written request by the Borrower may be used;

(iii)

Any counterparty must be an Approved Counterparty;

(iv)

If the Commodity Hedging Agreement is with a counterparty other than the
Administrative Agent or an Affiliate of the Administrative Agent, then the
Commodity Hedging Agreement shall not contain any anti-assignment provisions
restricting the Borrower or its Subsidiaries or if such Commodity Hedging
Agreement contains anti-assignment provisions which cannot be removed, such
provisions shall be modified to read substantially as follows:  “The interest
and obligations arising from this agreement are non-transferable and
non-assignable, except that [name of Person] may assign and grant a security
interest in its rights and interests hereunder to a contractual collateral agent
for itself and certain other lenders (collectively, “Lenders”) as security for
present and future obligations of [name of Person] to the Lenders.  Until hedge
provider is notified in writing by such collateral agent, to pay to such
collateral agent, amounts due [name of Person] hereunder, hedge provider may
continue to make such payments to [name of Person].”

(v)

The Administrative Agent shall have received for the benefit of the Lenders
first and prior perfected security interests pursuant to security agreements in
form and substance reasonably satisfactory to the Administrative Agent in the
right, title and interest of such Person in and to the Commodity Hedging
Agreements of such Person;

(vi)

The Borrower or its Subsidiaries will not sell any calls other than calls
corresponding to an existing permitted collar already executed or being executed
in conjunction with such purchased call; and

(vii)

The Commodity Hedging Agreement is entered into in the ordinary course of
business for the purpose of protecting against fluctuations in commodity prices
or commodity basis risk and not for purposes of speculation; or

(b)

identified and described on Schedule 1.1 and otherwise satisfying the
requirements of subclauses (iii), (iv), (v), (vi) and (vii) of clause (a) of
this definition; or

(c)

in the form of minimum price guarantees or “floors,” limited to 100% of the
monthly production of hydrocarbons from the Proved Developed Producing Oil and
Gas Properties of the Borrower and its Subsidiaries as determined by the
Administrative Agent in connection with the most recently completed Borrowing
Base which are not subject to Commodity Hedging Agreements under clause (a) or
(b) of this definition and otherwise satisfying the requirements of subclauses
(ii), (iii), (iv), (v), (vi) and (vii) of clause (a) of this definition.





2




--------------------------------------------------------------------------------

“Acceptable Hedging Agreements” means Acceptable Commodity Hedging Agreements
and Acceptable Rate Management Transactions.

“Acceptable Rate Management Transactions” means any Rate Management Transaction
meeting all of the following criteria:

(i)

the terms are entered into in the ordinary course of business for the purpose of
protecting against fluctuations in interest rates and not for purposes of
speculation; and

(ii)

the Persons with whom such Transactions are effected are Approved
Counterparties.

“Accounts” means, with respect to any Person, all of such Person’s accounts, as
such term is defined in the UCC.

“Acquisitions” means the acquisition by Borrower and/or a wholly-owned
Subsidiary of the Borrower of the Target Assets pursuant to the terms and
conditions of the Acquisition Agreements.

“Acquisition Agreements” means the HOG Acquisition Agreement and the THG
Acquisition Agreement.

“Act” is defined in Section 10.10.

“Administrative Agent” means Macquarie Bank Limited, in its capacity as
contractual representative of the Lenders pursuant to Article X, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article X.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative detail reply form, if any, prepared by the Administrative Agent
and completed and submitted by such Lender to the Administrative Agent.

“Advance” means Loans of the same Type, made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period
is in effect.

“Affected Lender” is defined in Section 3.9.

“Affected Loans” has the meaning assigned such term in Section 3.8.

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person.

“Agents” means the Administrative Agent and any other “agent” appointed under
the Loan Documents with the consent of the Borrower.

“Aggregate Commitment” means the aggregate of the Commitments of all the Lenders
hereunder, as reduced or increased from time to time pursuant to the terms
hereof.

“Agreement” or “Credit Agreement” means this Amended and Restated Credit
Agreement, as the same may hereafter be restated, supplemented, modified or
amended from time to time.

“Alternate Base Rate” means, on any date and with respect to all ABR Loans, a
fluctuating rate of interest per annum (rounded upward, if necessary, to the
next highest 1/100 of 1%) equal to the higher of

(a)

the Base Rate in effect on such day; and

(b)

the Federal Funds Effective Date in effect on such day plus ½ of 1%.





3




--------------------------------------------------------------------------------

Changes in the rate of interest on that portion of any Loans maintained as ABR
Loans will take effect simultaneously with each change in the Alternate Base
Rate.  The Administrative Agent will give notice promptly to the Borrower and
the Lenders of changes in the Alternate Base Rate; provided that, the failure to
give such notice shall not affect the Alternate Base Rate in effect after such
change.

“Annualized EBITDA” means (i) for the quarter ending December 31, 2008, the
product of 2 times the Borrower’s EBITDA for the six months ending December 31,
2008, (ii) for the quarter ending March 31, 2009, the product of 4/3 times the
Borrower’s EBITDA for the nine months ending March 31, 2009 and (iii) for any
quarter ending thereafter, the Borrower’s EBITDA for the twelve month period
ending on the last day of such quarter.  For the purposes of making the
calculations of EBITDA required in this definition, the Target Assets will be
deemed to have been acquired on the date hereof, regardless of whether the
actual date of the Acquisition occurs after that date.

“Applicable Margin” means, for any day and with respect to all Loans maintained
as Eurodollar Loans or ABR Loans, the applicable percentage set forth below
corresponding to the Borrowing Base Utilization Percentage Share:

If the Borrowing
Base Utilization
Percentage Share is:

Then the Applicable Margin for Eurodollar Loans is:

Then the Applicable Margin for ABR Loans is:

Greater than or equal to 75%

2.75%

1.25%

Greater than or equal to 50% but less than 75%

2.50%

1.00%

Less than 50%

2.25%

0.75%




If at any time the Borrower fails to deliver a Reserve Report pursuant to
Section 2.8.2 or 2.8.3, then the “Applicable Margin” means the rate per annum
set forth on the grid when the Borrowing Base Utilization Percentage Share is at
its highest level until such time as such Reserve Report have been delivered.

“Approved Counterparties” means any counterparty to a Hedging Agreement with the
Borrower or its Subsidiaries that (a) is a Lender or an Affiliate of a Lender or
(b) has a credit rating of “A3” or higher from Moody’s or “A-” or higher from
S&P.

“Approved Engineer” means Collarini & Associates, or any other independent
petroleum engineer mutually satisfactory to the Administrative Agent and the
Borrower.

“Approved Fund” means any Person (other than a natural Person) that (a) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
and (b) is administered or managed by a Lender, an Affiliate of a Lender or a
Person or an Affiliate of a Person that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 13.3), and accepted by the Administrative Agent, in substantially the
form attached hereto as Exhibit A or any other form approved by the
Administrative Agent.

“Assumption Agreement” means an Assumption Agreement, substantially in the form
attached hereto as Exhibit E, executed by a Responsible Representative of the
newly formed Subsidiary and furnished to the Administrative Agent from time to
time in accordance with Section 7.18.2.

“Authorized Officer” means a Responsible Representative and any other Person
designated and properly authorized to request an Advance.

“Base Rate” means, at any time, the rate of interest then most recently
established by the Administrative Agent as its base or prime rate, as
applicable, for Dollars loaned in the United States.  The Base Rate is not





4




--------------------------------------------------------------------------------

necessarily intended to be the lowest rate of interest determined by the
Administrative Agent in connection with extensions of credit.

“Benefited Lender” is defined in Section 12.2.3.

“Borrower” means Saratoga Resources, Inc., a Texas corporation.

“Borrower Materials” is defined in Section 10.10.

“Borrowers” means the Borrower and the Designated Borrowers.

“Borrowing Base” means, at any time, an amount equal to the borrowing base
amount determined in accordance with Section 2.8, as the same may be adjusted
from time to time in accordance with the terms hereof

“Borrowing Base Deficiency” is defined in Section 3.5.1(c).

“Borrowing Base Deficiency Determination Date” means any date on which the
Administrative Agent shall have notified the Borrower that a Borrowing Base
Deficiency has occurred and is continuing.

“Borrowing Base Deficiency Payment Date” means, with respect to each Borrowing
Base Deficiency Determination Date, the corresponding day of the month in each
of the five consecutive months occurring immediately after such Borrowing Base
Deficiency Determination Date or if any of such months does not have a
corresponding day, then, with respect to such month(s), the last day of such
month(s), provided that if any such corresponding day is not a Business Day,
then the Borrowing Base Deficiency Payment Date for such month(s) shall be the
Business Day immediately following such corresponding day.

“Borrowing Base Utilization Percentage Share” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Credit
Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Borrowing Date” means a date on which a Credit Extension is made or is to be
made to any of the Borrowers hereunder.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas, and New York, New York, are authorized
or required by law to remain closed; and if such day relates to an Advance or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Advance or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.

“Cash Collateralize” means, with respect to a Letter of Credit, the deposit of
immediately available funds into a cash collateral account maintained with (or
on behalf of) the Administrative Agent on terms satisfactory to the
Administrative Agent in an amount equal to the Stated Amount of such Letter of
Credit.

“Change of Control Event” means the occurrence of one or more of the following
events:

(a)

Any direct or indirect sale, lease, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one transaction or a series
of related transactions, of all or substantially all of the





5




--------------------------------------------------------------------------------

properties or assets of the Borrower (determined on a consolidated basis for the
Borrower and its Subsidiaries) to any Person or group of related Persons for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended (a
“Group”);

(b)

The Borrower consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, the Borrower, in any such
event pursuant to a transaction in which any outstanding Equity Interests of the
Borrower or such other Person are converted into or exchanged for cash,
securities or other property, other than any such transaction where the Equity
Interests of the Borrower outstanding immediately prior to such transaction
constitute, or are converted into or exchanged for, Equity Interests of the
surviving or transferee Person that represent a majority of the total voting
power of the outstanding Equity Interests of such surviving or transferee Person
(immediately after giving effect to such transaction);

(c)

the approval of the holders of Equity Interests of the Borrower of any plan or
proposal for the liquidation, winding up or dissolution of the Borrower;

(d)

the consummation of any transaction (including any merger or consolidation) the
result of which is that any Person or Group, other than any Permitted Holder, is
or becomes the beneficial owner, directly or indirectly, in the aggregate of
more than 40% of the total voting power of the Equity Interests of the Borrower;
or

(e)

individuals who on the date hereof constituted the board of directors of the
Borrower (together with any new directors whose election by such board of
directors or whose nomination for election by the stockholders of the Borrower
was approved pursuant to a vote of a majority of the directors then still in
office who were either directors on the date hereof or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the board of directors then in office.

“Claims” is defined in Section 10.8.

“Closing” means the consummation of the transactions contemplated herein.

“Collateral” means the Property pledged to the Administrative Agent or to the
Administrative Agent for the benefit of the Lenders and the Issuer (or to the
Lenders directly) as security for the Loans and the other Obligations.

“Collateral Amendment Documents” means (i) that certain Second Amended and
Restated Security Agreement, in substantially the form of Exhibit N, executed
and delivered by HOG and the Administrative Agent, (ii) that certain Amended and
Restated Security Agreement, in substantially the form of Exhibit N, executed
and delivered by THG and the Administrative Agent, (iii) that certain Second
Amended and Restated Act of Mortgage, Assignment of Production and As-Extracted
Collateral, Security Agreement and Financing Statement, in substantially the
form of Exhibit M, executed and delivered by HOG and the Administrative Agent
and (iv) that certain Amended and Restated Act of Mortgage, Assignment of
Production and As-Extracted Collateral, Security Agreement and Financing
Statement, in substantially the form of Exhibit M, executed and delivered by THG
and the Administrative Agent, as any of the same may hereafter be restated,
supplemented, modified or amended from time to time.

“Collateral Value” means, with respect to any Oil and Gas Property, the positive
dollar amount which such Oil and Gas Property contributed to the most recently
determined Borrowing Base.

“Commitment” means, as the context may require, any Loan Commitment or Letter of
Credit Commitment, as adjusted from time to time in accordance with this
Agreement.

“Commitment Amount” means, on any date, an amount equal to the aggregate amount
set forth in Schedule 1 hereto (as may be amended as provided in this Agreement)
or as set forth in any Assignment and Assumption relating to any assignment that
has become effective pursuant to Section 13.3, as such amount may be reduced
from time to time pursuant to Section 2.9.3.





6




--------------------------------------------------------------------------------

“Commitment Termination Date” means, as the context may require, the Letter of
Credit Commitment Termination Date or the Final Maturity Date.

“Commitment Termination Event” means

(a)

the occurrence of any Event of Default with respect to the Borrower or a
Designated Borrower described in Sections 8.1.4 and 8.1.5; or

(b)

the occurrence and continuance of any other Event of Default and either

(i)

the declaration of all or any portion of the Loans to be due and payable
pursuant to Section 8.1, or

(ii)

the giving of notice by the Administrative Agent, acting at the direction of the
Required Lenders to the Borrower that the Commitments have been terminated.

“Commodity Hedging Agreements” means any swap agreement, cap, floor, collar,
exchange transaction, forward agreement, or other exchange or protection
agreement relating to Hydrocarbons or any option with respect to any such
transaction, including any derivative financial instruments.

“Compliance Certificate” means a certificate, substantially in the form attached
hereto as Exhibit B, executed by a Responsible Representative of the Borrower
and furnished to the Administrative Agent for the benefit of the Lenders from
time to time in accordance with Section 7.2.

“Consolidated Subsidiaries” means as to the Borrower at any date, each
Designated Borrower and any other Subsidiary of the Borrower, the accounts of
which would be consolidated with those of the Borrower in its consolidated
financial statements if such statements were prepared as of such date.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Debt of any other Person (other
than by endorsements of instruments in the course of collection), or guarantees
the payment of dividends or other distributions upon the Equity Interests of any
other Person.  The amount of any Person’s obligation under any Contingent
Liability shall (subject to any limitation set forth therein) be deemed to be
the outstanding principal amount of the debt, obligation or other liability
guaranteed thereby.

“Control,” “Controlling” and “Controlled by” mean the ability (directly or
indirectly through one or more intermediaries) to direct or cause the direction
of the management or affairs of a Person, whether through the ownership of
voting interests, by contract or otherwise.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Internal Revenue Code of 1986, as amended.

“Covered Properties” is defined in Section 7.2.2(d).

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its Letter of Credit
Exposure at such time.

“Credit Extension” means, as the context may require,

(a)

the making of a Loan by a Lender (other than the continuation or conversion of
any Type of existing Loan); or





7




--------------------------------------------------------------------------------

(b)

the issuance of any Letter of Credit, or the extension or renewal of any Stated
Expiry Date of any existing Letter of Credit, by the Issuer.

“Crude Oil” means all crude oil, condensate and other liquid hydrocarbon
substances.

“Current Assets” of any Person means, at any date, the current assets of the
Borrower and its Consolidated Subsidiaries (including, without duplication, all
accounts receivable that would appear on a balance sheet of such Person as of
such date, whether or not entered into the general ledger of such Person) plus
the aggregate Unused Commitments which would be available pursuant to Section
5.2.

“Current Liabilities” of any Person means, at any date, the current liabilities
of the Borrower and its Consolidated Subsidiaries (including, without
duplication, all current liabilities that would appear on a balance sheet of
such Person as of such date), exclusive of the current portion of the Loans and
Letters of Credit hereunder and the current principal portion of the Term Loan
Facility.

“Debt” of any Person means at any date, without duplication:

(a)

all obligations of such Person for borrowed money, including, without
limitation, (i) the obligations of such Person for money borrowed by a
partnership of which such Person is a general partner, (ii) obligations, whether
or not assumed, which are secured in whole or in part by the Property of such
Person or payable out of the proceeds or production from Property of such
Person, and (iii) any obligations of such Person in respect of letters of credit
and repurchase agreements;

(b)

all obligations of such Person evidenced by notes, debentures, bonds or similar
instruments;

(c)

all obligations of such Person to pay the deferred purchase price of Property or
services (except trade accounts arising in the ordinary course of business if
interest is not paid or accrued thereon by such Person) including obligations to
pay for goods and services whether or not received or utilized, provided that
the obligation of such Person to pay under property earn-in agreements shall not
constitute Debt except to the extent such property is so earned;

(d)

all Capitalized Lease Liabilities;

(e)

all liabilities which in accordance with GAAP would be included in determining
total liabilities as shown on the liability side of a balance sheet and are
payable more than one year from the date of creation or incurrence thereof;

(f)

all net obligations of such Person under Hedging Agreements;

(g)

all Guarantees by such Person of obligations of another Person;

(h)

obligations of such Person arising under Synthetic Leases;

(i)

all Contingent Liabilities of such Person; and

(j)

all obligations referred to in clauses (a) through (i) of this definition of
another Person secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) a Lien upon property owned by
such Person.

“Default” means the occurrence of an Event of Default or any event which with
notice, lapse of time or both would, unless cured or waived, become an Event of
Default.

“Default Rate” is defined in Section 3.4.





8




--------------------------------------------------------------------------------

“Deposit Account” has the meaning given to such term in the UCC, provided that
trust accounts maintained for the benefit of Persons other than Borrower and its
Subsidiaries shall not be considered “Deposit Accounts.”

“Deposit Account Control Agreement” means a Deposit Account Control Agreement,
(a) dated as of the Initial Funding Date or (b) otherwise delivered pursuant to
the Loan Documents, between the Administrative Agent, the Term Loan Agent, the
Borrower and each Designated Borrower, as applicable, and the applicable
depository bank, substantially in the form of Exhibit L or such other form as
the depository bank may require and acceptable to Administrative Agent, and
covering the Deposit Accounts described on Schedule 6.16, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the Loan Documents.  The term “Deposit Account Control Agreements” shall
include each and every Deposit Account Control Agreement executed and delivered
pursuant to the Loan Documents.

“Designated Borrowers” means each of: HOG, THG, Lobo Operating and Lobo
Resources or any other Subsidiary of the Borrower which complies with the
requirements of Section 7.18.2.

“Disbursement” has the meaning stated in Section 2.6.2.

“Disbursement Date” has the meaning stated in Section 2.6.2.

“Dollars” and “$” mean dollars in lawful currency of the United States of
America.

“EBITDA” means, for any applicable period and with the respect to the Borrower
and its Consolidated Subsidiaries, the sum of (a) Net Income, plus (b) to the
extent deducted in determining Net Income, the sum of (i) amounts attributable
to amortization, depletion and depreciation of assets, (ii) income tax expense,
and (iii) Interest Expense for such period.

“Effective Date” means the date first written above.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; or (d) a Person which is consented to as an Eligible Assignee by
Administrative Agent.

“Environmental Laws” means (a) the following federal laws as they may be cited,
referenced, and amended from time to time:  the Clean Air Act, the Clean Water
Act, the Safe Drinking Water Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Endangered Species Act, the Resource
Conservation and Recovery Act, the Hazardous Materials Transportation Act, the
Superfund Amendments and Reauthorization Act, and the Toxic Substances Control
Act; (b) any and all equivalent environmental statutes of any state in which
Property of the Borrower or any of its Subsidiaries is situated, as they may be
cited, referenced, and amended from time to time; (c) any rules or regulations
promulgated under or adopted pursuant to the above federal and state laws; and
(d) any other equivalent federal, state, or local statute or any requirement,
rule, regulation, code, ordinance, or order adopted pursuant thereto, including,
without limitation, those relating to the generation, transportation, treatment,
storage, recycling, disposal, handling, or release of Hazardous Substances.

“Environmental Liability” means any claim, demand, obligation, cause of action,
accusation, allegation, order, violation, damage, injury, judgment, penalty or
fine, cost of enforcement, cost of remedial action or any other cost or expense
whatsoever, including reasonable attorneys’ fees and disbursements, resulting
from the violation or alleged violation of any Environmental Law or the
imposition of any Environmental Lien.

“Environmental Lien” means a Lien in favor of a Governmental Authority or other
Person (i) for any liability under an Environmental Law or (ii) for damages
arising from or costs incurred by such Governmental Authority or other Person in
response to a release or threatened release of hazardous or toxic waste,
substance or constituent into the environment.





9




--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, ownership and other equity
interests in such Person and rights to convert into ownership or other equity
interests in such Person or to otherwise acquire ownership or other equity
interests in such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, together with all presently effective and future regulations
issued pursuant thereto.

“ERISA Affiliate” means the Borrower, the Designated Borrowers, any other
Subsidiaries of the Borrower, and any other member of the Controlled Group.

“Event of Default” has the meaning stated in Section 8.1.

“Eurodollar,” when used in reference to any Loan or Advance, means that such
Loan, or the Loans comprising such Advance, are bearing interest at a rate
determined by reference to the LIBO Rate (Reserve Adjusted).

“Eurodollar Office” means the office of a Lender designated as its “Eurodollar
Office” on Schedule 1 hereto or in a Assignment and Assumption Agreement, or
such other office designated from time to time by notice in writing from such
Lender to the Borrower and the Administrative Agent, whether or not outside the
United States, which shall be making or maintaining the Eurodollar Loans of such
Lender.

“Existing Credit Facilities” means the HOG Credit Facility and the THG Credit
Facility.

“Existing Indebtedness” is defined in the Third Recital.

“Existing Letters of Credit” means, collectively, each existing letter of credit
issued for the account of the Borrower or any Designated Borrower that is deemed
to be issued and outstanding as of the Closing Date under this Agreement
pursuant to Section 2.6.6 and listed in Part I of Schedule 1.2 and each other
letter of credit issued for the account of the Borrower or any Designated
Borrower that is outstanding on the Closing Date and is specified in Part II of
Schedule 1.2.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Final Maturity Date” or “Final Maturity” means April 1, 2011, or such earlier
date on which the Commitments are terminated.

“Financial Forecast” means a cash flow sources and uses forecast for the then
calendar year, and the immediately succeeding calendar year, substantially in
the form of the forecast prepared by the Borrower and delivered to the
Administrative Agent on or about the date hereof.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the American Institute of Certified Public Accountants
acting through its Accounting Principles Board or by the Financial Accounting
Standards Board or through other appropriate boards or committees thereof.  Any
accounting principle or practice required to be changed by the Accounting
Principles Board or Financial Accounting Standards Board (or other appropriate
board or committee of such Boards) in order to continue as a generally accepted
accounting principle or practice may be so changed.  In the event of a change in
GAAP, the Loan Documents shall continue to be construed in accordance with GAAP
as in existence on the date hereof.

“General Intangibles” means, with respect to any Person, all of such Person’s
general intangibles, as such term is defined in the UCC.





10




--------------------------------------------------------------------------------

“Governmental Authority” means any nation, country, commonwealth, territory,
government, state, county, parish, municipality, or other political subdivision
and any entity exercising executive, legislative, judicial, regulatory, or
administrative functions of or pertaining to government.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing or in effect guaranteeing any Debt or
other obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Debt or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, to make reimbursement in connection with
any letter of credit or to maintain financial statement conditions, by “comfort
letter” or other similar undertaking of support or otherwise) or (ii) entered
into for the purpose of assuring in any other manner the payment of such Debt or
other obligation or to protect the obligee against loss in respect thereof (in
whole or in part).  The term “Guarantee” includes the pledging or other
encumbrance of assets by a Person to secure the obligations of another Person
and restrictions or limitations on a Person or its assets agreed to in
connection with the obligations of another Person, but does not include
endorsements for collection or deposit in the ordinary course of business; and
“Guaranteed” by a Person means the act or condition of providing a Guarantee by
such Person or permitting a Guarantee of such Person to exist.

“Hazardous Substances” means (a) any “hazardous substance,” as defined by the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”); (b) any “hazardous waste,” as defined by the Resource
Conservation and Recovery Act, as amended; (c) any petroleum product; or (d) any
pollutant or contaminant or hazardous, dangerous or toxic chemical, material or
substance within the meaning of any other applicable Environmental Law,
including any applicable Environmental Law relating to or imposing liability or
standards of conduct concerning any hazardous, toxic or dangerous waste,
substance or material, all as amended or hereafter amended.

“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (b)
for any date prior to the date referenced in clause (a) preceding, the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined by the counterparties to such Hedging Agreements in accordance
therewith.

“Hedging Agreement” means a Commodity Hedging Agreement or an agreement for a
Rate Management Transaction.

“Highest Lawful Rate” means, as to any Lender, the maximum non-usurious interest
rate, if any (or, if the context so requires, an amount calculated at such
rate), that at any time or from time to time may be contracted for, taken,
reserved, charged, or received by such Lender under applicable laws with respect
to an obligation, as such laws are presently in effect or, to the extent allowed
by applicable law, as such laws may hereafter be in effect and which allow a
higher maximum non-usurious interest rate than such laws now allow.  To the
extent the laws of the State of Texas are applicable, if at all, for the purpose
of determining the “Highest Lawful Rate,” such term shall mean the “weekly
ceiling” from time to time in effect as referred to and defined in Chapter 303
of the Finance Code of Texas, as amended.  The determination of the Highest
Lawful Rate shall, to the extent required by applicable law, take into account
as interest paid, taken, received, charged, reserved or contracted for any and
all relevant payments or charges under the Loan Documents.

“HOG” is defined in the First Recital.

“HOG Acquisition Agreement” means that certain Purchase and Sale Agreement,
dated as of October 18, 2007, by and between Barry Ray Salsbury, Brian Carl
Albrecht and Shell Sibley, as seller, and HOG and the Borrower, as buyer, as
amended by those certain amendments dated as of December 12, 2007, January 18,
2008, February 18, 2008 and July 11, 2008.

“HOG Credit Facility” is defined in the First Recital.





11




--------------------------------------------------------------------------------

“Hydrocarbons” means all Crude Oil and Natural Gas.

“Hydrocarbon Purchasers” means all Persons, including those Persons listed on
Schedule 1.3 or otherwise approved in writing by the Administrative Agent, who
purchase Hydrocarbons attributable or allocable to the Mortgaged Properties.

“Indemnified Parties” has the meaning given such term in Section 10.8.

“Initial Funding Date” means the date on which the conditions specified in
Sections 5.1 and 5.2 are satisfied (or waived in accordance with Section 10.1).

“Initial Funding Date Notice” means a notice and certificate of the Borrower, in
substantially the form of Exhibit K or any other form approved by the
Administrative Agent, properly executed by a Responsible Officer of the
Borrower, addressed to the Lenders hereunder and delivered to the Administrative
Agent, in sufficient number of counterparts to provide one for each such Lender
and the Administrative Agent.

“Initial Reserve Report” means, collectively, the reserve report concerning Oil
and Gas Properties of HOG prepared by the Approved Engineer and dated January
23, 2008 and the reserve report concerning Oil and Gas Properties of THG
prepared by the Approved Engineer and dated January 24, 2008.

“Insolvency Proceeding” of any Person means application (whether voluntary or
instituted by another Person) for or the consent to the appointment of a
receiver, trustee, conservator, custodian, or liquidator of such Person or of
all or a substantial part of the Property of such Person, or the filing of a
petition (whether voluntary or instituted by another Person) commencing a case
under Title 11 of the United States Code, seeking liquidation, reorganization,
or rearrangement or taking advantage of any bankruptcy, insolvency, debtor’s
relief, or other similar law of the United States, the State of Texas, or any
other jurisdiction.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
even date herewith by and among the Borrower, each Designated Borrower, the
Administrative Agent on behalf of the Lenders and Term Loan Agent, as amended,
supplemented, restated, or otherwise modified from time to time by the parties
thereto.

“Interest Election Request” means a request by the Borrower to convert or
continue an Advance in accordance with Section 2.3.

“Interest Expense” means, for any applicable period, the aggregate cash interest
expense accrued (net of interest income accrued during such period of the
Borrower and its Subsidiaries) of the Borrower and its Subsidiaries for such
applicable period, including the portion of any payments made in respect of
Capitalized Lease Liabilities allocable to interest expense.

“Interest Payment Date” means (a) with respect to any ABR Loan or any other
monetary Obligation (other than a Eurodollar Loan), the last day of each
calendar month and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Advance of which such Loan is a part (and if
such Interest Period shall exceed three months, on the date occurring on each
three-month interval occurring after the first day of such Interest Period.
 Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Final Maturity Date, upon acceleration
or otherwise) shall be payable upon demand.

“Interest Period” means with respect to any Eurodollar Advance, the period
commencing on the date of such Advance and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Advance that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest





12




--------------------------------------------------------------------------------

Period.  For purposes hereof, the date of an Advance initially shall be the date
on which such Advance is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Advance.

“Inventory” means, with respect to any Person, all of such Person’s inventory,
as such term is defined in the UCC, in all of its forms, and wherever located,
together with all accessions or additions thereto and products thereof.

“Investment” means, as to any Person, the acquisition or holding of any stock,
bond, note, or other evidence of Debt, partnership interest or any other
Security (other than current trade and customer accounts) of another Person.

“Issuance Request” means a Letter of Credit issuance request and certificate
duly executed by an Authorized Officer of the Borrower substantially in the form
of Exhibit D hereto.

“Issuer” means Macquarie Bank Limited in its capacity as the issuer of Letters
of Credit pursuant to the terms of this Agreement and any Person deemed to be an
Issuer pursuant to Section 2.6.6.

“Lease” or “Leases” means, whether one or more, (i) those certain oil and gas
leases described or referred to in Schedule 6.10 hereto, and any other interests
in such or any other oil and gas leases, whether now owned or hereafter acquired
by Borrower, any Designated Borrower or any of their Subsidiaries, and any
extension, renewals, corrections, modifications, elections or amendments (such
as those relating to unitization) of any such lease or leases, or (ii) other
oil, gas and/or mineral leases or other interests pertaining to the Oil and Gas
Properties of the Borrower or any of its Subsidiaries, whether now owned or
later acquired, which may now and hereafter be made subject to the lien of any
of the Security Documents and any extension, renewals, corrections,
modifications, elections or amendments (such as those relating to unitization)
of any such lease or leases.

“Lenders” means the financial institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to the
provisions hereof.

“Letter of Credit” means (a) any letter of credit issued pursuant to this
Agreement and (b) each Existing Letter of Credit and Guaranty.

“Letter of Credit Commitment” means the Issuer’s obligation to issue Letters of
Credit pursuant to Section 2.1.2 and any Lender’s obligation to participate in
Letters of Credit pursuant to Section 2.6.

“Letter of Credit Commitment Amount” means, on any date, a maximum amount of
$15,000,000, as such amount may be permanently reduced from time to time
pursuant to Section 2.9.3.

“Letter of Credit Commitment Termination Date” means the date that is five
Business Days prior to the Final Maturity Date.

“Letter of Credit Exposure” means, on any date, an amount equal to the sum of
(a) the then aggregate amount that is undrawn and available under all issued and
outstanding Letters of Credit, and (b) the then aggregate amount of all unpaid
and outstanding Reimbursement Obligations.  The Letter of Credit Exposure of any
Lender at any time shall be its Percentage Share of the Letter of Credit
Exposure at such time.

“LIBO Rate” means, relative to any Interest Period for Eurodollar Loans, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on the date that is two Business Days prior to the beginning of the relevant
Interest Period as calculated by the British Bankers’ Association and obtained
through a nationally recognized service such as the Dow Jones Market Service
(Telerate) or Reuters (the “Service”) and includes any successor or substitute
page of





13




--------------------------------------------------------------------------------

such Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
for a period most closely approximating such Interest Period (and in an amount
approximately equal to the amount of the relevant Eurodollar Loans); provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in Dollars (in an amount approximately equal
to the amount of the relevant Eurodollar Loans) are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.

“LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made, continued
or maintained as, or converted into, a Eurodollar Loan for any Interest Period,
a rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
determined pursuant to the following formula:

LIBO Rate

=

LIBO Rate

(Reserve Adjusted)

 

1.00 - Statutory Reserve Rate




The LIBO Rate (Reserve Adjusted) for any Interest Period for Eurodollar Loans
will be determined by the Administrative Agent on the basis of the Statutory
Reserve Rate in effect two Business Days before the first day of such Interest
Period.

“Lien” means, as to any Property of any Person, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, or security interest in, on or of such Property, or
any other charge or encumbrance on any such asset to secure Debt or liabilities,
but excluding any right to netting or set-off, (b) the interest of a vendor
under any conditional sale agreement or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such Property, (c) any lien deemed to be associated with
Capitalized Lease Liabilities, and (d) in the case of Securities, any purchase
option, call or similar right of a third party with respect to such Securities.

“Limitation Period” means, with respect to any Lender, any period while any
amount remains owing on any Obligation payable to such Lender when interest on
such amount, calculated at the applicable interest rate plus any fees or other
sums payable to such Lender under any Loan Document and deemed to be interest
under applicable law, would exceed the amount of interest which would accrue at
the Highest Lawful Rate.

“Loan” means, with respect to a Lender, that portion of any Advance made by such
Lender.

“Loan Commitment” means, relative to any Lender, such Lender’s obligation (if
any) to make Loans pursuant to Section 2.1.1.

“Loan Documents” means, collectively, this Agreement, any Notes, the Letters of
Credit, the Intercreditor Agreement, each Security Document, each Notice of
Borrowing, each Issuance Request, and each other agreement, certificate,
document or instrument delivered in connection with any Loan Document, whether
or not specifically mentioned herein or therein.

“Lobo Operating” means Lobo Operating, Inc., a Texas corporation.

“MAC” means Macquarie Americas Corp.

“Lobo Resources” means Lobo Resources, Inc., a Texas corporation.

“Margin Regulations” means Regulations T, U and X of the Board of Governors of
the Federal Reserve System, as in effect from time to time.





14




--------------------------------------------------------------------------------

“Material Adverse Effect” means for the Borrower and its Subsidiaries any
material adverse effect on (a) the business, operations, properties, results of
operations, condition (financial or otherwise), or prospects of the Borrower,
the Designated Borrowers and their Subsidiaries, taken as a whole, (b) the
Borrower's, or any Designated Borrower's ability to pay any of the Obligations
as and when due, (c) the Collateral or the priority or enforceability of the
Liens securing the Obligations hereunder, (d) the ability of the Borrower, any
Designated Borrower or any of their Subsidiaries to perform any of its
obligations under any Loan Documents, or (e) the rights and remedies of or
benefits available under any Loan Document.

“Material Agreement” means, with respect to any Person, any written or oral
agreement, contract, commitment, or understanding to which such Person is a
party, by which such Person is directly or indirectly bound, or to which any
Property of such Person may be subject, which is material to the business or
operations of such Person and is not cancelable by such Person upon notice of 90
days or less without (a) liability for further payment in excess of $500,000 or
(b) forfeiture of Property having an aggregate value in excess of $500,000.

“Material Debt” means, as to any Person, Debt (other than the Obligations
hereunder) of such Person aggregating in excess of $500,000.  For purposes of
determining Material Debt, the “principal amount” of the obligations of the
Borrower and its Subsidiaries in respect of any Hedging Agreement at any time
shall be the Hedge Termination Value.

“Mortgaged Property” and “Mortgaged Properties” mean any Oil and Gas Property
with respect to which a Lien is granted pursuant to a Mortgage in favor of the
Lenders (or in favor of the Administrative Agent for the benefit of the
Lenders).

“Mortgages” means (a) that certain Second Amended and Restated Act of Mortgage,
Assignment of Production and As-Extracted Collateral, Security Agreement and
Financing Statement dated as of the Initial Funding Date which amends and
restates that certain Act of Mortgage, Assignment of Production and As-Extracted
Collateral, Security Agreement and Financing Statement delivered heretofore
pursuant to the HOG Credit Facility, (b) that certain Amended and Restated Act
of Mortgage, Assignment of Production and As-Extracted Collateral, Security
Agreement and Financing Statement dated as of the Initial Funding Date which
amends and restates that certain Act of Mortgage, Assignment of Production and
As-Extracted Collateral, Security Agreement and Financing Statement delivered
heretofore pursuant to the THG Credit Facility, (c) any Act of Mortgage,
Assignment of Production and As-Extracted Collateral, Security Agreement and
Financing Statement (i) dated as of the Initial Funding Date or (ii) otherwise
delivered pursuant to the Loan Documents, in substantially the form of
Exhibit G, executed and delivered by Borrower, any Subsidiary or any other
appropriate Person, pursuant to which the Administrative Agent is granted a Lien
on the collateral for the benefit of the Lenders, or (d) any Deed of Trust,
Mortgage, Assignment of Production, Security Agreement and Financing Statement
(i) dated as of the Initial Funding Date or (ii) otherwise delivered pursuant to
the Loan Documents, in substantially the form of Exhibit G, (appropriately
modified for the state in which the deed of trust properties are located),
executed and delivered by Borrower, any Subsidiary or any other appropriate
Person, pursuant to which the Administrative Agent is granted a Lien on the
collateral for the benefit of the Lenders, as amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms of this
Agreement and the other Loan Documents.  The term “Mortgage” shall include each
mortgage supplement after execution and delivery of such mortgage supplement.
 The term “Mortgages” shall include each and every Mortgage executed and
delivered by each of Borrower, any Designated Borrower and any of their
Subsidiaries.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which more than one employer is obligated
to make contributions and which is subject to Title IV of ERISA.

“Natural Gas” means all natural gas, and any natural gas liquids and all
products recovered in the processing of natural gas (other than condensate)
including, without limitation, natural gasoline, casinghead gas, iso butane,
normal butane, propane and ethane (including such methane allowable in
commercial ethane) produced from or attributable to Oil and Gas Properties.

“Net Income” means, for any period, the aggregate of all amounts that would be
included as net income (or loss) on the consolidated financial statements of the
Borrower and its Subsidiaries for such period, but shall exclude





15




--------------------------------------------------------------------------------

effects on net income attributable to any current non-cash income or expense
(including in respect of Hedging Agreements) described in or calculated pursuant
to the requirements of Statement of Financial Accounting Standards 133, 137, 138
and 143, in each case as amended (provided that, for the avoidance of doubt, the
calculation of Net Income shall include any income or expense in respect of the
termination of any Hedging Agreement).

“Note” means a promissory note issued pursuant hereto in substantially the form
attached hereto as Exhibit F, duly executed by the Borrower or any Designated
Borrower and payable to the order of a Lender, including any amendment,
modification, renewal or replacement of such promissory note.

“Notes” means each Note issued pursuant to this Agreement.

“Notice of Borrowing” means a notice of a Borrowing duly executed by an
Authorized Officer of the Borrower substantially in the form of Exhibit J
hereto.

“Obligations” means, without duplication, (a) all Debt evidenced hereunder,
(b) the obligation of the Borrower and any of its Subsidiaries for the payment
of the fees payable hereunder or under the other Loan Documents, (c) all other
obligations and liabilities of the Borrower and any of its Subsidiaries to any
Lender or Affiliate of a Lender relating to Hedging Agreements  whether or not
such Person is a Lender at the time of entering into the Hedging Agreements or
remains a Lender hereunder, and (d) all other obligations and liabilities
(monetary or otherwise, whether absolute or contingent, matured or unmatured) of
the Borrower and any of its Subsidiaries to the Administrative Agent, the Issuer
and the Lenders, including Reimbursement Obligations now existing or hereafter
incurred under, arising out of or in connection with any Loan Document, and to
the extent that any of the foregoing includes or refers to the payment of
amounts deemed or constituting interest, only so much thereof as shall have
accrued, been earned and which remains unpaid at each relevant time of
determination (including interest accruing (or which would have accrued) during
the pendency of any proceeding of the type described in Sections 8.1.4 or 8.1.5
whether or not allowed in such proceeding).

“Officer’s Certificate” means a certificate signed by a Responsible
Representative.

“Oil and Gas Properties” means fee, leasehold, or other interests in or under
mineral estates or oil, gas, and other liquid or gaseous hydrocarbon leases with
respect to Properties situated in the United States or offshore from any State
of the United States, including, without limitation, overriding royalty and
royalty interests, leasehold estate interests, net profits interests, production
payment interests, and mineral fee interests, together with contracts executed
in connection therewith and all tenements, hereditaments, appurtenances and
Properties appertaining, belonging, affixed, or incidental thereto.

“Participants” has the meaning given such term in Section 13.2.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Percentage Share” means, relative to any Lender, the percentage set forth
opposite its name on Schedule 1 hereto under the “Percentage Share” column or
set forth in a Assignment and Assumption Agreement under the “Percentage Share”
column, as such percentage may be adjusted from time to time pursuant to
Assignment and Assumption Agreements executed by such Lender and its Assignee
Lender and delivered pursuant to Section 13.3.  A Lender shall not have any Loan
Commitment or Letter of Credit Commitment if its Percentage Share is zero.

“Permitted Debt” means

(a)

the Obligations,

(b)

(i) accounts payable described on Schedule 1.4, provided that the same are paid
in accordance with Section 7.6.3 of this Agreement and (ii) accounts payable
incurred in the ordinary course of business, which are not unpaid in excess of
90 days beyond the invoice date therefor or are being contested in good faith
and as to which such reserve as is required by GAAP has been made and on which
interest charges are not paid or accrued by the





16




--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries, subject to no Liens except those described
in clauses (c) and (d) of the definition of “Permitted Liens,”

(c)

Debt arising under Acceptable Hedging Agreements,

(d)

income and other taxes payable that are not overdue or are being contested in
good faith and as to which reserves have been made in accordance with GAAP,

(e)

accrued abandonment and remediation liabilities,

(f)

Debt in the form of royalties, overriding royalties, working interest expenses,
and other liabilities, each in the ordinary course of the oil and gas business
that are due to non-Affiliates of the Borrower,

(g)

Debt related to the Term Loan Facility in an aggregate principal amount not to
exceed at any one time $97,500,000, except as otherwise permitted by the
Intercreditor Agreement;

(h)

Debt (i) evidencing the deferred purchase price of newly acquired property or
incurred to finance the acquisition of equipment of the Borrower and its
Subsidiaries (pursuant to purchase money mortgages or otherwise, whether owed to
the seller or a third party) used in the ordinary course of business of the
Borrower and its Subsidiaries (provided that, such Debt is incurred within 60
days of the acquisition of such property) and (ii) in respect of Capitalized
Lease Liabilities; provided that, the aggregate amount of all Debt outstanding
pursuant to this clause (h) shall not at any time exceed $500,000;

(i)

Debt of any Person that becomes a Subsidiary after the Effective Date; provided
that (i) such Debt exists at the time such Person becomes a Subsidiary and is
not created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) the aggregate principal amount of such Debt permitted by
this clause shall not exceed $500,000 at any time outstanding;

(j)

letters of credit, performance bonds, or other financial assurance required to
be obtained by the Borrower or any of its Subsidiaries in the normal course of
its business to assure the proper plugging and abandonment of oil or gas
drilling or production locations or bonds required by any Governmental Authority
in the normal course of the Borrower’s or any of its Subsidiary’s business;

(k)

unsecured Debt among the Borrower and the Designated Borrowers arising in the
ordinary course of business;

(l)

Debt of the Borrower or any Subsidiary owing in connection with deferred
payments of property insurance premiums; provided that the aggregate principal
amount of such Debt outstanding on any date shall not exceed $5,000,000; and

(m)

Debt under unsecured promissory notes made by the Borrower to the Permitted
Holders in aggregate principal amount not to exceed $800,000.

“Permitted Holder” means Thomas F. Cooke, A.C. Clifford and their respective
Affiliates, estates, heirs and devisees.

“Permitted Investments” means Investments in (a) Debt, evidenced by notes
maturing not more than 180 days after the date of issue, issued or guaranteed by
the government of the United States of America, (b) certificates of deposit
maturing not more than 180 days after the date of issue, issued by any Lender or
by commercial banking institutions each of which is a member of the Federal
Reserve System and which has combined capital and surplus and undivided profits
of not less than $50,000,000, (c) commercial paper, maturing not more than 90
days after the date of issue, issued by (i) any Lender (or any parent
corporation of any Lender) or (ii) a corporation (other than an Affiliate of the
 Borrower) with a rating of “P1” (or its then equivalent) according to Moody’s
Investors Service, Inc., “A-1” (or its then equivalent) according to Standard &
Poor’s Corporation or “F-1” (or its then equivalent)





17




--------------------------------------------------------------------------------

according to Fitch’s Investors Services, Inc., (d) such other instruments,
evidences of indebtedness or investment securities as the Administrative Agent
may approve, or (e) wholly-owned Subsidiaries.

“Permitted Liens” means, with respect to any Property:

(a)

Liens for Taxes, assessments or other governmental charges or levies which are
not delinquent or which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been maintained in accordance
with GAAP;

(b)

Liens in connection with workers’ compensation, unemployment insurance or other
social security, old age pension or public liability obligations which are not
delinquent or which are being contested in good faith by appropriate proceedings
and for which adequate reserves have been maintained in accordance with GAAP;

(c)

landlord’s, operators’, royalty owners’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law or contract which do not secure any
Total Debt or any Debt described in subsection (g) of the definition thereof, in
each case only to the extent arising in the ordinary course of business or
incident to the exploration, development, operation and maintenance of Oil and
Gas Properties each of which is in respect of obligations that are not overdue
by more than 90 days or which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been maintained in accordance
with GAAP;

(d)

Liens which arise in the ordinary course of business under operating agreements,
joint venture agreements, oil and gas partnership agreements, oil and gas
leases, farm-out agreements, division orders, contracts for sale, purchase,
transportation or exchange of oil or natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, royalty and
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
maintained in accordance with GAAP;

(e)

Liens arising solely by virtue of any contractual, statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with such
creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by bank
regulators and no such deposit account serves as collateral to any Person other
than the Administrative Agent or the Term Loan Agent;

(f)

easements, rights of way, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Borrower or any of
its Subsidiaries that do not secure any monetary obligations and which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Borrower or such Subsidiary or materially
impair the value of such Property subject thereto;

(g)

Liens on cash or securities pledged to secure performance of tenders, surety and
appeal bonds, government contracts, performance and return of money bonds, bids,
trade contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business
(excluding, in each case, obligations constituting Debt);

(h)

judgment Liens in respect of judgments that do not constitute an Event of
Default;

(i)

Liens securing the payment of any Obligations;

(j)

rights reserved to or vested in a Governmental Authority having jurisdiction to
control or regulate any Oil and Gas Property in any manner whatsoever and all
laws of such Governmental Authorities, so long as the





18




--------------------------------------------------------------------------------

Borrower and its Subsidiaries is in compliance with all such laws, except for
any non-compliance that would not result in a Material Adverse Effect;

(k)

consents to assignment and similar contractual provisions affecting an Oil and
Gas Property to the extent and only to the extent, such consents are not
affected by or required for the execution, delivery, performance and enforcement
of any Loan Document or, if affected or required, have been obtained;

(l)

preferential rights to purchase and similar contractual provisions affecting an
Oil and Gas Property to the extent and only to the extent, such consents are not
affected by delivery of any Loan Document or, if affected, have been waived;

(m)

all defects and irregularities affecting title to an Oil and Gas Property that
could not operate to reduce the net revenue interest of the Borrower and its
Subsidiaries for such Oil and Gas Property (if any), increase the working
interest of the Borrower and its Subsidiaries for such Oil and Gas Property (if
any) without a corresponding increase in the corresponding net revenue interest,
or otherwise interfere materially with the operation, value or use of such Oil
and Gas Property or cause a Material Adverse Effect;

(n)

Liens securing the Debt permitted pursuant to clause (g) of the definition of
“Permitted Debt;”

(o)

Liens securing the Debt permitted pursuant to clause (h) of the definition of
“Permitted Debt;” provided, however, that (i) no such Lien shall extend to or
cover any other Property of the Borrower or any of its Subsidiaries, and (ii)
the principal amount of the Debt secured by any such Lien shall not exceed the
lesser of 80% of the fair market value or the cost of the Property so held or
acquired;

(p)

Liens securing the Debt permitted pursuant to clause (i) of the definition of
“Permitted Debt;” and

(q)

Liens securing the Debt permitted pursuant to clause (j) of the definition of
“Permitted Debt;”

provided, that Liens described in clauses (a) through (e) and (o) above shall
not constitute Permitted Liens upon the initiation of any foreclosure
proceedings with regard to the Property encumbered by such Liens and; provided
further, no intention to subordinate the first priority Lien granted in favor of
the Lender is hereby implied or expressed or is to be inferred by the permitted
existence of such Permitted Liens.

“Person” means a corporation, an association, a joint venture, a limited
liability company, a partnership, an organization, a business, an individual or
a government or political subdivision thereof or any Governmental Authority.

“Plan” means any employee benefit plan which is covered by Title IV of ERISA.

“Platform” is defined in Section 10.10.

“Pledge Agreement” means a Pledge Agreement, (a) delivered heretofore pursuant
to the HOG Credit Facility or the THG Credit Facility, (b) dated as of the
Initial Funding Date or (c) otherwise delivered pursuant to the Loan Documents,
between the Administrative Agent and Borrower or a Subsidiary of the Borrower,
substantially in the form of Exhibit H, as amended, supplemented, restated or
otherwise modified from time to time in accordance with the Loan Documents.  The
term “Pledge Agreements” shall include each and every Pledge Agreement executed
and delivered pursuant to the Loan Documents.

“POGM” means Professional Oil & Gas Marketing, LLC.

“POGM Deposit Accounts” means (a) Capital One Account # 2081340016 styled
“Professional Oil & Gas Marketing, LLC on behalf of Harvest Oil & Gas LLC,” (b)
Capital One Account # 2081340024, styled “Professional Oil & Gas Marketing, LLC
on behalf of The Harvest Group LLC” and (c) the Capitol One Account #20813404486
styled “The Harvest Group LLC Aviva Marketing.”





19




--------------------------------------------------------------------------------

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

“Proposed Borrowing Base” has the meaning given such term in Section 2.8.2.

“Proved Developed Nonproducing Reserves” means Proved Reserves which are
categorized as both “Developed” and “Nonproducing” in the Reserve Definitions.

“Proved Developed Producing Reserves” means Proved Reserves which are
categorized as both “Developed” and “Producing” in the Reserve Definitions.

“Proved Reserves” means “Proved Reserves” as defined in the Reserve Definitions.

“Proved Undeveloped Reserves” means Proved Reserves which are categorized as
“Undeveloped” in the Reserve Definitions.

“Public Lender” is defined in Section 10.10.

“Purchasers” has the meaning given such term in Section 13.3.

“PV10 Value” means, as of any date of determination, as to any Person the
present value, discounted at a rate of 10%, of the future net revenues expected
to accrue to such Person’s interests in its Oil and Gas Properties during the
remaining expected economic lives of such properties as determined by the
Administrative Agent in connection with the most recently completed Borrowing
Base.  Each calculation of such expected future net revenues shall be made in
accordance with the then existing standards of the Society of Petroleum
Engineers and (a) with appropriate adjustments made for (i) severance and ad
valorem taxes, (ii) operating, gathering, transportation and marketing costs
required for the production and sale of such reserves and (iii) risk associated
with such future net revenues as determined in the sole discretion of the
Administrative Agent and (b) assuming for the purpose of this definition (but
not for the purpose of determining the Borrowing Base) that future produced
volumes of oil and gas will be sold (i) in the case of unhedged volumes, at the
24 month NYMEX strip (i.e., the average of the prices quoted on the New York
Mercantile Exchange for WTI crude oil or Henry Hub natural gas for the upcoming
24 contract months following the time of calculation of PV10 Value), (ii) in the
case of volumes subject to a swap or other fixed priced hedge, at the applicable
fixed price and (iii) in the case of volumes subject to a floor or ceiling hedge
(including a collar), at the price set out in the preceding clause (b)(i), but
not to exceed such ceiling or to be less than such floor.

“Quarterly Payment Date” means the first Business Day following each March,
June, September and December.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or any
of its Subsidiaries which is a rate swap, basis swap, forward rate transaction,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, equity prices or other financial measures.

“Register” is defined in Section 13.1.

“Regulation D” means Regulation D of the Federal Reserve Board of Governors, as
the same may be amended, supplemented or replaced from time to time.

“Reimbursement Obligation” has the meaning given such term in Section 2.6.3.





20




--------------------------------------------------------------------------------

“Related Rights” means all chattel papers, electronic chattel papers, payment
intangibles, promissory notes, letter of credit rights, supporting obligations,
documents and instruments relating to the Accounts or the General Intangibles
and all rights now or hereafter existing in and to all security agreements,
leases, and other contracts securing or otherwise relating to any Accounts or
General Intangibles or any such chattel papers, electronic chattel papers,
payment intangibles, promissory notes, letter of credit rights, documents and
instruments.

“Release of Hazardous Substances” means any emission, spill, release, disposal,
or discharge, except in accordance with a valid permit, license, certificate, or
approval of the relevant Governmental Authority, of any Hazardous Substance into
or upon (a) the air, (b) soils or any improvements located thereon, (c) surface
water or groundwater, or (d) the sewer or septic system, or the waste treatment,
storage, or disposal system servicing any Property of the Borrower or any of its
Subsidiaries.

“Replacement Lender” is defined in Section 3.9.

“Replacement Notice” is defined in Section 3.9.

“Required Deficiency Payment” has the meaning given such term in
Section 3.5.1(c).

“Required Lenders” means Lenders (one of whom must be the Administrative Agent)
in the aggregate having at least 66-2/3% of the Aggregate Commitment or, if the
Aggregate Commitment has been terminated, Lenders (one of whom must be the
Administrative Agent) in the aggregate holding at least 66-2/3% of the Total
Exposure Amount.

“Requirement of Law” means, as to any Person, any applicable law, treaty,
ordinance, order, judgment, rule, decree, regulation, or determination of an
arbitrator, court, or other Governmental Authority, including, without
limitation, rules, regulations, orders, and requirements for permits, licenses,
registrations, approvals, or authorizations, in each case as such now exist or
may be hereafter amended and are applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.

“Reserve Definitions” means the Definitions for Oil and Gas Reserves promulgated
by the Society of Petroleum Engineers (or any generally recognized successor) as
in effect at the time in question.

“Reserve Report” means the Initial Reserve Report and each other report setting
forth, as of each January 1st or July 1st (or such other date as required
pursuant to Section 2.8 and the other provisions of this Agreement), the oil and
gas reserves attributable to the Oil and Gas Properties owned directly by the
Borrower and its Subsidiaries that the Borrower wishes to include in the
Borrowing Base, together with a projection of the rate of production and future
net income, severance and ad valorem taxes, operating expenses and capital
expenditures with respect thereto as of such date, consistent with SEC reporting
requirement at the time (using pricing assumptions consistent with the
definition of “PV10 Value”), provided that each such report hereafter delivered
must (a) separately report on the Proved Developed Producing Reserves, Proved
Developed Nonproducing Reserves and Proved Undeveloped Reserves of the Borrower
and its Subsidiaries, (b) take into account the Borrower’s actual experiences
with leasehold operating expenses and other costs in determining projected
leasehold operating expenses and other costs, (c) identify and take into account
any “overproduced” or “under-produced” status under gas balancing arrangements,
and (d) contain information and analysis comparable in scope to that contained
in the Initial Reserve Report except that there shall be no requirement to
include any information regarding any field descriptions, or other information
other than the numerical output from the proved reserve calculations and summary
information to the reasonable satisfaction of the Administrative Agent.

“Responsible Representative” means as to any Person, its chief executive
officer, its president and its chief financial officer.

“Restricted Payment” means:

(a)

the declaration or payment of any dividend on, or the incurrence of any
liability to make any other payment or distribution in respect of, any shares of
or other ownership interests in the Borrower, other than





21




--------------------------------------------------------------------------------

dividends or distributions payable in capital stock, or options, warrants or
other rights to purchase the capital stock, of the Borrower;

(b)

any payment or distribution on account of the purchase, redemption or other
retirement of any Equity Interests in the Borrower, or of any warrant, option or
other right to acquire such Securities or such other ownership interests, or any
other payment or distribution made in respect thereof, other than by means of
capital stock of the Borrower, either directly or indirectly; or

(c)

the repayment by the Borrower of any Debt owed to an Affiliate (other than Debt
owed to a Subsidiary), except as specifically permitted in the Loan Documents.

“Revolving Credit Period” means the period commencing on the Effective Date and
ending on the Final Maturity Date.

“Securities Account” has the meaning given to such term in the UCC.

“Security” means any stock, share, voting trust certificate, limited or general
partnership interest, member interest, bond, debenture, note, or other evidence
of indebtedness, secured or unsecured, convertible, subordinated or otherwise,
or in general any instrument commonly known as a “security” or any certificate
of interest, share or participation in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.

“Security Agreement” means (a) that certain Second Amended and Restated Security
Agreement dated as of the Initial Funding Date which amends and restates that
certain Security Agreement delivered heretofore pursuant to the HOG Credit
Facility, (b) that certain Second Amended and Restated Security Agreement dated
as of the Initial Funding Date which amends and restates that certain Security
Agreement delivered heretofore pursuant to the THG Credit Facility, or (c) any
Security Agreement, (i) dated as of the Initial Funding Date or (ii) otherwise
delivered pursuant to the Loan Documents, between the Administrative Agent and
Borrower, a Designated Borrower or a Subsidiary of the Borrower, substantially
in the form of Exhibit I, as amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms of this Agreement and
the other Loan Documents.  The term “Security Agreements” shall include each and
every Security Agreement executed and delivered by Borrower, a Designated
Borrower or a Subsidiary of the Borrower.

“Security Documents” or “Security Instruments” means the security instruments
executed and delivered in satisfaction of the condition set forth in Article IV
and Section 5.1.2, including, without limitation, any Mortgage, any Pledge
Agreement, any Security Agreement, any Deposit Account Control Agreement or any
Collateral Amendment Document, and all other documents, instruments and
guaranties, including, without limitation, any Mortgage, any Pledge Agreement,
any Security Agreement, any Deposit Account Control Agreement or any Collateral
Amendment Document, at any time executed as security for all or any portion of
the Obligations, as such instruments may be amended, restated, or supplemented
from time to time.

“Stated Amount” means, on any date and with respect to a particular Letter of
Credit, the total amount then available to be drawn under such Letter of Credit.

“Stated Expiry Date” is defined in Section 2.6.

“Statutory Reserve Rate” means the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Federal Reserve Board of Governors with respect
to the LIBO Rate (Reserve Adjusted), for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Federal Reserve
Board).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.





22




--------------------------------------------------------------------------------

“Subject Leases” is defined in Section 7.19.1.

“Subsidiary” means for any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned, collectively, by such Person and
any Subsidiaries of such Person.  The term Subsidiary shall include Subsidiaries
of Subsidiaries (and so on).

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

“Target Assets” means the equity interests in HOG and THG which are to be
acquired by Borrower pursuant to the Acquisition Agreements.

“Taxes” means all taxes, assessments, filing or other fees, levies, imposts,
duties, deductions, withholdings, stamp taxes, interest equalization taxes,
capital transaction taxes, foreign exchange taxes or charges, or other charges
of any nature whatsoever from time to time or at any time imposed by any law or
Governmental Authority.

“Term Loan Agent” means Wayzata Investment Partners LLC, its successors and
assigns.

“Term Loan Facility” means the term loan facility with Term Loan Agent in an
aggregate principal amount not exceeding $97,500,000, the proceeds of which
shall be used by the Borrower to acquire the Target Assets, as amended,
supplemented, restated or otherwise modified from time to time.

“THG” is defined in the Second Recital.

“THG Acquisition Agreement” means that certain Purchase and Sale Agreement,
dated as of October 24, 2007, by and between Barry Ray Salsbury, Brian Carl
Albrecht, Shell Sibley, Willie Willard Powell and Carolyn Monica Greer, as
seller, and THG and the Borrower, as buyer, as amended by amendments dated
December 12, 2007, January 18, 2008, February 18, 2008 and July 11, 2008.

“THG Credit Facility” is defined in the Second Recital.

“Total Debt” of any Person means, at any date, Debt of the Borrower and its
Consolidated Subsidiaries as of such day described in clauses (a), (b), (c), (f)
(but excluding any current non-cash asset or liability (including in respect of
Hedging Agreements) described in or calculated pursuant to the requirements of
Statement of Financial Accounting Standards 133, 137, 138 and 143, in each case
as amended (provided that, for the avoidance of doubt, the calculation of Total
Debt shall include any current assets or liabilities in respect of the
termination of any Hedging Agreement)) or (h) of the definition of Debt
(including amounts under this Agreement, including Letter of Credit Exposure).

“Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans, the aggregate
amount of all Letter of Credit Exposure and unpaid Reimbursement Obligations and
the unfunded amount of the Commitments.

“Total Proved PV10 Value” means at any time the lesser of (a) the PV10 Value of
the Borrower’s and the Designated Borrowers’ Proved Reserves as calculated by
the Administrative Agent using the most recent Reserve Report, and (b) the
product of two (2) times the PV10 Value of the Borrower’s and the Designated
Borrowers’ Proved Developed Producing Reserves as calculated by the
Administrative Agent using the most recent Reserve Report.

“Transactions” means the Acquisitions, the execution and delivery by the
Borrower, the Designated Borrowers and the other Subsidiaries of the Borrower of
this Agreement and the other Loan Documents, the making and repayment of Loans,
the use of the proceeds thereof, and the issuance of Letters of Credit
hereunder.





23




--------------------------------------------------------------------------------

“Transferee” shall have the meaning given such term in Section 13.4.

“Type,” when used in reference to any Loan or Advance, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Advance, is
determined by reference to the Alternate Base Rate or the LIBO Rate (Reserve
Adjusted).

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Texas.

“Unused Commitments” means, at any time for a Lender, an amount (not less than
zero) equal to the remainder, if any, of the (a) Commitment for such Lender in
effect at such time minus (b) such Lender’s Percentage Share of the aggregate
Credit Exposure.

“Withholding Form” is defined in Section 10.13.4.

1.2

Types of Loans and Advances.  For purposes of this Agreement, Loans and
Advances, respectively, may be classified and referred to by Type (e.g., a
“Eurodollar Loan” or a “Eurodollar Advance”).

1.3

Accounting Terms and Determinations; Changes in Accounting.

1.3.1

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP, applied on a basis consistent (except for changes
concurred in by the independent public accountants and with respect to which the
Borrower shall have promptly notified the Administrative Agent on becoming aware
thereof) with the most recent financial statements of the Borrower and its
Subsidiaries delivered to the Administrative Agent, provided that in the event
of a change in GAAP that would affect calculation of any of the financial
covenants in Section 7.15, such change shall be disregarded in making such
calculation unless the Borrower and the Required Lenders shall agree on an
amendment to such covenant that takes such change in GAAP into account.

1.3.2

The Borrower and its Subsidiaries will not change their method of accounting,
other than immaterial changes in methods, changes permitted by GAAP in which the
Borrower’s independent public accountants concur and changes required by a
change in GAAP, without the prior written consent of the Required Lenders, which
consent shall not be unreasonably withheld or delayed by any Lender.

1.3.3

During such times that the Borrower is required to deliver financial information
to the Lenders in accordance with GAAP, neither Current Assets nor Current
Liabilities shall include the amount of or any liabilities respecting any
non-cash items (including with respect to Hedging Agreements) as a result of the
application of Financial Accounting Standards Board Statement Nos. 133, 137, 138
and 143 and any subsequent amendments thereto (provided that, for the avoidance
of doubt, the calculation of consolidated current assets shall include any
current assets in respect of the termination of any Hedging Agreement).

1.4

References.  References in this Agreement to Exhibits, Schedules, Annexes,
Appendixes, Attachments, Articles, Sections or clauses shall be to exhibits,
schedules, annexes, appendixes, attachments, articles, sections or clauses of
this Agreement, unless expressly stated to the contrary.  References in this
Agreement to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,”
“hereof,” “hereunder” and words of similar import shall be to this Agreement in
its entirety and not only to the particular Exhibit, Schedule, Annex, Appendix,
Attachment, Article, or Section in which such reference appears.  This
Agreement, for convenience only, has been divided into Articles and Sections,
and it is understood that the rights and other legal relations of the parties
hereto shall be determined from this instrument as an entirety and without
regard to the aforesaid division into Articles and Sections and without regard
to headings prefixed to such Articles or Sections.  Whenever the context
requires, reference herein made to the single number shall be understood to
include the plural, and likewise, the plural shall be understood to include the
singular.  Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.  Words denoting sex shall be construed to include the
masculine, feminine and neuter, when such construction is appropriate; specific
enumeration shall not exclude the general but shall be construed as cumulative;
the word “or” is not exclusive; the word “including” (in its





24




--------------------------------------------------------------------------------

various forms) shall mean “including, without limitation,” in the computation of
periods of time, the word “from” means “from and including” and the words “to”
and “until” mean “to but excluding,” and all references to money refer to the
legal currency of the United States of America.  The Exhibits, Schedules,
Annexes, Appendixes and Attachments attached to this Agreement and items
referenced as being attached to this Agreement are incorporated herein and shall
be considered a part of this Agreement for all purposes.

ARTICLE II

TERMS OF FACILITIES

2.1

Commitments.  On the terms and subject to the conditions of this Agreement, the
Lenders and the Issuer severally agree to make Credit Extensions as set forth
below.

2.1.1

Loan Commitment.

(a)

From time to time on any Business Day occurring on or after the Effective Date
but prior to the Final Maturity Date, each Lender severally agrees that it will
make Loans to the Borrower or the requested Designated Borrowers in an aggregate
amount equal to such Lender’s Percentage Share of the aggregate amount of each
Advance requested by the Borrower, on its own behalf or on behalf of one or more
Designated Borrowers, to be made on such day.

(b)

On the terms and subject to the conditions hereof, the Borrower, on its own
behalf or on behalf of one or more Designated Borrowers, may from time to time
borrow, prepay and reborrow Loans.  No Lender shall be permitted or required to
make any Loan if, after giving effect thereto, (i) such Lender’s Credit Exposure
would exceed such Lender’s Percentage Share of the lesser of (A) then existing
Commitment Amount and (B) the Borrowing Base then in effect or (ii) the
aggregate Credit Exposures of all Lenders would exceed the lesser of (A) then
existing Commitment Amount and (B) the Borrowing Base then in effect.

2.1.2

Letter of Credit Commitment.  From time to time on any Business Day occurring
from the Effective Date until the Letter of Credit Commitment Termination Date,
the Issuer agrees that it will

(a)

issue one or more standby letters of credit (each a “Letter of Credit”) for the
account of the Borrower or any Designated Borrower (which can be issued in the
name of a Subsidiary of the Borrower or of a Designated Borrower) in the Stated
Amount requested by the Borrower on such day; or

(b)

extend the Stated Expiry Date of an existing standby Letter of Credit previously
issued hereunder.

Issuer shall not be permitted or required to issue any Letter of Credit if,
after giving effect thereto, (i) the aggregate amount of all Letter of Credit
Exposure would exceed the Letter of Credit Commitment Amount or (ii) the
aggregate Credit Exposures of all Lenders would exceed the lesser of (A) the
existing Commitment Amount or (B) the Borrowing Base then in effect.

2.2

Method of Borrowing.

2.2.1

The Borrower shall give the Administrative Agent an irrevocable Notice of
Borrowing in the case of a Eurodollar Advance, not later than noon, Central
time, three (3) Business Days before the date of such proposed Advance or in the
case of an ABR Advance, not later than 10:00 a.m., Central time, one (1)
Business Day before the date of such proposed Advance.  Each Notice of Borrowing
shall specify:

(a)

the name of the Borrower or the applicable Designated Borrower to whom the
Advance is to be advanced;

(b)

the Borrowing Date, which shall be a Business Day, of such requested Advance;





25




--------------------------------------------------------------------------------

(c)

the aggregate amount of such requested Advance;

(d)

whether such Advance is to be an ABR Advance or a Eurodollar Advance;

(e)

in the case of a Eurodollar Advance, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period;” and

(f)

the account of the Borrower or the Designated Borrower, as applicable, to which
the proceeds of the Advance should be deposited.

If no election as to the Type of Advance is specified, then the requested
Advance shall be an ABR Advance.  If no Interest Period is specified with
respect to any requested Eurodollar Advance, then the Borrower shall be deemed
to have selected an Interest Period of one (1) month’s duration.  Each Notice of
Borrowing must be executed by an Authorized Officer whose signature is set forth
on Schedule 2.2.1, as such schedule is amended and supplemented from time to
time.

2.2.2

Upon receipt of a Notice of Borrowing, the Administrative Agent shall promptly
notify each Lender of the contents thereof and of such Lender’s share of the
requested Advance, and such Notice of Borrowing shall not thereafter be
revocable by the Borrower.

2.2.3

(a)

Each Lender shall make each Loan to be made by it hereunder on the proposed
Borrowing Date thereof by wire transfer of immediately available funds by 1:00
p.m., Central time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.  The Administrative
Agent will make such Loans available to the Borrower or such Designated
Borrower, as applicable, by promptly crediting the amounts so received, in like
funds, to an account of the Borrower or the applicable Designated Borrower
designated by the Borrower.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for its Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for its Loan in any particular place or manner.

(b)

Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Advance that such Lender will not make available to
the Administrative Agent such Lender’s Percentage Share of such Advance, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.2.3 and may, in reliance upon such
assumption, make available to the Borrower or applicable Designated Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Advance available to the Administrative Agent, then the
applicable Lender and the Borrower or applicable Designated Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower or such Designated Borrower to but
excluding the date of payment to the Administrative Agent, at (a) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (b) in the case of the Borrower or such Designated
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Advance.

2.3

Interest Elections for Conversions and Continuations.

2.3.1

Each Advance initially shall be of the Type specified in the applicable Notice
of Borrowing and, in the case of a Eurodollar Advance, shall have an initial
Interest Period as specified in such Notice of Borrowing.  Thereafter, the
Borrower may elect to convert such Advance to a different Type or to continue
such Advance and, in the case of a Eurodollar Advance, may elect Interest
Periods therefor, all as provided in this Section 2.3.  The Borrower may elect
different options with respect to different portions of the affected Advance, in
which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Advance, and the Loans comprising each such
portion shall be considered a separate Advance.





26




--------------------------------------------------------------------------------

2.3.2

To make an election pursuant to this Section 2.3, the Borrower shall notify the
Administrative Agent by hand delivery or telecopy to the Administrative Agent of
a written Interest Election Request, in a form approved by the Administrative
Agent and signed by the Borrower, by the time that a Notice of Borrowing would
be required under Section 2.2 if the Borrower were requesting an Advance of the
Type resulting from such election.

2.3.3

Each written Interest Election Request shall specify the following information
and be in compliance with Section 2.1:

(a)

the Advance to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Advance (in which case the
information to be specified pursuant to clauses (c) and (d) below shall be
specified for each resulting Advance);

(b)

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(c)

whether the resulting Advance is to be an ABR Advance or a Eurodollar Advance;
and

(d)

if the resulting Advance is a Eurodollar Advance, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Advance but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one (1) month’s duration.

2.3.4

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Advance.

2.3.5

If the Borrower fails to deliver a timely Interest Election Request with respect
to a Eurodollar Advance prior to the end of the Interest Period applicable
thereto, then, unless such Advance is repaid as provided herein, at the end of
such Interest Period such Advance shall be converted to an ABR Advance.
 Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing: (2) no outstanding Advance may be converted to or
continued as a Eurodollar Advance (and any Interest Election Request that
requests the conversion of any Advance to, or continuation of any Advance as, a
Eurodollar Advance shall be ineffective) and (3) unless repaid, each Eurodollar
Advance shall be converted to an ABR Advance at the end of the Interest Period
applicable thereto.  Moreover, for so long as any Borrowing Base Deficiency
exists, no Interest Period of more than one month may be elected.

2.4

Repayment of Loans; Evidence of Debt.  

2.4.1

The Borrower and each Designated Borrower hereby unconditionally and jointly and
severally promises to pay to the Administrative Agent for the account of each
Lender the then unpaid principal amount of each Loan on the Final Maturity Date.

2.4.2

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the Debt of the Borrower and the Designated Borrowers to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

2.4.3

The Administrative Agent shall maintain accounts in which it shall record (4)
the amount of each Loan made hereunder, the borrower of such Loan, and Type
thereof and the Interest Period applicable thereto, (5) the amount of any
principal or interest due and payable or to become due and payable from





27




--------------------------------------------------------------------------------

the Borrower and each Designated Borrower to each Lender hereunder and (6) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

2.4.4

The entries made in the accounts maintained pursuant to Sections 2.4.2 and 2.4.3
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower or the Designated Borrowers to repay the
Loans in accordance with the terms of this Agreement.

2.4.5

Any Lender may request that Loans made by it be evidenced by a Note.  In such
event, the Borrower and each Designated Borrower shall prepare, execute and
deliver to such Lender a Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns).
 Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 13.3) be
represented by one or more Notes in such form payable to the order of the payee
named therein (or, if such Note is a registered note, to such payee and its
registered assigns).

2.5

Interest Rates.

2.5.1

Each Reimbursement Obligation which is due and payable under this Agreement and
each Loan comprising an ABR Advance shall bear interest on the outstanding
principal amount thereof, for each day from and including such due date, or in
the case of an Obligation constituting an ABR Advance, the date such ABR Advance
is made or is automatically converted from a Eurodollar Advance into an ABR
Advance pursuant to Section 2.3, to but excluding the date it is paid or is
converted into a Eurodollar Advance pursuant to Section 2.3, at a rate per annum
equal to the lesser of (7) the sum of the Alternate Base Rate from time to time
in effect plus the Applicable Margin or, if applicable, such higher rate as is
specified in Section 3.4 or (8) the Highest Lawful Rate.

2.5.2

Each Loan comprising a Eurodollar Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
equal to the lesser of (9) the sum of the LIBO Rate (Reserve Adjusted) for the
Interest Period in effect for such Advance plus the Applicable Margin or, if
applicable, such higher rate as is specified in Section 3.4 or (10) the Highest
Lawful Rate.

2.5.3

Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and on the Final Maturity Date; provided, that
interest accrued pursuant to Section 3.4 shall be payable on demand.

2.5.4

If prior to the commencement of any Interest Period for a Eurodollar Advance:

(a)

the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate (Reserve Adjusted) or the LIBO Rate for such Interest
Period; or

(b)

the Administrative Agent is advised by any Lender that the LIBO Rate (Reserve
Adjusted) or LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lender of making or maintaining
its or their Loans included in such Advance for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (c) any Interest
Election Request that requests the conversion of any Advance to, or continuation
of any Advance as, a Eurodollar Advance shall be ineffective, and (d) if any
Notice of Borrowing requests a Eurodollar Advance, such Advance shall be made as
an ABR Advance.





28




--------------------------------------------------------------------------------

2.5.5

Each change in the rate of interest charged hereunder shall become effective
automatically and without notice to the Borrower or any Designated Borrower upon
the effective date of each change in the Alternate Base Rate or the Highest
Lawful Rate, or the Applicable Margin as the case may be.

2.5.6

In the event of (11) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (12) the conversion of any Eurodollar Loan into
an ABR Loan other than on the last day of the Interest Period applicable
thereto, or (13) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered by the Borrower
pursuant hereto, then, in any such event, the Borrower and each Designated
Borrower, joint and severally, shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to be an amount determined
by such Lender to be the excess, if any, of (e) the amount of interest which
would have accrued on the principal amount of such Loan had such event not
occurred, at the LIBO Rate (Reserve Adjusted) that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (f) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the Eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this section shall be delivered to the
Borrower and any Designated Borrower and shall be conclusive absent manifest
error.  The Borrower and each Designated Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

2.6

Letters of Credit Issuance Procedures and Provisions.  By delivering to the
Administrative Agent an Issuance Request on or before Noon, Central time, on a
Business Day, the Borrower may from time to time irrevocably request on not less
than five (5) nor more than ten (10) Business Days’ notice, in the case of an
initial issuance of a Letter of Credit and not less than five (5) Business Days’
prior notice, in the case of a request for the extension of the Stated Expiry
Date of a standby Letter of Credit (in each case, unless a shorter notice period
is agreed to by the Issuer, in its sole discretion), that the Issuer issue, or
extend the Stated Expiry Date of, a Letter of Credit in such form as may be
requested by the Borrower and approved by the Issuer, solely for the purposes
described in Section 7.1.1; provided that no extension shall be for a period
greater than one year or shall cause a Letter of Credit to expire on a date that
is later than the Letter of Credit Commitment Termination Date.  Each Letter of
Credit shall by its terms be stated to expire on a date (its “Stated Expiry
Date”) no later than the earlier to occur of (a) the Letter of Credit Commitment
Termination Date or (b) (unless otherwise agreed to by the Issuer, in its sole
discretion), one (1) year from the date of its issuance.  The Issuer will make
available to the beneficiary thereof the original of the Letter of Credit that
it issues. Issuer may, in its discretion, agree that any Letter of Credit may
automatically renew for successive one (1) year terms not to extend beyond the
Letter of Credit Commitment Termination Date.

2.6.1

Other Lenders Participation.  Upon the issuance of each Letter of Credit, and
without further action, each Lender (other than the Issuer) shall be deemed to
have irrevocably purchased, to the extent of its Percentage Share, a
participation interest in such Letter of Credit (including the contingent
liability and any Reimbursement Obligation with respect thereto).  Unless such
Reimbursement Obligation has been satisfied through the making of a Loan
pursuant to Sections 2.6.2 and 2.6.3 below, such Lender shall, to the extent of
its Percentage Share, be responsible for reimbursing the Issuer for
Reimbursement Obligations that have not otherwise been reimbursed by the
Borrower in accordance with Section 2.6.3 within one (1) Business Day of
receiving notice from the Issuer for Reimbursement Obligations that have not
been reimbursed by the Borrower in accordance with Section 2.6.3 (with the terms
of this section surviving the termination of this Agreement).  In addition, such
Lender shall, to the extent of its Percentage Share, be entitled to receive a
ratable portion of the Letter of Credit fees payable pursuant to Section 2.7.3
with respect to each Letter of Credit and of interest payable pursuant to
Section 2.5 with respect to any Reimbursement Obligation.  To the extent that
any Lender has reimbursed the Issuer for a Disbursement, such Lender shall be
entitled to receive its ratable portion of any amounts subsequently received
(from the Borrower or otherwise) in respect of such Disbursement.





29




--------------------------------------------------------------------------------

2.6.2

Disbursements.  The Issuer will notify the Borrower and the Administrative Agent
promptly of the presentment for payment of any Letter of Credit issued by such
Issuer, together with notice of the date (the “Disbursement Date”) such payment
shall be made (each such payment, a “Disbursement”).  Subject to the terms and
provisions of such Letter of Credit and this Agreement, the Issuer shall make
such payment to the beneficiary (or its designee) of such Letter of Credit on
the Disbursement Date.  Borrower will reimburse the Administrative Agent for the
account of the Issuer, for all amounts that such Issuer has disbursed under such
Letter of Credit, together with interest thereon at a rate per annum equal to
the rate per annum then in effect for ABR Loans (with the then Applicable Margin
for Loans accruing on such amount) pursuant to Section 2.5 for the period from
the Disbursement Date through the date of such reimbursement; provided that the
Borrower may, subject to the conditions to set forth herein, request in
accordance with Section 2.2 that such payment be financed with a ABR Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Advance.
 Without limiting in any way the foregoing and notwithstanding anything to the
contrary contained herein or in any separate application for any Letter of
Credit, the Borrower hereby acknowledges and agrees that it shall be obligated
to reimburse the Issuer upon each Disbursement of a Letter of Credit, and it
shall be deemed to be the obligor for purposes of each such Letter of Credit
issued hereunder (whether the account party on such Letter of Credit is the
Borrower or a Subsidiary).

2.6.3

Reimbursement.  The obligation (a “Reimbursement Obligation”) of the Borrower
under Section 2.6.2 to reimburse the Issuer with respect to each Disbursement
(including interest thereon), and, upon the failure of the Borrower to reimburse
the Issuer, each Lender’s obligation under Section 2.6.1, to reimburse the
Issuer, shall be absolute and unconditional under any and all circumstances and
irrespective of any set-off, counterclaim or defense to payment which the
Borrower, any Designated Borrower or such Lender, as the case may be, may have
or have had against the Issuer or any Lender, including, without limitation, any
defense based upon the failure of any Disbursement to conform to the terms of
the applicable Letter of Credit (if, in the Issuer’s good faith opinion, such
Disbursement is determined to be appropriate) or any non-application or
misapplication by the beneficiary of the proceeds of such Letter of Credit;
provided that, after paying in full its Reimbursement Obligation hereunder,
nothing herein shall adversely affect the right of the Borrower or such Lender,
as the case may be, to commence any proceeding against the Issuer for any
wrongful Disbursement made by the Issuer under a Letter of Credit as a result of
acts or omissions constituting gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment) on the part of the Issuer.  

2.6.4

Deemed Disbursements.  Upon the occurrence and during the continuation of any
Default under Section 8.1.5 or upon notification by the Administrative Agent
(acting on its own or at the direction of the Required Lenders) to the Borrower
of its obligations under this Section, following the occurrence and during the
continuation of any other Event of Default, all Reimbursement Obligations plus
the maximum amounts which Issuer might then or thereafter be called upon to
advance under all Letters of Credit then outstanding shall, without demand upon
or notice to the Borrower or any other Person, become immediately due and
payable without regard to whether or not actual drawings or payments on the
Letters of Credit have occurred, and the Borrower and the Designated Borrowers,
jointly and severally, shall be immediately obligated to provide such amounts to
be held as cash collateral.

Amounts payable by the Borrower and the Designated Borrowers pursuant to this
Section shall be deposited in immediately available funds in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Secured Parties, and held as collateral security for the
Obligations.  The Borrower and each Designated Borrower, respectively, hereby
grants to the Administrative Agent, for the benefit of the Issuer and the
Lenders, an exclusive first priority and continuing perfected security interest
in and Lien on such account and all cash, checks, drafts, certificates and
instruments, if any, from time to time deposited or held in such account, all
deposits or wire transfers made thereto, any and all investments purchased with
funds deposited in such account, all interest, dividends, cash, instruments,
financial assets and other Property from time to time received, receivable or
otherwise payable in respect of, or in exchange for, any or all of the
foregoing, and all proceeds, products, accessions, rents, profits, income and
benefits therefrom, and any substitutions and replacements therefor.  The
obligation of the Borrower and each Designated Borrower, respectively, to
deposit amounts pursuant to this Section 2.6.4 shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment that the Borrower or any of its Subsidiaries may now
or hereafter have against any such





30




--------------------------------------------------------------------------------

beneficiary, the Issuer, the Administrative Agent, the Lenders or any other
Person for any reason whatsoever.  Such deposit shall be held as collateral
securing the payment and performance of the Obligations.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Interest, if any, on such deposit shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuer for Disbursements for which it has
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the Reimbursement Obligations of the Borrower and any Designated
Borrower at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other Obligations of the Borrower and the Designated
Borrowers under this Agreement or the other Loan Documents.  When all Events of
Default have been cured or waived the Administrative Agent shall return to the
Borrower all amounts then on deposit with the Administrative Agent pursuant to
this section (including accrued interest, if any, thereon) that have not been
applied to the satisfaction of the Reimbursement Obligations or the Obligations.

2.6.5

Nature of Reimbursement Obligations.  As between themselves and the Issuer, the
Borrower, each Designated Borrower and, to the extent set forth in Section
2.6.1, each Lender shall assume all risks of the acts, omissions or misuse of
any Letter of Credit by the beneficiary thereof.  The Issuer, except to the
extent of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final and non-appealable judgment, shall
not be responsible for:

(a)

the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Letter of Credit or any document submitted by any party in connection with the
application for and issuance of a Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged;

(b)

the form, validity, sufficiency, accuracy, genuineness or legal effect of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or the proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;

(c)

failure of the beneficiary to comply fully with conditions required in order to
demand payment under a Letter of Credit;

(d)

errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex or otherwise; or

(e)

any loss or delay in the transmission or otherwise of any document or draft
required in order to make a Disbursement under a Letter of Credit.

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to the Issuer or any Lender hereunder.  In furtherance
and not in limitation or derogation of any of the foregoing, any action taken or
omitted to be taken by the Issuer in good faith (and not constituting gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment) shall be binding upon the
Borrower, each Designated Borrower and each such Lender, and shall not put the
Issuer under any resulting liability to the Borrower, each Designated Borrower
or any Lender, as the case may be.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, AND SPECIFICALLY WITH REFERENCE TO THE PROVISIONS OF SECTIONS 2.6.3
AND 2.6.5, IT IS THE INTENTION OF THE PARTIES HERETO THAT THE ISSUER BE
REIMBURSED OR INDEMNIFIED IN THE CASE OF, AND NOT BE LIABLE FOR, ITS OWN
NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), REGARDLESS OF
WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED,
JOINT OR TECHNICAL.

2.6.6

Existing Letters of Credit and Guarantees.  Each Letter of Credit (as defined in
the Existing Credit Facilities, respectively) issued for the account of the
Borrower or any Designated Borrower that is outstanding as of the Closing Date
and is specified on Part I of Schedule 1.2 is hereby deemed to be a Letter of
Credit issued and outstanding under this Agreement as of the Closing Date and
the issuer of such Letters of Credit is hereby deemed to be an Issuer hereunder.
 Each guaranty issued by a Lender in respect of a letter of credit issued for
the account of the Borrower or any Designated Borrower that is outstanding on
the Closing Date and is specified in





31




--------------------------------------------------------------------------------

Part II of Schedule 1.2 also is hereby deemed to be a Letter of Credit issued
and outstanding under this Agreement as of the Closing Date and the guarantor
issuing such guaranty is hereby deemed to be an Issuer hereunder.

2.7

Fees; Authorized Payments by Lender.

2.7.1

[Reserved].  

2.7.2

Administrative Agent Fee.  The Borrower agrees to pay to the Administrative
Agent, for its individual account, an annual administrative fee in the amount of
$30,000.  Such fee shall be payable annually in advance (a) on the date hereof
and (b) on each anniversary thereof until the date on which the Commitments are
terminated and the facility hereunder is terminated in full.

2.7.3

Letter of Credit Fee.  The Borrower agrees to pay to the Administrative Agent,
for the pro rata account of the Issuer and each Lender, a Letter of Credit fee
in a per annum amount equal to the then effective Applicable Margin for Loans
maintained as Eurodollar Loans, multiplied by the Stated Amount of each such
Letter of Credit, such fees being payable quarterly in arrears on each Quarterly
Payment Date following the date of issuance of each Letter of Credit and on the
Final Maturity Date.

2.7.4

Letter of Credit Fronting Fee.  The Borrower agrees to pay to the Issuer for its
own account a fronting fee for each Letter of Credit issued by the Issuer equal
to 0.125% per annum of the Stated Amount of such Letter of Credit.  Such fee
shall be payable by the Borrower on the date of issuance (and renewal or
extension, as applicable) of such Letter of Credit and quarterly in arrears
thereafter.  The Borrower also agrees to pay the Issuer’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder, which fees shall be payable to the Issuer
within ten (10) days after demand.  The Letter of Credit Fee will be including
of any confirmation fees charged by another bank of less than 0.25%.

2.7.5

Loans for Payment of Fees.  The Lenders are irrevocably authorized to make Loans
for the payment of the fees and expenses of the Administrative Agent and the
Lenders required to be paid by the Borrower hereunder, if such fees are not
otherwise paid when due.  The Administrative Agent shall pay over such Loan
proceeds to itself or directly to such other Persons entitled to payment
hereunder.

2.8

Borrowing Base.

2.8.1

Initial Borrowing Base.  For the period from and including the date hereof to
but excluding the date of the first determination of the Borrowing Base pursuant
to the further provisions of this Section 2.8, the initial amount of the
Borrowing Base has been set by the Administrative Agent and acknowledged by the
Borrower and agreed to by the Lenders to be $25,000,000.

2.8.2

Annual Scheduled Determinations of the Borrowing Base.  Promptly after January 1
of each calendar year and in any event prior to April 1 of each calendar year,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report in form and substance satisfactory to the Administrative Agent, prepared
by an Approved Engineer, which Reserve Report shall be dated as of January 1 of
such calendar year, together with additional data concerning pricing, hedging,
quantities and purchasers of production, and other information and engineering
and geological data as the Administrative Agent may request.  After receipt of
all such Reserve Report and information, the Administrative Agent shall make an
initial determination of the new Borrowing Base (the “Proposed Borrowing Base”),
and upon such initial determination shall promptly notify the Lenders in writing
of its initial determination of the Proposed Borrowing Base.  Such initial
determination made by the Administrative Agent shall be so made by the
Administrative Agent in the exercise of its sole discretion taking into account
all relevant factors including, but not limited to, the financial condition,
Debt, Hedging Agreements and business of Borrower and its Subsidiaries. In no
event shall the Proposed Borrowing Base exceed the aggregate Loan Commitments of
the Lenders.  The Required Lenders shall approve or reject the Administrative
Agent’s initial determination of the Proposed Borrowing Base by written notice
to the Administrative Agent.  If the Required Lenders fail to approve any such
determination of the Proposed Borrowing Base made by the Administrative Agent
hereunder in such 30 day period, then the Administrative Agent shall poll the
Lenders to ascertain the highest Proposed Borrowing Base then acceptable to the
Required Lenders for purposes of this Section 2.8.2 and, subject to





32




--------------------------------------------------------------------------------

the last sentence of this Section 2.8.2, such amount shall become the new
Borrowing Base effective on the date specified in this Section 2.8.  Upon
agreement by the Administrative Agent and the Required Lenders of the new
Borrowing Base, the Administrative Agent shall, by telephonic, telecopy or
written notice to the Borrower and the Lenders, designate the new Borrowing Base
available to the Borrower.  Such designation shall be effective as of the day
specified in such notice (or, if no effective date is specified in such notice,
the day of  delivery of such written notice) and such new Borrowing Base shall,
subject to the reductions described in Section 2.8.6 below, remain in effect
until the next determination or redetermination of the Borrowing Base in
accordance with this Agreement.  Anything herein contained to the contrary
notwithstanding, any determination or redetermination of the Borrowing Base
resulting in any increase of the Borrowing Base in effect immediately prior to
such determination or redetermination shall require the approval of all the
Lenders in their sole discretion.

2.8.3

Semi Annual Scheduled Determination of the Borrowing Base.  Within ninety (90)
days after each July 1, commencing July 1, 2008, the Borrower will make
available for review by the Administrative Agent a Reserve Report in form and
substance satisfactory to the Administrative Agent, prepared by the Borrower’s
petroleum engineers (or, if Borrower elects, an Approved Engineer), which report
shall be dated as of July 1 of such calendar year, together with additional data
concerning pricing, hedging, quantities and purchasers of production, and other
information and engineering and geological data as the Administrative Agent or
any Lender may request.  If the semi-annual Reserve Report pursuant to this
Section 2.8.3 is not prepared by an Approved Engineer, the assumptions and
methodology used for, among other things, classifying the reserves as Proved
Developed Producing; Proved Developed Non-producing and Proved Undeveloped shall
be consistent with the assumptions used by the Approved Engineer in its most
recent report.  After receipt of all such Reserve Report and information, the
Administrative Agent shall make an initial determination of a Proposed Borrowing
Base, and upon such initial determinations shall promptly notify the Lenders in
writing of initial determinations of the Proposed Borrowing Base. Such initial
determination shall be made in the same manner and be subject to the same
approvals as prescribed above with respect to the annual review, and likewise
the Administrative Agent shall communicate the results of such initial
determination to the Lenders.  The Required Lenders shall approve such
determinations of the Proposed Borrowing Base by written notice to the
Administrative Agent.  If the Required Lenders fail to approve any such
determination of the Proposed Borrowing Base made by the Administrative Agent
hereunder in such 30 day period, then the Administrative Agent shall poll the
Lenders to ascertain the highest Proposed Borrowing Base then acceptable to the
Required Lenders for purposes of this Section 2.8.3 and, subject to the last
sentence of this Section 2.8.3, such amounts shall become the new Borrowing
Base, effective on the date specified in this Section 2.8.  Upon agreement by
the Administrative Agent and the Required Lenders of the amount of credit to be
made available to the Borrower hereunder, the Administrative Agent shall, by
telephonic, telecopy or written notice to the Borrower and the Lenders,
designate the new Borrowing Base available to the Borrower.  Such designation
shall be effective as of the day specified in such notice (or, if no effective
date is specified in such notice, the day of  delivery of such written notice)
and such new Borrowing Base shall, subject to the reductions described in
Section 2.8.6 below, remain in effect until the next determination or
redetermination of the Borrowing Base in accordance with this Agreement.
 Anything herein contained to the contrary notwithstanding, any determination or
redetermination of the Borrowing Base resulting in any increase of the Borrowing
Base in effect immediately prior to such determination or redetermination shall
require the approval of all the Lenders in their sole discretion.

2.8.4

Discretionary Determination of the Borrowing Base by the Lenders.  In addition
to the foregoing scheduled annual and semi annual determinations of the
Borrowing Base, the Required Lenders shall have the right to redetermine the
Borrowing Base at their sole discretion at any time and from time to time but
not more often than one (1) time between scheduled Borrowing Base
redeterminations.  If the Required Lenders shall elect to make a discretionary
redetermination of the Borrowing Base pursuant to the provisions of this
Section 2.8.4, the Borrower shall as quickly as practical, and in no event
longer than 30 days, after receipt of a request therefor from the Administrative
Agent, deliver to the Administrative Agent a Reserve Report in form and
substance satisfactory to the Administrative Agent, prepared by the Borrower’s
petroleum engineers (or, if Borrower elects, an Approved Engineer) containing
information consistent with the information delivered in the Reserve Reports
delivered pursuant to Section 2.8.3, together with such updated engineering,
production, operating and other data as the Administrative Agent may reasonably
request.  The Administrative Agent shall make an initial redetermination of the
Borrowing Base, and the Administrative Agent and the Lenders shall approve and
designate the new Borrowing Base in accordance with the procedures and standards
described in Section 2.8.2.





33




--------------------------------------------------------------------------------

2.8.5

Discretionary Determination of the Borrowing Base Requested by the Borrower.  In
addition to the foregoing determinations of the Borrowing Base, the Borrower may
request a redetermination of the Borrowing Base at any time and from time to
time but not more often than one (1) time between scheduled Borrowing Base
redeterminations, by delivering a written request to the Administrative Agent,
together with a Reserve Report in form and substance satisfactory to the
Administrative Agent, prepared by either an Approved Engineer or the Borrower’s
petroleum engineers containing information similar to the Reserve Reports
delivered pursuant to Section 2.8.3, together with such other updated
engineering, production, operating and other data as the Administrative Agent
may reasonably request.  Each such discretionary redetermination of the
Borrowing Base shall be made in the same manner and in accordance with the
procedures and standards set forth above by adjusting the Borrowing Base then in
effect.  The Administrative Agent and the Lenders shall approve and designate
the new Borrowing Base in accordance with the procedures and standards described
in Section 2.8.2.

2.8.6

General Provision With Respect to the Borrowing Base.  Notwithstanding anything
herein to the contrary, in the event that the Borrower does not furnish all
required Reserve Reports or other information within ten (10) days after the
date required herein, the Agent and the Required Lenders may nonetheless
designate the Borrowing Base from time to time thereafter until the
Administrative Agent and the Lenders receive all such Reserve Reports and
information, whereupon the Administrative Agent and the Required Lenders or all
Lenders, as applicable, shall designate a new Borrowing Base in accordance with
the general procedures outlined in Section 2.8.2.

2.8.7

Mandatory Action When Loans and Letter of Credit Exposure Exceed the Borrowing
Base.  In the event the sum of the aggregate Credit Exposure of all Lenders
shall, upon any determination or redetermination of the Borrowing Base, be in
excess of the Borrowing Base at such time, upon notice thereof by the
Administrative Agent to the Borrower, the Borrower shall immediately make
mandatory prepayments of principal on the Loans together with accrued interest
thereon, deposit cash collateral to secure the Obligations, or both, in the
amounts and on the dates set forth in Section 3.5.

2.9

Termination of Commitments; Maturity of Loans; Right of Borrower to Cancel
Commitments.

2.9.1

Unless previously terminated, the Loan Commitments shall terminate on the Final
Maturity Date and the Letter of Credit Commitment shall terminate on the Letter
of Credit Commitment Termination Date.  If at any time the Borrowing Base is
terminated or reduced to zero, then the Commitments shall terminate on the
effective date of such termination or reduction.

2.9.2

The Loans shall mature no later than the Final Maturity Date and any unpaid
principal of the Loans and accrued, unpaid interest thereon shall be due and
payable on the Final Maturity Date.

2.9.3

The Borrower may, from time to time on any Business Day occurring after the
Effective Date, voluntarily reduce the amount of any Commitment Amount on the
Business Day so specified by the Borrower; provided that, all such reductions
shall require at least one (1) Business Day’s prior notice to the Administrative
Agent and be permanent, and any partial reduction of any Commitment Amount shall
be in a minimum amount of $1,000,000 and in an integral multiple of $500,000.
 Any optional or mandatory reduction of the Commitment Amount pursuant to the
terms of this Agreement that reduces the Commitment Amount below the Letter of
Credit Commitment Amount shall result in an automatic and corresponding
reduction of the Letter of Credit Commitment Amount (as directed by the Borrower
in a notice to the Administrative Agent delivered together with the notice of
such voluntary reduction in the Commitment Amount) to an aggregate amount not in
excess of the Commitment Amount, as so reduced.

ARTICLE III

GENERAL PROVISIONS

3.1

General Provisions as to Payments and Loans.





34




--------------------------------------------------------------------------------

3.1.1

All payments of principal and interest on the Loans and of fees hereunder shall
be made, without set-off, deduction or counterclaim, by Noon, Central time, on
the date such payments are due in federal or other funds immediately available
at the principal office of the Administrative Agent referred to in Article XIV
and, if not made by such time or in immediately available funds, then such
payment shall be deemed made when such funds are available to the Administrative
Agent for its full and unrestricted use. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at such Lender’s address specified pursuant to
Article XIV.  Except as otherwise provided herein, whenever any payment of
principal or interest on the Loans or fees hereunder shall be due on a day which
is not a Business Day, the date for payment thereof shall be extended to the
next succeeding Business Day.  If the date for any payment is extended by
operation of law or otherwise, interest thereon shall be payable for such
extended time.  The Administrative Agent is hereby authorized upon notice to the
Borrower to charge any account of the Borrower maintained with the
Administrative Agent, for each payment of principal, interest and fees if not
otherwise paid by the Borrower when it becomes due hereunder.

3.1.2

All payments made by the Borrower or any Designated Borrower on the Loans, the
Letters of Credit and the other Obligations shall be made free and clear of, and
without reduction by reason of, any “Taxes” as defined in Section 10.13.

3.1.3

All requests for Credit Extensions shall be made on a Business Day.

3.1.4

All Loans shall be made available to the Borrower or any Designated Borrower, as
applicable, on a Business Day at the Administrative Agent’s address referred to
in Article XIII.

3.1.5

All payments and fundings shall be denominated in United States of America
dollars.

3.2

[Reserved].

3.3

Computation of Interest.  Each determination hereunder of interest on the Loans
and fees hereunder based on per annum calculations shall be computed on the
basis of a year of 360 days (or, in the case of ABR Loans, a calendar year of
365 or 366 days, as applicable) and paid for the actual number of days elapsed
(including the first day but excluding the last day), subject to the limitations
of the Highest Lawful Rate.  The Alternate Base Rate, Federal Funds Effective
Rate, LIBO Rate (Reserve Adjusted) or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.

3.4

Default Interest.  After the date any Event of Default has occurred and for so
long as such Event of Default is continuing, the following rates shall apply as
provided in Section 2.5 but only to the extent permitted by law (the “Default
Rate”): (a) in the case of principal on any Loan, subject to applicable law, the
rate of interest that otherwise would be applicable to such Loan plus 4% per
annum; and (b) in the case of overdue interest, fees, and other monetary
Obligations, the Base Rate from time to time in effect, plus the Applicable
Margin for Loans accruing interest at the Base Rate, plus a margin of 4% per
annum.

3.5

Repayments and Prepayments; Application.  The Borrower and each Designated
Borrower agree that the Loans shall be repaid and prepaid pursuant to the
following terms.

3.5.1

Repayments and Prepayments.  The Borrower and each Designated Borrower, jointly
and severally, shall repay in full the unpaid principal amount of each Loan upon
the Final Maturity Date.  Prior thereto, payments and prepayments of the Loans
shall or may be made as set forth below.

(a)

From time to time on any Business Day, the Borrower and each Designated
Borrower, as applicable, may make a voluntary prepayment, in whole or in part,
of the outstanding principal amount of any Loans; provided that, (i) all such
voluntary prepayments shall require, in the case of ABR Loans at least one (1)
Business Day’s prior notice (such notice to be delivered before noon on such
day), and in the case of Eurodollar Loans at least three (3) Business Days’
prior written notice (such notice to be delivered before noon on such day), and
in either case not more than five (5) Business Days’ prior irrevocable notice to
the Administrative Agent; and





35




--------------------------------------------------------------------------------

(ii) all such voluntary partial prepayments shall be, in the case of Eurodollar
Loans, in an aggregate minimum amount of $1,000,000 and an integral multiple of
$1,000,000 and, in the case of ABR Loans, in an aggregate minimum amount of
$500,000 and an integral multiple of $500,000.  Each notice of prepayment sent
pursuant to this clause shall specify the prepayment date and the principal
amount of each Advance (or portion thereof) to be prepaid.  Each such notice
shall be irrevocable and shall commit the Borrower or such Designated Borrower
to prepay such Advance by the amount stated therein on the date stated therein.
 All prepayments under this clause (other than prepayments of Loans that are ABR
Loans that are not made in connection with the termination or permanent
reduction of the Loan Commitment) shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment.

(b)

On each date when, after giving effect to any termination or reduction of the
Commitments pursuant to Section 2.9, the sum of (g) the aggregate Credit
Exposure of all the Lenders exceeds (h) the Commitment Amount (as it may be
reduced from time to time pursuant to this Agreement), the Borrower and each
Designated Borrower, jointly and severally, shall make a mandatory prepayment of
Loans and, if necessary, Cash Collateralize all Letter of Credit Exposure, in an
aggregate amount equal to such excess.

(c)

If at any time the sum of (i) the aggregate Credit Exposure of all Lenders
exceeds (j) the redetermined Borrowing Base (a “Borrowing Base Deficiency”),
then the Borrower and each Designated Borrower, jointly and severally, shall
either do one or a combination of the following: (i)1. prepay the Advances in an
aggregate principal amount equal to such excess, and if any excess remains after
prepaying all of the Advances as a result of a Letter of Credit outstanding,
Cash Collateralize such Letter of Credit Outstanding, in an aggregate amount
equal to such excess or 2. elect to make payments (and deliver cash collateral)
at least equal to one-fifth (1/5th) of the applicable Borrowing Base Deficiency
(“Required Deficiency Payment”) on each Borrowing Base Deficiency Payment Date,
or (ii) add additional Oil and Gas Properties (and related Security Documents)
acceptable to the Administrative Agent, in its sole discretion), to the
Borrowing Base such that the Borrowing Base Deficiency is cured within thirty
(30) days after the Borrower’s written election; provided, that if the Borrower
shall elect to execute and deliver supplemental or additional Oil and Gas
Properties and Security Documents to the Administrative Agent pursuant to this
clause (B), it shall provide concurrently with notice of such election to the
Administrative Agent with descriptions of the additional assets to be
collaterally assigned (together with current valuations, Reserve Reports,
Security Documents, title evidence or reports applicable thereto and other
documents, including opinions of counsel, reasonably requested by the
Administrative Agent each of which shall be in form and substance satisfactory
to the Administrative Agent); further provided that if the Administrative Agent
has not received within ten (10) days of the Borrowing Base Deficiency the
required notice from the Borrower that the Borrowers shall take the actions
described in this clause (B) within such thirty (30) day period or if the
Borrowers shall not have taken such actions within such thirty (30) day period,
then without any necessity for notice to the Borrower or any other person, the
Borrower shall be deemed to have irrevocably elected to make mandatory
prepayments equal to at least the Required Deficiency Payment for each Borrowing
Base Deficiency Payment Date; and provided further, notwithstanding the
foregoing, in the event that a Borrowing Base Deficiency results from the sale
of assets permitted under Section 7.9.2, the Borrower will be required to
immediately cure the Borrowing Base Deficiency by making a prepayment of Loans
contemporaneous with the sale of assets, as applicable.  Except as provided in
the previous sentence, the Borrower shall be obligated to make such prepayment
and/or deposit of cash collateral within 45 days following their receipt of the
written designation of the Borrowing Base in accordance with Section 2.8;
provided that all payments required to be made pursuant to this clause (B) must
be made on or prior to the Final Maturity Date.

(d)

Immediately upon any acceleration of the Final Maturity Date of any Advances
pursuant to Section 8.1, the Borrower and each Designated Borrower, jointly and
severally, shall repay all the Loans and Cash Collateralize Letter of Credit
Exposure.

Each prepayment of any Loans made pursuant to this section shall be without
premium or penalty and shall be accompanied by all interest then accrued and
unpaid on the principal so prepaid.

3.5.2

Application.  Each prepayment or repayment of the principal of the Loans shall
be applied, to the extent of such prepayment or repayment, first, to the
principal amount thereof being maintained as ABR Loans, and second, subject to
the terms of Section 3.5, to the principal amount thereof being maintained as





36




--------------------------------------------------------------------------------

Eurodollar Loans, in each case in a manner that minimizes the amount of any
payments required to be made by the Borrowers pursuant to Section 2.5.6.

3.6

Limitation Period.  Notwithstanding anything herein to the contrary, during any
Limitation Period with respect to any Lender, the interest rate to be charged on
amounts in respect of Obligations owing to such Lender shall be the Highest
Lawful Rate, and the obligation, if any, of the Borrower for the payment of fees
or other charges deemed to be interest under applicable law shall be suspended.
 During any period or periods of time following a Limitation Period, to the
extent permitted by applicable laws, the interest rate to be charged hereunder
by such Lender shall remain at the Highest Lawful Rate until such time as there
has been paid to such Lender (i) the amount of interest in excess of that
accruing at the Highest Lawful Rate that such Lender would have received during
the Limitation Period had the interest rate remained at the otherwise applicable
rate, and (ii) the amount of all other interest and fees otherwise payable to
such Lender but for the effect of such Limitation Period.

3.7

Telephonic Notices.

3.7.1

If permitted by this Agreement, the Borrower and each Designated Borrower hereby
authorizes the Administrative Agent and the Issuer to extend Credit Extensions,
and to transfer funds, and hereby authorizes the Lenders to make Loans, based on
telephonic, e-mail or other electronic notices made by any Person which the
Administrative Agent or any Lender in good faith believes to be acting on behalf
of the Borrower or such Designated Borrower.  The Borrower and each Designated
Borrower agree to deliver promptly to the Administrative Agent a written
confirmation of each telephonic, e-mail or other electronic notices, signed by
an Authorized Officer.  If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall be prima facie, but
not conclusive, evidence of the matter notwithstanding anything to the contrary
in such confirmation.

3.7.2

The Administrative Agent will promptly notify each Lender of the contents of
each Notice of Borrowing and Borrowing Base reduction notice received by it
hereunder.  The Administrative Agent will give each Lender and the Borrower
prompt notice of each change in the interest rate applicable to the Loans.

3.7.3

Each Lender may book its Loans at any Lending Installation selected by such
Lender and may change its Lending Installation from time to time by notice in
writing to the Administrative Agent.  All terms of this Agreement shall apply to
any such Lending Installation, and the Note, if any, payable to such Lender
shall be deemed held by each Lender for the benefit of its Lending Installation.
 Each Lender may, by written or facsimile notice to the Administrative Agent and
the Borrower, designate, or change any previous designation of, the Lending
Installation through which Loans will be made by it and for whose account Loan
payments are to be made.

3.7.4

Unless the Borrower or any Designated Borrower or a Lender, as the case may be,
notifies the Administrative Agent prior to the date on which it is scheduled to
make payment to the Administrative Agent of (14) in the case of a Lender, the
proceeds of a Loan or (15) in the case of the Borrower or a Designated Borrower,
as applicable, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
 The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower or such Designated Borrower, as the
case may be, has not in fact made such payment to the Administrative Agent, the
recipient of such payment shall, on demand by the Administrative Agent, repay to
the Administrative Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Administrative Agent until the date the
Administrative Agent recovers such amount at a rate per annum equal to (k) in
the case of payment by a Lender, the Federal Funds Effective Rate for such day
or (l) in the case of payment by the Borrower or any Designated Borrower, the
interest rate applicable to the Loans.

3.8

Illegality.  Notwithstanding any other provision of this Agreement, in the event
that it becomes unlawful for any Lender or its applicable lending office to
honor its obligation to make or maintain Eurodollar Loans either generally or
having a particular Interest Period hereunder, then (a) such Lender shall
promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such





37




--------------------------------------------------------------------------------

Eurodollar Loans and (b) all Affected Loans which would otherwise be made by
such Lender shall be made instead as ABR Loans (and, if such Lender so requests
by notice to the Borrower and the Administrative Agent, all Affected Loans of
such Lender then outstanding shall be automatically converted into ABR Loans on
the date specified by such Lender in such notice) and, to the extent that
Affected Loans are so made as (or converted into) ABR Loans, all payments of
principal which would otherwise be applied to such Lender’s Affected Loans shall
be applied instead to its ABR Loans.

3.9

Replacement of a Lender.  If any Lender (an “Affected Lender”) makes a demand
upon the Borrower or any Designated Borrower for amounts pursuant to Section
10.12 or Section 10.13 (and the payment of such amounts are, and are likely to
continue to be, materially more onerous in the reasonable judgment of the
Borrower than with respect to the other Lenders), the Borrower may, within 30
days of receipt by the Borrower of such demand, give notice (a “Replacement
Notice”) in writing to the Administrative Agent and such Affected Lender of its
intention to cause such Affected Lender to sell all of its Loans and Commitments
to an Eligible Assignee (a “Replacement Lender”) designated in such Replacement
Notice; provided, however, that no Replacement Notice may be given by the
Borrower and no Lender may be replaced pursuant to this Section 3.9 if (i) such
replacement conflicts with any applicable law or regulation, (ii) any Event of
Default shall have occurred and be continuing at the time of such replacement or
(iii) prior to any such replacement, such Affected Lender shall have taken any
necessary action under Section 10.12 (if applicable) so as to eliminate the
continued need for payment of amounts owing pursuant to Section 10.12 or shall
have waived its right to payment of the specific amounts that give rise or would
give rise to such Replacement Notice (it being understood for sake of clarity
that the Affected Lender shall be under no obligation to waive such rights to
payment and that such Affected Lender, if it is replaced in accordance with this
Section 3.9, shall be entitled to be reimbursed for all breakage losses in
connection with such replacement).  If the Administrative Agent shall, in the
exercise of its reasonable discretion and within 30 days of its receipt of such
Replacement Notice, notify the Borrower and such Affected Lender in writing that
the Replacement Lender is satisfactory to the Administrative Agent (such consent
not being required where the Replacement Lender is an Eligible Assignee), then
such Affected Lender shall, subject to the payment of any amounts due pursuant
to Section 10.12, assign, in accordance with Section 13.3, all of its
Commitments, Loans, Notes (if any), and other rights and obligations under this
Agreement and all other Loan Documents (including Reimbursement Obligations, if
applicable) designated in the replacement notice to such Replacement Lender;
provided, however, that (A) such assignment shall be made using an Assignment
and Assumption in the form of Exhibit A hereto and, to the extent not
inconsistent therewith, otherwise on terms and conditions reasonably
satisfactory to such Affected Lender and such Replacement Lender, (B) the
purchase price paid by such Replacement Lender shall be in the amount of such
Affected Lender’s Loans designated in the Replacement Notice, and/or its
Percentage of outstanding Reimbursement Obligations, as applicable, together
with all accrued and unpaid interest and fees in respect thereof, plus all other
amounts (including the amounts demanded and unreimbursed under Section 10.12)
owing to such Affected Lender hereunder and (C) the Borrower shall pay to the
Affected Lender and the Administrative Agent all reasonable out-of-pocket
expenses incurred by the Affected Lender and the Administrative Agent in
connection with such assignment and assumption (including the processing fees
described in Section 13.3).  If the Administrative Agent fails to notify the
Borrower within 30 days of its receipt of such Replacement Notice whether or not
such Replacement Lender is satisfactory, then such Replacement Lender shall be
deemed satisfactory to the Administrative Agent.  Upon the effective date of an
assignment described above, the Replacement Lender shall become a “Lender” for
all purposes under the Loan Documents.  Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender as assignor,
any assignment agreement necessary to effectuate any assignment of such Lender’s
interests hereunder in the circumstances contemplated by this section.

ARTICLE IV

COLLATERAL

4.1

Security.  To secure full and complete payment and performance of the
Obligations of the Borrower and the Designated Borrowers to the Lenders, each of
the Borrower and the Designated Borrowers will cause the appropriate Person to
execute and deliver to the Administrative Agent the following documents and
instruments:





38




--------------------------------------------------------------------------------

4.1.1

Mortgages.  Mortgages executed by the Borrower or any Subsidiary, if any,
granting to the Administrative Agent for the benefit of the Lenders and the
Issuer a first and prior Lien, subject to Permitted Liens, covering (16) no less
than 90% of the Total Proved PV10 Value of the Oil and Gas Properties of the
Borrower and its Subsidiaries included in the most recent Reserve Report and
(17) all related equipment, contracts, accounts, licenses and other property,
both real and personal.  Upon and during the continuance of an Event of Default,
the Administrative Agent may revoke any Mortgagee’s license under any Mortgage
to receive the proceeds of production and notify the purchasers of production
from Mortgaged Properties to make such payments directly to the Administrative
Agent as provided in the Mortgage.

4.1.2

Pledge Agreements; UCC Filings.  (18) Pledge Agreements executed by the
Borrower, any Designated Borrower and any other Subsidiary, granting to the
Administrative Agent for the benefit of the Lenders and the Issuer a first and
prior Lien, subject to Permitted Liens, on covering the Equity Interests of the
Subsidiaries of such Person, (19) stock certificates or other instruments
representing all the Equity Interest of such Subsidiary and stock powers and
instruments of transfer, endorsed in blank, with respect to such stock
certificates or other instruments, or, if any Equity Interests pledged pursuant
to such Pledge Agreement are uncertificated securities, confirmation and
evidence satisfactory to the Administrative Agent that the security interest in
such uncertificated securities has been transferred to and perfected by the
Administrative Agent in accordance with the UCC, and (20) authorization for the
Administrative Agent to file Uniform Commercial Code Financing Statements (Form
UCC 1), naming Borrower or such Subsidiary as the debtor and the Administrative
Agent as the secured party, or other similar instruments or documents, filed or
to be under the Uniform Commercial Code of all jurisdictions as may be necessary
or, in the opinion of the Administrative Agent, desirable to perfect the
security interest of the Administrative Agent pursuant to such Pledge Agreement.

4.1.3

 Security Agreements; UCC Filings.  (21) Security Agreements executed by the
Borrower, any Designated Borrower and any other Subsidiary (collectively, the
“Debtor”), granting to the Administrative Agent for the benefit of the Lenders
and the Issuer a first and prior Lien, subject to Permitted Liens, on personal
property of the Borrower or such Subsidiary, respectively, and (22)
authorization for the Administrative Agent to file Uniform Commercial Code
Financing Statements (Form UCC 1), naming Borrower or such Subsidiary as the
debtor and the Administrative Agent as the secured party, or other similar
instruments or documents, filed or to be under the Uniform Commercial Code of
all jurisdictions as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the security interest of the Administrative Agent
pursuant to such Security Agreement.

4.1.4

Deposit Account Control Agreement.  (23) Deposit Account Control Agreements
executed by the Borrower, any Designated Borrower and any other Subsidiary,
granting to the Administrative Agent for the benefit of the Lenders and the
Issuer a first and prior Lien, subject to Permitted Liens, on and covering the
Deposit Accounts and Securities Accounts of the Borrower or such Subsidiary,
respectively, described on Schedule 6.16.

4.1.5

Notice of Assignment of Proceeds.  All account debtors of the Borrower and each
Designated Borrower (including any operator and Hydrocarbon Purchasers) relating
to Mortgaged Properties of the Borrower and each Designated Borrower will
receive notification from the Borrower or such Designated Borrower (and by the
Administrative Agent, if it desires to be a signatory), substantially in the
form of Exhibit C, that all proceeds from sales of all production or
transmission of Hydrocarbons from or allocable to the Mortgaged Properties of
the Borrower and such Designated Borrowers have been assigned to Administrative
Agent and are to be paid into a deposit account or accounts applicable to the
relevant Borrower, Designated Borrower or other Subsidiary which is (i) covered
by a Deposit Account Control Agreement or (ii) maintained by the Administrative
Agent provided that payment notifications need not be sent to those account
debtors who are making payments into the POGM Deposit Accounts for oil, gas and
other hydrocarbons marketed by POGM so long as the POGM Deposit Accounts are
subject to a Deposit Account Control Agreement.  Each of the Borrower and each
Designated Borrower shall use its best efforts to cause all other Hydrocarbon
Purchasers, as well as POGM, to execute the assignment notifications to confirm
their agreement to remit all proceeds from sales of all production from or
allocable to the Mortgaged Properties of the Borrower and such Designated
Borrowers into the applicable deposit account within thirty (30) days after the
Effective Date.  Subject to applicable contractual restrictions, without the
written consent of the Administrative Agent, none of Borrower, any Designated
Borrower or any Subsidiary shall be





39




--------------------------------------------------------------------------------

permitted to sell any Hydrocarbons from or allocable to the Mortgaged Properties
to any Hydrocarbon Purchaser who refuses to timely acknowledge and abide by the
payment instructions set forth in any notice under this Section.

4.1.6

Form.  All Security Documents delivered or to be delivered under this Agreement
shall be in form and substance satisfactory to the Administrative Agent and its
counsel and shall be supported by such legal opinions either delivered pursuant
to Section 5.1.5 or substantially similar to the legal opinion delivered
pursuant to Section 5.1.5.

4.1.7

Priority of Liens.  All Liens to be created by delivery of the documents
referred to in this Section shall be first and prior perfected Liens in favor of
the Administrative Agent for the benefit of the Lenders and the Issuer, subject
only to Permitted Liens.

4.2

Financing Statements.  The Administrative Agent is authorized to complete and
file financing statements in any state or other jurisdiction to perfect the
security interests granted by the Loan Documents and as otherwise contemplated
in Section 4.1.

4.3

Covenants Relating to Certain Collateral.

4.3.1

Each Account hereafter arising will represent, in all material respects, and to
the best knowledge of Debtor, each Account now existing represents, in all
material respects, the valid and legally enforceable obligations of a bona fide
account debtor and is not and will not be subject to contra accounts, set-offs,
defenses or counterclaims by or available to account debtors obligated on the
Accounts except for those that have arisen in the ordinary course of Debtor’s
business, are not otherwise prohibited under any other Loan Document, and for
which adequate reserves have been taken in substantially the same amount as are
shown in all material respects in the most recently delivered financial
statements to the Secured Party (“Set-offs”); and the amount shown as to each
Account on Debtor’s books will be the true and undisputed amount owing and
unpaid thereon, subject to (a) any applicable Set-offs and (b) any discounts,
allowances, rebates, credits and adjustments to which the account debtor has a
right and which have arisen in Debtor’s ordinary course of business or which
have otherwise been disclosed to Administrative Agent in writing.

4.3.2

All Related Rights are, and those hereafter arising will be, valid and genuine
in all material respects.

4.3.3

None of the Inventory is, and at the time the security interest in favor of
Administrative Agent attaches, none of the Inventory hereafter acquired will be,
covered by any document (as defined in the UCC), other than Inventory being
transported in the ordinary course of business.

4.3.4

Debtor will transmit promptly to Administrative Agent all information that
Debtor may have or receive with respect to (a) the Collateral or (b) account
debtors or obligors in respect of the Accounts, the General Intangibles and the
Related Rights, in each case which could reasonably be expected to materially
and adversely affect the aggregate value of the Collateral or Administrative
Agent's rights or remedies with respect thereto.

4.3.5

Debtor will not adjust, settle or compromise any of the Accounts, the General
Intangibles or the Related Rights without the prior written consent of
Administrative Agent, other than in the ordinary course of business.

4.3.6

Debtor will duly perform or cause to be performed, in accordance with the terms
thereof, all material obligations of Debtor under every material contract,
agreement, or other arrangement (oral or written) to which Debtor is a party or
by which it or any of its Collateral is bound.

4.3.7

If any of the Collateral is in the possession of a third-party, Debtor will, at
the request of Administrative Agent upon the occurrence and during the
continuance of an Event of Default, join with Administrative Agent in notifying
the third-party of Administrative Agent's security interest and obtaining an
acknowledgment in form and substance reasonably satisfactory to Administrative
Agent from such third-party that it





40




--------------------------------------------------------------------------------

is holding the Collateral for the benefit of the Administrative Agent.  Debtor
will fully cooperate with Administrative Agent in obtaining a control agreement
in form and substance reasonably satisfactory to Administrative Agent with
respect to any Collateral consisting of deposit accounts, investment property,
electronic chattel paper or letter of credit rights.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

The obligation of each Lender and the Issuer to make Credit Extensions shall be
subject to the satisfaction of each of the following conditions:

5.1

Initial Credit Extension.  In the case of the initial Credit Extension:

5.1.1

receipt by the Administrative Agent of the following:

(a)

copies of the Certificate of Incorporation (or the equivalent thereto), and all
amendments thereto, of the Borrower and each Designated Borrower, accompanied by
a certificate that such copies are correct and complete, issued by the Secretary
of State of the state of incorporation or formation of the Borrower and the
Designated Borrowers dated a current date;

(b)

copies of the Bylaws (or the equivalent thereto), and all amendments thereto, of
the Borrower and each Designated Borrower, accompanied by a certificate that
such copies are correct and complete of an authorized representative of the
Borrower and each Designated Borrower dated the Initial Funding Date;

(c)

certificates of the appropriate Governmental Authority of each jurisdiction in
which the Borrower and each Designated Borrower has an executive office or
principal place of business, the Borrower and each Designated Borrower was
formed or in which any Collateral is located (if the Borrower or each Designated
Borrower is required to qualify to do business in such state), each dated a
current date, to the effect that the Borrower and each Designated Borrower is in
good standing therein (including, if such certificates are issued, good standing
with respect to the payment of franchise and/or other Taxes) and, if required by
law, is duly qualified to transact business in such jurisdiction;

(d)

certificates of incumbencies and signatures of all officers of the Borrower and
each Designated Borrower who will be authorized to execute or attest any of the
Loan Documents on behalf of the Borrower or each Designated Borrower, executed
by an authorized representative of the Borrower or each Designated Borrower,
dated the Initial Funding Date;

(e)

copies of resolutions approving the execution of the Loan Documents and
authorizing the transactions contemplated therein, duly adopted by the Board of
Directors of the Borrower and each Designated Borrower, accompanied by a
certificate of an authorized representative of the Borrower and each Designated
Borrower that such copies are true and correct copies of resolutions duly
adopted at the meeting of, or by the unanimous written consent of, the Board of
Directors (or authorized body serving a similar function) of the Borrower and
each Designated Borrower, and that such resolutions, have not been amended,
modified or revoked in any respect, and are in full force and effect as of the
Initial Funding Date;

5.1.2

receipt by the Administrative Agent of the Loan Documents and the other
documents, instruments and any deliveries described in Section 4.1, each duly
executed and delivered by the appropriate Person;

5.1.3

receipt by the Administrative Agent of (24) such title opinions or other reports
or other evidence of title as the Administrative Agent may reasonably request,
in form and substance and from attorneys or other Persons reasonably acceptable
to the Administrative Agent, covering and confirming marketable title in the
Borrower or a Designated Borrower to no less than 90% of the Total Proved PV10
Value of the Oil and Gas Properties of the Borrower and its Subsidiaries
included in the Initial Reserve Report and such other





41




--------------------------------------------------------------------------------

documentation and information reasonably required by the Administrative Agent to
satisfy the Administrative Agent of the status of the title of such portion of
the Collateral, and (25) a list of such Leases comprising the Oil and Gas
Properties as requested by Administrative Agent and such Maps indicating the
location of such Leases as requested by Administrative Agent, each including
such other information as is reasonably requested by Administrative Agent;

5.1.4

receipt by the Administrative Agent of the results of searches of the UCC
records of the state in which the Borrower and each Designated Borrower was
organized and of each state in which any Collateral is situated reflecting no
Liens on the Collateral except Liens in favor of the Administrative Agent and
Permitted Liens;

5.1.5

receipt by the Administrative Agent of (a) the opinions of counsel to the
Borrower and each Designated Borrower in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, including the opinions
of local counsel in each jurisdiction in which the Mortgages are to be recorded
and (b)  a reliance letter in respect of the opinions of counsel provided to the
Borrower in connection with the Acquisitions.  The Borrower and each Designated
Borrower hereby requests such counsel to deliver its opinions to the
Administrative Agent;

5.1.6

receipt by the Administrative Agent of certificates or binders of insurance from
the Borrower’s insurance broker for the Borrower and each Subsidiary as of the
Initial Funding Date meeting the standards of Section 7.4 together with a
certificate from a Responsible Officer of the Borrower stating that such
policies are in full force and effect, in the required coverage amounts and that
all premiums then due and payable have been paid;

5.1.7

receipt of evidence reasonably satisfactory to the Administrative Agent that
Acceptable Hedging Agreements satisfactory to the Administrative Agent are in
place on the Initial Funding Date;

5.1.8

receipt by the Administrative Agent of any financial statements of the Borrower,
its Subsidiaries and any affiliated entities as requested by Administrative
Agent, including, without limitation, (26) a pro forma balance sheet of the
Borrower and its Subsidiaries effective as of Closing, certified as being true
and correct by the Borrower’s president or chief financial officer as accurately
showing the financial position of the Borrower and its Subsidiaries as of that
date, and (27) satisfaction by the Administrative Agent with such financial
statements;

5.1.9

receipt by the Administrative Agent of satisfactory environmental reports or
such other environmental information, in either case as requested by the
Administrative Agent and in form and substance satisfactory to the
Administrative Agent in its sole discretion, regarding the environmental status
of the Properties of the Borrower and its Subsidiaries;

5.1.10

receipt by the Administrative Agent of a Responsible Representative of the
Designated Borrower or of the Borrower certifying that there are no past due
bills for improvements or services to the Mortgaged Properties of the Borrower
and its Subsidiaries that could give rise to mechanic’s or materialman’s liens
or any similar Lien except to the extent such bills are being contested in good
faith and for which adequate reserves have been made;

5.1.11

receipt by the Administrative Agent of reimbursement from the Borrower for all
fees and other amounts due and payable on or prior to the Initial Funding Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder;

5.1.12

receipt by the Administrative Agent of copies of the Acquisition Agreements,
which Acquisition Agreements shall be certified by a Responsible Representative
of Borrower as complete and correct.  The Acquisitions shall have been, or
substantially simultaneously with the initial Credit Extension on the Initial
Funding Date shall be, consummated as contemplated by and pursuant to the
Acquisition Agreements and applicable law (without any amendment to or waiver of
any material terms or conditions of the Acquisition Agreements not acceptable to
the Administrative Agent), and evidence therefor has been provided to the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent;





42




--------------------------------------------------------------------------------

5.1.13

all Governmental Approvals necessary or advisable in connection with the
Transactions, including, without limitation, the Acquisitions, shall have been
obtained, and all applicable waiting periods and appeal periods shall have
expired, in each case without the imposition of any conditions that have not
been satisfied.  There shall be no actual government or judicial action
restraining, preventing or imposing conditions on the Transactions, including,
without limitation, the Acquisitions;

5.1.14

receipt by the Administrative Agent of the Intercreditor Agreement, duly
executed and delivered by the appropriate Persons, in form and substance
satisfactory to the Administrative Agent, in its sole discretion;

5.1.15

receipt by the Administrative Agent of copies of all loan agreements,
instruments, pledge agreements, mortgages, warrants, security documents,
guarantees and other documents, instruments and agreements evidencing, securing
or guaranteeing the Term Loan Facility or otherwise material thereto, certified
by a Responsible Officer of Borrower as complete and correct.  The Term Loan
Facility shall have been, or substantially simultaneously with the initial
Credit Extension on the Initial Funding Date shall be, issued by the Borrower
(without any amendment to or waiver of any material terms or conditions of the
Term Loan Facility not acceptable to the Administrative Agent and the Required
Lenders), and evidence therefor has been provided to the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent;

5.1.16

receipt by the Administrative Agent of the Initial Funding Date Notice;

5.1.17

receipt by the Administrative Agent of a Financial Forecast for calendar years
2008 and 2009;

5.1.18

satisfactory completion by the Administrative Agent of its business, financial,
legal, title, engineering and environmental due diligence regarding the Borrower
and its Subsidiaries and their assets;

5.1.19

receipt by the Administrative Agent of undated letters from each Borrower, in
form and substance satisfactory to the Administrative Agent, to purchasers of
production and disburser of the proceeds of production from or attributable to
the Mortgaged Properties, with the addressees left blank, authorizing and
directing the addressees to make future payments attributable to production from
the Mortgaged Properties directly to the Administrative Agent;

5.1.20

receipt by the Administrative Agent of any instruments, documents or additional
information as reasonably requested by the Administrative Agent;

5.2

All Credit Extensions.  In the case of each Credit Extension hereunder:

5.2.1

timely receipt by the Administrative Agent of a Notice of Borrowing or Issuance
Request, as the case may be, and other items required to be included therewith;

5.2.2

the fact that, immediately before such requested Credit Extension, no Default
shall have occurred and be continuing and that the making of any such Credit
Extension will not cause a Default, including, for clarification, the fact that
the making of such Credit Extension shall not cause, nor with the passage of
time be expected to cause, a breach of the financial covenants included in
Section 7.15 as of the time of such Credit Extension;

5.2.3

the fact that the representations and warranties of the Borrower and its
Subsidiaries contained in this Agreement (except any representations made as of
a specified date) and the other Loan Documents shall be true on and as of the
date of such Credit Extension;

5.2.4

each request for a Credit Extension shall be deemed to be a representation and
warranty by the Borrower and each Designated Borrower on the date of such
request, as to the facts specified in Sections 5.2.2 and 5.2.3;





43




--------------------------------------------------------------------------------

5.2.5

receipt by the Administrative Agent of any instruments or documents reasonably
requested by the Administrative Agent, in addition to those described in
Section 5.1 including lien waivers, certificates, consents and other approvals
required from third parties, copies of all insurance policies required under
this Agreement, together with certificates showing that the Agents, Lenders and
Issuer are loss payees and additional insureds thereunder, title opinions or
other legal opinions.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

Each of the Borrower and each Designated Borrower hereby represents and warrants
to the Administrative Agent, any other Agent, each Lender and the Issuer as
follows:

6.1

Existence and Power.  The Borrower and each of its Subsidiaries:

6.1.1

is a Person, duly organized, validly existing and in good standing under the
laws of the state of its organization;

6.1.2

has all organizational powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and to undertake the Transactions, except for such licenses,
authorizations, consents and approvals the failure of which to obtain could not
reasonably be expected to have a Material Adverse Effect;

6.1.3

is duly qualified to transact business as a foreign entity in each jurisdiction
where the nature of its business requires the same, except where the failure to
so qualify could not reasonably be expected to have a Material Adverse Effect;
and

6.1.4

owns in all material respects, all of its assets reflected in its financial
statements most recently delivered to the Lenders, except for assets disposed of
since the date thereof in accordance with this Agreement.

6.2

Corporate and Governmental Authorization; Contravention.  The Transactions and
the execution, delivery and performance by the Borrower and each of its
Subsidiaries of this Agreement and the other Loan Documents are within the
Borrower’s or such Subsidiary’s organizational power, have been duly authorized
by all necessary action, require no action by or in respect of, or filing with,
any Governmental Authority (except that the perfection of Liens created by
certain of the Security Documents may require the filing of financing
statements, mortgages or similar instruments in the appropriate recordation
offices), and do not contravene, or constitute a default under, any provision of
applicable law or regulation (including, without limitation, the Margin
Regulations) or any agreement creating or governing the Borrower or such
Subsidiary or any agreement, judgment, injunction, order, decree or other
instrument binding upon the Borrower or such Subsidiary, except for any
contravention or default that could not reasonably be expected to have a
Material Adverse Effect, or result in the creation or imposition of any Lien on
any Property of the Borrower or such Subsidiary, except Liens securing the
Obligations.

6.3

Binding Effect.  This Agreement and each other Loan Document to which it is a
party, including, without limitation, any and all Security Documents when
executed and delivered in accordance with this Agreement, is a valid and binding
agreement of the Borrower, and/or each Designated Borrower, respectively,
enforceable against the Borrower and/or such Designated Borrower, respectively,
in accordance with its terms except as (i) the enforceability thereof may be
limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and (ii) rights of acceleration and the availability of equitable
remedies may be limited by equitable principles of general applicability.

6.4

Subsidiaries.  Schedule 6.4 sets forth the name, the identity or corporate
structure and the ownership interest of each direct or indirect Subsidiary of
the Borrower as of the Initial Funding Date.  As of the Initial Funding Date,
the Borrower and each Designated Borrower does not have any Subsidiaries other
than the Subsidiaries described on Schedule 6.4.





44




--------------------------------------------------------------------------------

6.5

Disclosure.  Taken as a whole, the documents, certificates and statements
delivered to the Administrative Agent by or on behalf of the Borrower or any of
its Subsidiaries in connection with the transactions contemplated hereby do not
contain any untrue statement of a material fact as of the date of such delivery.
 All information heretofore furnished by or on behalf of the Borrower or its
Subsidiaries to the Administrative Agent, the Issuer or any Lender for purposes
of or in connection with this Agreement or any transaction contemplated hereby
is, and all such information hereafter furnished by or on behalf of the Borrower
or its Subsidiaries to the Administrative Agent, the Issuer or any Lender will
be, as of the date of delivery thereof, true and accurate in every material
respect or based on reasonable estimates on the date as of which such
information is stated or certified.  The Borrower has disclosed to the
Administrative Agent and each Lender in writing any and all facts known to the
Borrower’s management (except facts of general public knowledge) which
materially and adversely affect or may affect (to the extent the Borrower can
now reasonably foresee) the business, operations, prospects or condition,
financial or otherwise, of the Borrower and its Subsidiaries or the ability of
the Borrower and its Subsidiaries to perform their obligations under this
Agreement and the other Loan Documents.

6.6

Financial Information.

6.6.1

The financial information of the Borrower and its Subsidiaries delivered to the
Administrative Agent, the Issuer and each Lender in connection with the request
for this credit facility fairly present in all material respects, in conformity
with GAAP, the financial position of the Borrower and its Subsidiaries, provided
that certain information and note disclosures normally included with annual
financial statements may be condensed or omitted provided that the disclosures
made are adequate to make the information presented not misleading and, provided
further that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based on
assumptions believed to be reasonable at the time.

6.6.2

The Borrower has heretofore furnished to the Lenders audited statements of
revenues and direct operating expenses of HOG, of THG and of the Borrower, LOBO
Operating and LOBO Resources as of and for the fiscal years' ended December 31,
2007 and December 31, 2006.  Such statements of revenues and direct operating
expenses present fairly, in all material respects, the revenues and direct
operating expenses for HOG, for THG and for the Borrower, LOBO Operating and
LOBO Resources.

6.6.3

Except as disclosed in writing by the Borrower to the Administrative Agent prior
to the execution and delivery of this Agreement, since the date of the most
recent financial statements furnished under Section 7.2 (or, prior to the
delivery of the first Financial Statements, since December 31, 2007), there has
been no Material Adverse Effect with respect to the Borrower, any Designated
Borrower, the Borrower and its Subsidiaries, or the Target Assets.

6.7

Litigation.  Except as set forth on Schedule 6.7 hereto, there is no action,
suit or proceeding pending against, or to the knowledge of the Borrower
threatened against or affecting the Borrower or any of its Subsidiaries before
any Governmental Authority or arbitrator which could reasonably be expected to
have a Material Adverse Effect or which reasonably could in any material manner
draw into question the validity of this Agreement, any other Loan Documents or
the Transactions.

6.8

ERISA Plans.  Neither the Borrower nor any ERISA Affiliate of the Borrower
currently sponsors, maintains or contributes to or has at any time sponsored,
maintained or contributed to any Plan or any Multiemployer Plan.

6.9

Taxes and Filing of Tax Returns.

6.9.1

The Borrower and its Subsidiaries have filed or properly extended all returns
required to have been filed or extended with respect to Taxes and has paid all
Taxes shown to be due and payable by it on such returns, including interest and
penalties, and, except as disclosed in Schedule 6.18, all other Taxes which are
payable by it, to the extent the same have become due and payable (unless, with
respect to such other Taxes, the criteria set forth in Section 7.5 are being
met).  The Borrower does not know of any proposed assessment of Taxes of a
material amount against it or any of its Subsidiaries and all liabilities for
Taxes of the Borrower and its Subsidiaries are adequately provided for.





45




--------------------------------------------------------------------------------

6.9.2

The Borrower does not intend to treat the Loans as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4).

6.10

Title to Properties; Liens; Environmental Liability.

6.10.1

The Borrower and its Subsidiaries, including the Target Assets, have good and
defensible title to all Property evaluated in the most recent Reserve Report in
accordance with usual and customary oilfield standards, including, with respect
to the Initial Funding Date, the Initial Reserve Report, except for Permitted
Liens.  All Property of the Borrower and its Subsidiaries, including the Target
Assets, is free and clear of all Liens other than Permitted Liens.  The
interests and properties described on Schedule 6.10 constitute substantially all
of the fee, leasehold, or other interests in or under mineral estates or oil,
gas, and other liquid or gaseous hydrocarbon leases with respect to Properties
situated in the United States or offshore from any State of the United States,
including, without limitation, overriding royalty and royalty interests,
leasehold estate interests, net profits interests, production payment interests,
and mineral fee interests, owned by the Borrower and its Subsidiaries as of the
date of this Agreement.  Upon the recordation of the Security Documents in the
appropriate recordation offices, the Liens covering the Collateral will be
valid, enforceable, first and prior, perfected Liens in favor of the
Administrative Agent for the benefit of the Lenders and the Issuer, subject only
to Permitted Liens.  Except as set forth in Schedule 6.10, after giving full
effect to the Permitted Liens, the Borrower and its Subsidiaries owns the net
interests in production attributable to the Oil and Gas Properties reflected in
the most recently delivered Reserve Report and the ownership of such Properties
shall not obligate the Borrower to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report without a corresponding (or greater) increase in its
net revenue interest.  All information contained in the most recently delivered
Reserve Report is true and correct in all material respects as of the date
thereof.

6.10.2

Neither the Borrower nor any of its Subsidiaries has (28) received notice or
otherwise learned of any Environmental Liability which could individually or in
the aggregate reasonably be expected to have a Material Adverse Effect arising
in connection with (m) any non-compliance with or violation of the requirements
of any Environmental Law or (n) the release or threatened release of any
Hazardous Substance or constituent, or other substance into the environment in
violation of Environmental Law, or (29) received written notice or otherwise
learned of any federal or state investigation evaluating whether any remedial
action is needed to respond to a release or threatened release of any Hazardous
Substance or constituent into the environment for which the Borrower or any
Subsidiary is or may be liable which could individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.

6.10.3

Except in accordance with applicable Requirements of Law or the terms of a valid
permit, license, certificate, or approval of the relevant Governmental
Authority, no Release of Hazardous Substances by the Borrower or any of its
Subsidiaries from, affecting, or related to any Property of the Borrower or any
of its Subsidiaries or adjacent to any Property of the Borrower or any of its
Subsidiaries has occurred which could individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.

6.10.4

The rights, Mortgaged Properties and other assets currently owned, leased or
licensed by the Borrower and its Subsidiaries, including, without limitation,
all easements and rights of way, include all rights, Oil and Gas Properties and
Properties necessary to permit the Borrower and its Subsidiaries to conduct
their business in all material respects in the same manner as their business has
been conducted prior to the Initial Funding Date.

6.11

Business; Compliance.  The Borrower and each of its Subsidiaries has performed
and abided by all obligations required to be performed by it under any license,
permit, order, authorization, grant, contract, agreement, or regulation to which
it is a party or by which it or any of its Property is bound except to the
extent failure to do so could not reasonably be expected to have a Material
Adverse Effect.

6.12

Licenses, Permits, Etc.  The Borrower and each of its Subsidiaries possesses
such valid franchises, certificates of convenience and necessity, operating
rights, licenses, permits, consents, authorizations, exemptions and orders of
Governmental Authorities as are necessary to carry on its business as now being
conducted, to own its





46




--------------------------------------------------------------------------------

Properties and to consummate the Transactions, except to the extent failure to
do so could not reasonably be expected to have a Material Adverse Effect.

6.13

Compliance with Law.  The business and operations of the Borrower and each of
its Subsidiaries have been and are being conducted in accordance with all
applicable laws, rules and regulations of all Governmental Authorities, other
than violations which could not reasonably be expected to (either individually
or collectively) have a Material Adverse Effect.

6.14

Investment Company Act.  Neither the Borrower nor any of its Subsidiaries is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

6.15

Refunds; Certain Contracts.

6.15.1

No orders of, proceedings pending before, or other requirements of, the Federal
Energy Regulatory Commission or any other Governmental Authority exist which
could result in the Borrower or any of its Subsidiaries being required to refund
any material portion of the proceeds received or to be received from the sale of
hydrocarbons constituting part of the Collateral.

6.15.2

Neither the Borrower nor any of its Subsidiaries (30) is obligated in any
material respect by virtue of any prepayment made under any contract containing
a “take-or-pay” or “prepayment” provision or under any similar agreement to
deliver Hydrocarbons produced from or allocated to any of the Collateral at some
future date without receiving full payment therefor within 90 days of delivery,
and (31) has produced Natural Gas, in any material amount, subject to, and
neither the Borrower nor any of the Collateral is subject to, balancing rights
of underproduced third parties except as disclosed from time to time in
connection with a Reserve Report and except for current balancing obligations as
of the date of the most recent Reserve Report.

6.16

Deposit Accounts.  Except as set forth on Schedule 6.16 or disclosed from time
to time to the Administrative Agent, none of Borrower, any Designated Borrower
or any other Subsidiary maintains any Deposit Accounts or any Securities
Accounts.

6.17

No Default.  No Default has occurred which is continuing, and the receipt by the
Borrower of the initial Advance will not cause a Default to exist.

6.18

Mortgaged Property.  With respect to each Mortgage, Borrower, each Designated
Borrower and each other Subsidiary, as applicable, is the lawful owner of the
Mortgaged Property described therein and has good right and authority to grant,
bargain, sell, transfer, assign and mortgage the same; with respect to each
Mortgaged Property described on Exhibit A to each Mortgage, its interests in
each such Mortgaged Property is no less than that Net Revenue Interest and no
greater than the Working Interest set forth in Exhibit A to such Mortgage for
such Mortgaged Property, all oil, gas and/or mineral lease and leasehold
estates, gas purchase and sales contracts, pipeline easements and rights-of-way,
processing contracts, franchises, licenses and other agreements comprising or
relating to such Mortgaged Property or any portion thereof are valid and
subsisting and are in full force and effect and, except as described in Schedule
6.18, no default now exists under such estates, contracts, easements,
rights-of-way, franchises, licenses or other agreements and none of Borrower,
any Designated Borrower or their respective Subsidiaries has (a) received any
notice of default or claimed default thereunder and (b) any knowledge of any
event or circumstance which with notice or passage of time or both could
constitute a default thereunder; such leases are subject to no overriding
royalties or other burdens or charges, except as reflected herein or in the
Exhibit A to such Mortgage and, except as described in Schedule 6.18, all rents,
royalties and other payments due and payable by Borrower, any Designated
Borrower or any other Subsidiary, as applicable, under such Mortgaged Property
have been properly and timely paid and all ad valorem, property, oil and gas
production, excise and severance taxes payable by Borrower, any Designated
Borrower or any other Subsidiary, as applicable, have been duly paid; such
Mortgaged Property is free and clear from all Liens except the Permitted Liens,
and except as shown in Exhibit A for such Mortgage; all producing wells located
on such Mortgaged Property or properties unitized therewith have been legally
drilled and are not deviated from the vertical more than the maximum permitted
by applicable laws, rules and regulations, and such wells are in fact bottomed
under and are producing from lands described in said





47




--------------------------------------------------------------------------------

Exhibit A or lands unitized therewith, except in each case to the extent that
failure of such representation to be true could not reasonably be expected to
have a Material Adverse Effect.

ARTICLE VII

COVENANTS

So long as the Lenders are required to make Credit Extensions hereunder or any
Obligations remain outstanding, the Borrower and each Designated Borrower will
duly perform and observe or cause each of its Subsidiaries to perform and
observe each and all of the covenants and agreements hereinafter set forth:

7.1

Use of Proceeds.

7.1.1

The Borrower and each Designated Borrower will use the proceeds of the Loans and
Letters of Credit for its working capital and general corporate purposes
including drilling, completing and equipping wells and paying related operating
expenses, paying transaction expenses and to acquire additional acreage not
currently owned within the limits defined in Section 7.8.2.

7.1.2

The Borrower and each Designated Borrower will not, directly or indirectly, use
any of the proceeds of the Loans for the purpose of purchasing or carrying any
“margin stock” within the meaning of the Margin Regulations (12 C. F. R. 221, as
amended),  The Loans are not secured, directly or indirectly, in whole or in
part, by collateral that includes any “margin stock” within the meaning of the
Margin Regulations. The Borrower and each Designated Borrower will not and will
not permit any of its Subsidiaries to engage principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” within the meaning of such Margin
Regulations.

7.2

Financial Statements; Reserve Reports; Compliance Certificates; Certain Notice;
Additional Information.  The Borrower will furnish to the Administrative Agent:

7.2.1

(a) as soon as available and in any event within one hundred five (105) days
after the end of each fiscal year of the Borrower, copies of the consolidated
and consolidating balance sheets of the Borrower and its Consolidated
Subsidiaries as of the end of such fiscal year, and copies of the related
statements of operations and comprehensive income, changes in stockholders’
capital and cash flow for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail, prepared in accordance with GAAP; which consolidated financial
statements shall be audited by a firm of independent certified public
accountants selected by the Borrower and reasonably acceptable to the
Administrative Agent and accompanied by the unqualified opinion of such
accountants.

(b)

as soon as available and in any event on or before the 50th day after the last
day of each fiscal quarter of the Borrower, a copy of (a) the unaudited
consolidated and consolidating balance sheets of the Borrower and its
Consolidated Subsidiaries as at the close of such quarter and (b) the related
statements of operations and comprehensive income, changes in stockholders’
capital and cash flows for the quarter just ended and for that portion of the
year ending on such last day, all in reasonable detail and prepared on a basis
consistent with the financial statements previously delivered by the Borrower
under this Section 7.2.1; provided that consolidating statements of cash flows
will be delivered only if requested by the Administrative Agent.

(c)

simultaneously with the delivery of each set of financial statements pursuant to
the preceding clauses of this Section, a Compliance Certificate of the Borrower
and an unaudited statement of contingent liabilities of the Borrower and its
Consolidated Subsidiaries.

(d)

within 30 days after each filing thereof by the Borrower and each of its
Consolidated Subsidiaries with any Governmental Authority, complete copies of
the federal and state income tax returns so filed.





48




--------------------------------------------------------------------------------

(e)

simultaneously with the delivery of audited financial statements pursuant to
clause (a) of this Section, a Financial Forecast.

7.2.2

(a) within 45 days following the last day of each month end, production reports
for the previous one or six month time period, as applicable, as of such last
day in form and substance satisfactory to the Administrative Agent in its
reasonable judgment, prepared by the Borrower containing data concerning
production volumes, revenues and lease operating expenses for the Oil and Gas
Properties of the Borrower and its Subsidiaries and such other information with
respect thereto as the Administrative Agent may reasonably request.

(b)

within 15 days following each request therefor by the Administrative Agent (but
no more frequently than once every month), a report setting forth all accounts
receivable and accounts payable of the Borrower and its Subsidiaries as of the
date specified by the Administrative Agent, such report to show the age of such
accounts and such other information as the Administrative Agent shall reasonably
request.

(c)

Reserve Reports shall be delivered pursuant to the schedule set forth in
Sections 2.8.2 and 2.8.3.

(d)

simultaneously with the delivery of any reports under above clauses of Section
7.2.2, an Officer’s Certificate from the Borrower certifying that such reports
are true, accurate and complete in all material respects for the periods covered
in such report.  In addition, with the delivery of the Reserve Reports pursuant
to Section 7.2.2(c), the Officer’s Certificate shall certify that with respect
to (a) the Oil and Gas Properties evaluated in such Reserve Report (in this
Section, collectively called the “Covered Properties”), except as set forth on
an exhibit to the certificate, on a net basis there are no gas imbalances, take
or pay or other prepayments with respect to the Covered Properties (other than
those permitted by the Security Documents) that would require Borrower or such
Subsidiary to deliver hydrocarbons produced from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor, (b)
none of the Covered Properties has been sold since the date of such Reserve
Report except as set forth on an exhibit to the certificate, which certificate
shall list all of such properties sold and in such detail as reasonably required
by the Administrative Agent, (c) set forth on a schedule attached to such
Officer’s Certificate is the present discounted value of all Covered Properties
(delineated by classification: Proved Developed Producing Reserves, Proved
Developed Non Producing Reserves, Proved Undeveloped Reserves) that are part of
the Mortgaged Properties, and (d) that Borrower is in compliance with Section
7.4.1(b).

(e)

concurrently with any delivery of financial statements under Section 7.2.1(a), a
certificate of insurance coverage from each insurer with respect to the
insurance required by Section 7.4, in form and substance satisfactory to the
Administrative Agent, and, if requested by the Administrative Agent or any
Lender, all copies of the applicable policies.

7.2.3

(a) within five (5) days after any Responsible Representative of the Borrower
becomes aware of the occurrence of any condition or event which constitutes a
Default, an Officer’s Certificate of the Borrower specifying the nature of such
condition or event, the period of existence thereof, what action the Borrower
and its Subsidiaries has taken or is taking and proposes to take with respect
thereto and the date, if any, on which it is estimated the same will be
remedied.

(b)

if and when the Borrower (e) gives or is required to give notice to the PBGC of
any “reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (f) receives
notice of complete or partial withdrawal liability under Title IV of ERISA,
which liability could reasonably be expected to result in a Material Adverse
Effect on the Borrower, a copy of such notice; or (g) receives notice from the
PBGC under Title IV of ERISA of an intent to terminate or appoint a trustee to
administer any Plan, a copy of such notice.

(c)

within ten (10) days following a Responsible Representative learning that
Borrower or one of its Subsidiaries has received notice or otherwise learned of
any claim, demand, action, event, condition, report or investigation indicating
any potential or actual liability arising in connection with (h) the non-





49




--------------------------------------------------------------------------------

compliance with or violation of the requirements of any Environmental Law, (i)
the release by the Borrower or any of its Subsidiaries or from any Property of
the Borrower or any of its Subsidiaries or threatened release of any toxic or
hazardous waste, substance or constituent into the environment, or (j) the
existence of any Environmental Lien on any Properties of the Borrower or any of
its Subsidiaries, notice thereof.

(d)

within ten (10) days of a Responsible Representative learning of any of the
following, notice of (k) the filing or commencement of (in excess of $250,000),
any action, suit, investigation, inquiry, arbitration or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower, any
Subsidiary thereof or any of their Properties; (l) any material adverse
development in any such action, suit, proceeding, investigation or arbitration
(whether or not previously disclosed to the Lenders); or (iii) any demand or
lawsuit (in excess of $250,000) by any landowner or other third party threatened
in writing against the Borrower, any Subsidiary thereof or any of their
Properties in connection with any Environmental Laws (excluding routine testing
and corrective action).

(e)

within ten (10) days after the occurrence thereof, notice of any Change of
Control Event.

(f)

prompt written notice (and in any event within thirty (30) days prior thereto)
of any change (m) in the Borrower or any Designated Borrower’s corporate name or
in the ownership of any Mortgaged Property, (n) in the location of the Borrower
or any Designated Borrower chief executive office, (o) in the Borrower’s or any
Designated Borrower’s identity or corporate structure, (p) in the Borrower’s or
any Designated Borrower’s jurisdiction of organization or such Person’s
organizational identification number in such jurisdiction of organization, and
(q) in the Borrower or any Designated Borrower’s federal taxpayer identification
number;

(g)

concurrently with any delivery of financial statements under Sections 7.2.1(a)
and 7.2.1(b), a certificate of an Authorized Officer of the Borrower, in form
and substance satisfactory to the Administrative Agent, setting forth as of the
last Business Day of such fiscal year or fiscal quarter, a true and complete
list of all Hedging Agreements (including, without limitation, trade
confirmations) of the Borrower and each Subsidiary, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto not listed on Schedule 1.1, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement and (b) within five (5) Business Days after any execution of any new
Hedging Agreements or any assignment, termination or unwinding of any existing
Hedging Agreements, notice thereof to the Administrative Agent, which notice
shall be in form and substance and with details reasonably acceptable to the
Administrative Agent; and

(h)

promptly, but in any event within five (5) Business Days after the execution
thereof, copies of any amendment, modification or supplement to the certificate
or articles of incorporation, by-laws, any preferred stock designation or any
other organic document of the Borrower or any Subsidiary.

7.2.4

with reasonable promptness, such other information relating directly or
indirectly to the financial condition, business or Properties of the Borrower or
any of its Subsidiaries as from time to time may reasonably be requested by the
Administrative Agent.

7.3

Inspection of Properties and Books.  Each of the Borrower and each Subsidiary
will keep accurate books and records in accordance with GAAP in which full, true
and correct entries shall be promptly made, permit any officer, employee or
agent of the Administrative Agent to visit and inspect any of its Properties, to
examine its books of account (and to make copies thereof and take extracts
therefrom (a) at the expense of the Administrative Agent or (b) at the expense
of the Borrower, if a Default has occurred and is continuing on the date of such
visit, inspection or examination) and to discuss its affairs, finances and
accounts (including transactions, agreements and other relations with any
shareholders) with, and to be advised as to the same by, its officers and
independent public accountants, all upon reasonable notice and at such
reasonable times and intervals as the Administrative Agent may desire.





50




--------------------------------------------------------------------------------

7.4

Maintenance of Security; Insurance; Operating Accounts; Transfer Orders.

7.4.1

(a) The Borrower shall execute and deliver, or cause the appropriate Person to
execute and deliver, to the Administrative Agent for the benefit of the Lenders
all Mortgages, Pledge Agreements, Security Agreements, and Deposit Account
Control Agreements and such other documents and instruments (including division
and transfer orders), and supplements and amendments thereto, and take such
other actions as the Administrative Agent reasonably deems necessary or
desirable in order to (r) maintain as valid, enforceable, first-priority,
perfected Liens (subject only to the Permitted Liens), all Liens granted to
secure the Obligations or (s) monitor or control the proceeds therefrom.  The
Borrower and each Designated Borrower authorizes the Administrative Agent to
complete and file, from time to time, financing statements naming the Borrower
or any of its Subsidiaries as debtor to perfect Liens granted by the Borrower or
any of its Subsidiaries to the Administrative Agent.  Borrower and each
Designated Borrower shall at all times have the proceeds of production from the
Mortgaged Properties paid into one of the accounts set forth on Schedule 6.16 or
other account approved by the Administrative Agent for which a Deposit Account
Control Agreement has been executed and delivered to the Administrative Agent.

(b)

The Borrower and each of its Subsidiaries shall maintain, or cause to be in
effect at all times, first and prior Liens, subject only to Permitted Liens, in
favor of the Administrative Agent for the benefit of the Lenders and the Issuer
by instruments properly recorded in the applicable jurisdictions covering no
less than 90% of the Total Proved PV10 Value of the Oil and Gas Properties of
the Borrower and its Subsidiaries included in the most recent Reserve Report,
and all related equipment, contracts, accounts, licenses and other property,
both real and personal whether now owned or hereafter acquired.  The Borrower
shall use the values in the Reserve Report to determine whether it is in
compliance with this covenant.

(c)

The Borrower and each of its Subsidiaries will at all times maintain or cause to
be maintained with financially sound and reputable insurance companies insurance
covering such risks as are customarily carried by businesses similarly situated,
including, without limitation, risks of loss or damage by fire and against other
hazards customarily insured against, but in no event shall maintain insurance
coverage which is materially less beneficial to the Borrower or such Subsidiary
than the insurance described on Schedule 7.4 hereto.  The Administrative Agent,
on behalf of the Lenders, will be named as loss payee and additional insured, as
appropriate, with respect to such insurance. All proceeds of such insurance
shall be paid to the Administrative Agent, for the benefit of the Lenders,  to
be retained by the Administrative Agent at its option, for application to the
payment of such portion of the Obligations as the Administrative Agent may
determine in its reasonable discretion or shall be applied to repair, restore or
replace any such insurable loss or damage, provided that, so long as no Event of
Default shall have occurred and be continuing, at the request of Borrower, such
proceeds shall be disbursed to Borrower upon such terms and conditions as the
Administrative Agent may reasonably deem appropriate for its protection to pay
the cost of repairing, replacing or restoring Collateral or purchasing
replacement Collateral, provided, further, that the proceeds of any control of
well insurance or similar insurance shall be used to pay for the costs
remediating the problem insured against.  Borrower will furnish to the
Administrative Agent, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.

7.4.2

The Borrower shall and shall cause its Subsidiaries, upon request of the
Administrative Agent, to execute such transfer orders, letters-in-lieu of
transfer orders or division orders as the Administrative Agent reasonably may
from time to time request in respect of the Collateral and to deliver such
documents to the purchaser of production from the Mortgaged Properties.

7.4.3

Borrower shall give the Administrative Agent at least 30 days prior written
notice if a Person not listed on Schedule 1.3 intends to become a Hydrocarbon
Purchaser.  The notice will contain the Person’s name and address (including
contact person) and specify the Oil and Gas Properties to which the purchases
relate.

7.4.4

None of Borrower, any Designated Borrower or any of their Subsidiaries shall
open any new Deposit Account or Securities Account without first (a) giving
prior written notice to the Administrative Agent and (b) delivering to the
Administrative Agent a fully executed Deposit Account Control Agreement with
respect thereto.





51




--------------------------------------------------------------------------------

7.5

Payment of Taxes and Claims.  The Borrower will and will cause its Subsidiaries
pay (32) all Taxes imposed upon it or any of its assets or with respect to any
of its franchises, business, income or profits before any material penalty or
interest accrues thereon and (33) all material claims (including, without
limitation, claims for labor, services, materials and supplies and under any
operating agreements) for sums which have become due and payable and which have
or might become a Lien (other than a Permitted Lien) on any of its assets;
provided, however, that no payment of such Taxes or claims shall be required if
(t) the amount, applicability or validity thereof is currently being contested
in good faith by appropriate action promptly initiated and diligently conducted,
(u) the Borrower shall have set aside on its books reserves (segregated to the
extent required by GAAP) reasonably deemed by it to be adequate with respect
thereto, and (v) if material, the Borrower has notified the Administrative Agent
of such circumstances, in detail reasonably satisfactory to the Administrative
Agent.

7.6

Payment of Debt; Additional Debt; Payment of Accounts.

7.6.1

Each of the Borrower and each Subsidiary will (34) pay, renew or extend or cause
to be paid, renewed or extended the principal of, and the prepayment charge, if
any, and interest on all Material Debt heretofore or hereafter incurred or
assumed by it when and as the same shall become due and payable unless such
payment is prohibited by the Loan Documents or would cause a Default hereunder;
(35) faithfully perform, observe and discharge all unwaived covenants,
conditions and obligations imposed on it by any instrument evidencing such Debt
or by any indenture or other agreement securing such Debt or pursuant to which
such Debt is issued unless such performance, observance or discharge would cause
a Default hereunder; and (36) not permit the occurrence of any act or omission
which would constitute a material default under any such instrument, indenture
or agreement, in each case prior to the time that the holders of such Debt (or
any agent or trustee for such holders) would be entitled to declare such Debt
due and payable in full.

7.6.2

Neither the Borrower nor any Subsidiary will create, incur or suffer to exist
any Debt, except without duplication (37) Debt to the Lenders under this
Agreement and (38) Permitted Debt.

7.6.3

Each of the Borrower and each Subsidiary shall pay all of its trade and other
accounts payable within 90 days after the invoice date therefor, unless such
payables are being contested in good faith by appropriate proceedings and as to
which such reserve as is required by GAAP has been made; provided that the
accounts payable set forth on Schedule 1.4 shall not be permitted to remain
unpaid more than 30 days after the Effective Date.

7.6.4

None of Borrower or any Subsidiary will permit or allow (39) payment on the Term
Loan Facility in cash or other Property of the Borrower except (w) for any
payment not prohibited under the terms of the Intercreditor Agreement or (x) as
otherwise approved by the Administrative Agent and the Required Lenders, (40)
the Term Loan Facility to mature prior to the Final Maturity Date, and (41) the
terms and provisions of the Term Loan Facility to be amended without the consent
of the Administrative Agent and the Required Lenders, except as permitted under
the terms of the Intercreditor Agreement.

7.7

Negative Pledge.  Neither the Borrower nor any Subsidiary will create, suffer to
exist or otherwise allow any Liens to be on or otherwise to affect any of its
Property whether now owned or hereafter acquired, except Permitted Liens.

7.8

Loans and Advances to Others; Investments; Restricted Payments.

7.8.1

Neither the Borrower nor any of its Subsidiaries will make or suffer to exist
any loan, advance or extension of credit to any Person except (42) trade and
customer accounts receivable which are for goods furnished or services rendered
in the ordinary course of business and which are payable in accordance with
customary trade terms, (43) Permitted Investments, (44) advances to employees of
the Borrower or such Subsidiary for payment of expenses in the ordinary course
of business and (45) other extensions of credit customary in the oil and gas
business, including payments as operator for operating expenses to be reimbursed
by non-operators.

7.8.2

Neither the Borrower nor any of its Subsidiaries will make any capital
contribution to or to acquire any Investment in, or to purchase or agree to
purchase any interest in, any Person; provided that the





52




--------------------------------------------------------------------------------

foregoing restriction will not prohibit (46) any transaction permitted by
clauses (a) and (b) of Section 7.8.1, (47) the purchase or acquisition of
producing Oil and Gas Properties, or (48) Investments received by the Borrower
or any of its Subsidiaries in connection with workouts with, or bankruptcy,
insolvency or other similar proceedings with respect to, customers, working
interest owners or other industry partners in the ordinary course of business in
an aggregate amount not to exceed $2,000,000 at any one time outstanding.

7.8.3

The Borrower will not, directly or indirectly, make any Restricted Payment;
provided, however, that the payments may be made to the Permitted Holders in
accordance with the terms of the unsecured promissory notes described in clause
(m) of the definition herein of “Permitted Debt”.

7.9

Consolidation, Merger, Maintenance, Change of Control; Disposition of Property;
Restrictive Agreements; Hedging Agreements; Modification of Organizational
Documents.

7.9.1

Neither the Borrower nor any of its Subsidiaries will (49) consolidate or merge
with or into any other Person (other than the merger of any Subsidiary of the
Borrower into the Borrower where the Borrower is the surviving Person or into
another Subsidiary where a Subsidiary is the surviving Person), (50) sell, lease
or otherwise transfer all or substantially all of its Property to any other
Person, (51) terminate, or fail to maintain, its existence as a corporation in
its state of incorporation or (52) terminate, or fail to maintain, its good
standing and qualification to transact business in all jurisdictions where the
nature of its business requires the same (except where the failure to maintain
its good standing or qualification could not reasonably be expected to have a
Material Adverse Effect).

7.9.2

Neither the Borrower nor any of its Subsidiaries will sell or otherwise
transfer, remove or destroy all or any portion of the Collateral or, any
Property having Collateral Value without the prior written consent of the
Required Lenders, which consent, with respect to Property not having Collateral
Value, shall not be unreasonably withheld, conditioned or delayed by any Lender
or the Administrative Agent, except for (53)  sales of Hydrocarbons after
severance in the ordinary course of business, provided that no contract for the
sale of Hydrocarbons shall obligate the Borrower or any of its Subsidiaries to
deliver Hydrocarbons produced from any of the Collateral at some future date
without receiving full payment therefor within 90 days of delivery, (54) the
sale or other disposition of its personal Property destroyed, worn out, damaged,
or having only salvage value or no longer used or useful in the business of the
Borrower or any Subsidiary, (55) dispositions of claims against customers,
working interests owners, other industry partners or any other Person in
connection with workouts or bankruptcy, insolvency or other similar proceedings
with respect of such Person thereto not affecting Collateral, (56) the
assignment, or participation or farm-out, to a non-Affiliate of any working
interest in Oil and Gas Properties not constituting Collateral that have no
Proved Reserves, in the ordinary course of business, on customary terms and in
arms’ length transactions, or (57) the abandonment of Oil and Gas Properties
that are not capable of producing Hydrocarbons in paying quantities after
expiration of their primary terms.  Any consent by the Required Lenders to the
sale of Collateral or other Property of the Borrower or any of its Subsidiaries
may include a requirement that a new Borrowing Base be determined under
Section 2.8.1 and that the proceeds of such sale plus such additional amounts as
the Required Lenders deem necessary to avoid the occurrence of a Borrowing Base
Deficiency be applied to the Obligations.  In the event of any disposition of
Property permitted under this Section 7.9.2, the Administrative Agent is
authorized on behalf of the Lenders to release and shall promptly release any
Liens in favor of the Administrative Agent for the benefit of the Lenders or any
other Persons covering such Property upon the written request from an authorized
representative of the Borrower which specifically identifies the subject
Property and certifies that such disposition complies with the terms of this
Section.

7.9.3

Neither the Borrower nor any of its Subsidiaries will be or become party to or
bound by any agreement (including, without limitation, any undertaking in
connection with the incurrence of Debt or issuance of securities) which imposes
any limitation on the disposition of the Collateral which in any way would be
contravened by the Borrower’s or any of its Subsidiaries’ performance of its
obligations hereunder or under the other Loan Documents or which contains any
prohibition on pledging all or any portion of the Borrower’s or any Subsidiary’s
Property to the Administrative Agent for the benefit of the Lenders.

7.9.4

(a) The Borrower and each Designated Borrower will not enter into any Hedging
Agreement, other than Acceptable Hedging Agreements.  No Subsidiary (other than
Designated Borrowers) shall enter into any Hedging Agreements.





53




--------------------------------------------------------------------------------

(b)

The Borrower will not cause or permit any Commodity Hedging Agreement now
existing or hereafter entered into by the Borrower to be amended or modified in
any material respect or terminated prior to its stated expiration date or
liquidated without the prior written consent of the Administrative Agent, which
consent will not be unreasonably withheld, or as required to remain in
compliance with clause (a) preceding.

7.9.5

The Borrower will promptly, and in any event within ten (10) days after the
occurrence, deliver notice to the Administrative Agent of any amendment or other
modification to the certificate of incorporation, bylaws or other organizational
documents of the Borrower or any of its Subsidiaries in any material or in any
respect which could be adverse to the interests of the Administrative Agent, the
Lenders or the Issuer.

7.10

Primary Business; Location of Borrower’s Office; Ownership of Assets.

7.10.1

The primary business of the Borrower and each of its Subsidiaries shall be and
remain the oil and gas exploration, development, production, transportation and
gathering business and the operation of oil and gas properties.

7.10.2

The location of the Borrower’s principal place of business and executive office
shall remain at 2304 Hancock Drive, Suite 5, Austin, Texas 78756, unless at
least 10 days prior to any change in such address the Borrower provides the
Administrative Agent with written notice of such pending change.

7.10.3

Except as a result of sales, transfers or other dispositions permitted
hereunder, the Borrower and its Consolidated Subsidiaries will at all times own,
both beneficially and of record, all real property comprising Oil and Gas
Properties reflected in its financial statements delivered to the Administrative
Agent from time to time, subject only to Permitted Liens.

7.11

Operation of Properties and Equipment; Compliance with and Maintenance of
Contracts; Duties as Non-Operator.

7.11.1

(a) The Borrower and each of its Subsidiaries shall maintain, develop and
operate its Oil and Gas Properties in a good and workmanlike manner and will
observe and comply in all material respects with all of the terms and
provisions, express or implied, of all oil and gas leases relating to such
Properties in order to keep such leases in effect for so long as such Crude Oil
and Natural Gas Leases are capable of producing hydrocarbons in commercial
quantities.

(b) Except to the extent replaced by Borrower or one of its Subsidiaries, the
Borrower and each of its Subsidiaries shall not resign as the named operator for
each well in which it now or hereafter owns an interest if it is the operator
thereof on the date hereof or becomes the operator thereof subsequent hereto.

(c) The Borrower and each of its Subsidiaries shall at all times, maintain,
preserve and keep all operating equipment used or useful with respect to the Oil
and Gas Properties of the Borrower or the Subsidiaries in proper repair, working
order and condition, ordinary wear and tear excepted, and make all necessary or
appropriate repairs, renewals, replacements, additions and improvements thereto
so that the efficiency of such operating equipment shall at all times be
properly preserved and maintained, ordinary wear and tear excepted, provided,
that no item of operating equipment need be so repaired, renewed, replaced,
added to or improved, if the Borrower shall in good faith determine that such
action is not necessary or desirable for the continued efficient and profitable
operation of the business of the Borrower or of its Subsidiaries.

7.11.2

The Borrower and each of its Subsidiaries shall comply in all material respects
with all agreements, easements, licenses, franchises, permits and contracts
(both existing and future) applicable to or relating to its Oil and Gas
Properties or the production and sale of Hydrocarbons therefrom and all
applicable proration and conservation laws of the jurisdictions in which such
Properties are located, to the extent that the failure to so comply with such
laws or agreements could reasonably be expected to have a Material Adverse
Effect or to expose the Borrower or such Subsidiary to any material penalty or
forfeiture.





54




--------------------------------------------------------------------------------

7.11.3

With respect to the Oil and Gas Properties referred to in this Section which are
operated by operators other than the Borrower or one of its Subsidiaries, the
Borrower shall not be obligated itself to perform any undertakings contemplated
by the covenants and agreements contained in this Section which are performable
only by such operators and are beyond the control of the Borrower, but the
Borrower shall use reasonable efforts to cause such operators to perform such
undertakings.

7.11.4

Neither the Borrower nor any of its Subsidiaries will amend, alter or change in
any respect which could reasonably be expected to result in a Material Adverse
Effect any agreements relating to the operations or business arrangements of the
Borrower or any of its Subsidiaries, including, without limitation, any
agreements relating to the compression, gathering, sale or transportation of
Crude Oil and Natural Gas.

7.12

Transactions with Affiliates.  Neither the Borrower nor any of its Subsidiaries
will engage in any transaction with an Affiliate (other than Borrower or a
Designated Borrower) unless such transaction is at least as favorable to the
Borrower or such Subsidiary as could be obtained in an arm’s length transaction
with an unaffiliated third party.

7.13

Plans.  The Borrower will not assume or otherwise become subject to an
obligation to contribute to or maintain any Plan or Multiemployer Plan or
acquire any Person which has at any time had an obligation to contribute to or
maintain any Plan or Multiemployer Plan.

7.14

Compliance with Laws and Documents.  Neither the Borrower nor any of its
Subsidiaries will, directly or indirectly, violate the provisions of any laws,
its certificate of incorporation or bylaws or any of its Material Agreements, if
such violation, alone or when combined with all other such violations, could
reasonably be expected to have or does have a Material Adverse Effect.

7.15

Certain Financial Covenants.

7.15.1

Quarterly EBITDA to Cash Interest Expense.  The Borrower will not permit the
ratio of EBITDA to cash Interest Expense (i) to be less than 1.50 to 1.00,
determined as of the end of each calendar quarter of the Borrower ending on or
after September 30, 2008 and before March 31, 2009, and (ii) to be less than
2.75 to 1.00, determined as of the end of each calendar quarter of the Borrower
ending on or after March 31, 2009.

7.15.2

Current Ratio.  The Borrower will not permit at any time the ratio of its
Current Assets to its Current Liabilities to be less than 1.00 to 1.00.

7.15.3

Total Debt to Annualized EBITDA.  The Borrower will not permit the ratio of
Total Debt to Annualized EBITDA (i) to be greater than 3.50 to 1.0, determined
as of the end of each calendar quarter of the Borrower ending on or after
December 31, 2008 and before June 30, 2009, and (ii) to be greater than 3.0 to
1.0, determined as of the end of each calendar quarter of the Borrower ending on
or after June 30, 2009.

7.15.4

Minimum EBITDA.  The Borrower will not permit its EBITDA as of the last day of
each calendar quarter to be less than the amounts specified below for the
respective calendar quarter:





55




--------------------------------------------------------------------------------






Calendar Quarter ending:

Minimum EBITDA

Sep-08

6,151,000

Dec-08

5,457,000

Mar-09

6,717,000

Jun-09

7,382,000

Sep-09

6,986,000

Dec-09

6,126,000

Mar-10

5,128,000

Jun-10

4,463,000

Sep-10

3,517,000

Dec-10

2,513,000







7.16

Tax Shelter.  In the event the Borrower determines to take any action
inconsistent with the representation in Section 6.9.2, it will promptly notify
the Administrative Agent thereof.  Accordingly, if the Borrower so notifies the
Administrative Agent, the Borrower acknowledges that the Administrative Agent
and the Lenders may treat the Loans as part of a transaction that is subject to
Treasury Regulation Section 301.6112-1, and the Administrative Agent and the
Lenders will maintain the lists and other records required by such Treasury
Regulation.

7.17

Additional Documents; Quantity of Documents; Title Data; Additional Information.

7.17.1

The Borrower and each Designated Borrower promptly shall execute and deliver or
cause to be executed and delivered such other and further instruments or
documents as in the reasonable judgment of the Administrative Agent may be
required to cure any defects in the Loan Documents, to further evidence and more
fully describe the Collateral, to correct omissions in the Loan Documents or to
perfect, protect or preserve any Liens created pursuant to the Loan Documents.

7.17.2

The Borrower will deliver all instruments, certificates, opinions, reports and
documents required hereunder in such number of counterparts as the
Administrative Agent may reasonably request.

7.17.3

Upon the request of the Administrative Agent following either (i) the
acquisition of any Oil and Gas Properties by the Borrower or any of its
Subsidiaries or (ii) the recharacterization of any Oil and Gas Property as a
“Proved Reserve,” the Borrower and/or the Designated Borrowers shall cause to be
delivered to the Administrative Agent any additional or supplemental title
opinions, in form and substance and from attorneys reasonably acceptable to the
Administrative Agent, or other confirmation of title acceptable to the
Administrative Agent, which when considered in connection with all title
opinions or materials previously delivered to the Administrative Agent, cover no
less than 90% of the Total Proved PV10 Value of the Oil and Gas Properties of
the Borrower and its Subsidiaries included in the most recent Reserve Report, as
adjusted for any such acquisitions, and promptly, but in any event within 30
days following notice from the Administrative Agent of any defect, material in
the opinion of the Administrative Agent, in the title of the mortgagor under any
Mortgage to any Oil and Gas Property covered thereby, clear such title defect,
and in the event any such title defects are not cured in a timely manner, pay
all related costs and fees incurred by the Administrative Agent and the Lenders
in attempting to do so.

7.17.4

The Borrower shall furnish to the Administrative Agent, promptly upon the
request of the Administrative Agent, such additional financial or other
information concerning the assets, liabilities, operations, and transactions of
the Borrower and its Subsidiaries as the Administrative Agent may from time to
time reasonably request.





56




--------------------------------------------------------------------------------

7.18

Subsidiaries.  

7.18.1

Neither the Borrower nor any of its Subsidiaries shall form or acquire any
Subsidiaries without the prior written consent of the Administrative Agent and
the Required Lenders, other than the formation or acquisition by the Borrower of
wholly-owned Subsidiaries after compliance with Section 7.18.2.

7.18.2

Concurrently with the acquisition or formation of any subsidiary which is to be
a Subsidiary and prior to the Borrower’s advancing or contributing any amounts
to or into such Subsidiary, the Borrower shall cause to be delivered to the
Administrative Agent for the benefit of the Lenders, (58) the Assumption
Agreement executed by such Subsidiary, (59) a Pledge Agreement duly executed by
the Borrower or a Subsidiary of the Borrower, as applicable, covering the Equity
Interests of such Subsidiary, (60) stock certificates or other instruments
representing all the Equity Interest of such Subsidiary and stock powers and
instruments of transfer, endorsed in blank, with respect to such stock
certificates or other instruments, or, if any Equity Interests pledged pursuant
to such Pledge Agreement are uncertificated securities, confirmation and
evidence satisfactory to the Administrative Agent that the security interest in
such uncertificated securities has been transferred to and perfected by the
Administrative Agent in accordance with the UCC, (61) a Security Agreement duly
executed by such Subsidiary covering all personal property of such Subsidiary,
(62) all documents and instruments, including Uniform Commercial Code Financing
Statements (Form UCC-1), or reasonably requested by the Administrative Agent to
be filed, registered or recorded to create or perfect the Liens intended to be
created under each Pledge Agreement and Security Agreement, (63) UCC Searches,
all dated reasonably close to the date of the Pledge Agreement and Security
Agreement and in form and substance satisfactory to the Administrative Agent,
and evidence reasonably satisfactory to the Administrative Agent that any Liens
indicated in such UCC Searches are Permitted Liens or have been released, (64) a
Deposit Account Control Agreement duly executed by such Subsidiary of the
Borrower and the Administrative Agent regarding the Deposit Account set forth on
Schedule 6.16 applicable to such Subsidiary, (65) Notices of Assignment of
Proceeds addressed to all Purchasers of Hydrocarbons produced from the Oil and
Gas Properties of such Subsidiary, (66) letter-in-lieu of transfer order with
respect to the Oil and Gas Properties of such Subsidiary and (67) if required by
the Administrative Agent, title opinion or other title information relating to
such Oil and Gas Properties.

7.19

Mortgaged Property.  

7.19.1

Mortgagor will observe and comply with all of the terms and provisions, express
or implied, of the Crude Oil, Natural Gas or Crude Oil and Natural Gas (or Crude
Oil, Natural Gas and mineral) leases included in or relating to the Mortgaged
Property (herein called “Subject Leases”) and assignments constituting a part of
the Mortgaged Property in order to keep the same in full force and effect.
 Mortgagor will also protect all Oil and Gas Properties included in the
Mortgaged Property against drainage of Hydrocarbons thereunder by reason of
production on other properties.

7.19.2

Promptly upon receipt of any written request from the Administrative Agent,
Borrower and its Subsidiaries will furnish and deliver, pursuant to such
request, all title materials in the possession of Borrower and its Subsidiaries
or to which Borrower and its Subsidiaries has access, including all title
opinions and abstracts of title prepared by competent abstractors and covering
title to the real property hereby mortgaged.  Should Borrower and its
Subsidiaries fail to furnish such title opinions and abstracts upon such
request, the Administrative Agent may proceed to obtain such title materials,
and any and all costs so incurred shall be added to and included in the
indebtedness secured hereby and shall be payable by Borrower and its
Subsidiaries upon demand, the obligation for such payment being secured by all
liens and remedies granted in any Mortgage.  Any abstracts furnished by Borrower
and its Subsidiaries or so acquired by the Administrative Agent shall be and
constitute a part of the Mortgaged Property, as above defined.

7.19.3

Borrower and its Subsidiaries will, if requested by the Administrative Agent,
furnish the Administrative Agent any information or data possessed by Borrower
and its Subsidiaries with respect to the Mortgaged Property, and in the case of
Crude Oil and Natural Gas Leases full information, including independent
engineering reports and seismic data and interpretation, shall be furnished with
regard to the wells drilled or reworked or drilling or reworking operations
being conducted thereon, including, without limitation, electrical logs, core
analyses and well pressure reports; provided, that Borrower and its Subsidiaries
shall not be obligated to disclose information subject to a valid and binding
confidentiality agreement with a third party without first





57




--------------------------------------------------------------------------------

obtaining the consent of such third party, and Borrower and its Subsidiaries, to
the extent requested by the Administrative Agent, will use its reasonable
efforts to obtain such consent.

7.19.4

Borrower and its Subsidiaries shall make available to the Administrative Agent,
or its engineers, attorneys or representatives, at any time requested, its
complete files and contracts on the Mortgaged Properties and the wells,
pipelines and other property located thereon, or regarding the operations of (or
the production from) the Mortgaged Property, and in the event the Administrative
Agent should take possession of the Mortgaged Property pursuant to a Mortgage or
applicable law, or a keeper appointed pursuant to a Mortgage or applicable law
should take possession of the Mortgaged Property, the Administrative Agent shall
be entitled to possess as Collateral of all such files and contracts including
seismic data and interpretation.  Should any Mortgage be foreclosed (howsoever
such foreclosure may be affected), the purchaser at the foreclosure sale shall
be entitled to all such files as provided pursuant to the terms of such
foreclosure and such Mortgage.

7.20

Exceptions to Covenants.  The Borrower and its Subsidiaries shall not be
permitted to take any action which is permitted by any of the covenants
contained in this Agreement if such action is in breach of any other covenant
contained in this Agreement.

7.21

Delivery of Stock Certificate.  On or before July 24, 2008, the Borrower shall
deliver to Administrative Agent the stock certificate evidencing all 3,300,000
shares of common stock of the Borrower issued to MAC pursuant to that certain
Agreement of even date herewith by and among HOG, THG, Administrative Agent and
MAC.

7.22

Registration Rights Agreement.  On or before August 24, 2008 the Borrower shall
execute and deliver to Administrative Agent a Registration Rights Agreement that
provides MAC with piggyback registration rights (at the expense of Borrower) and
demand registration rights (at the expense of MAC) and otherwise in form and
substance mutually acceptable to the Borrower and MAC.

ARTICLE VIII

DEFAULTS; REMEDIES

8.1

Events of Default; Acceleration of Maturity.  If any one or more of the
following events (each an “Event of Default”) shall have occurred and be
continuing (whatever the reason for such Event of Default and whether it shall
be voluntary or involuntary or be effected by operation of law or pursuant to
any judgment, decree or order of any court or any order, rule or regulation of
any administrative or Governmental Authority or otherwise):

8.1.1

(a) the Borrower or any Designated Borrower shall fail to pay, when due, any
principal portion of any Obligation; or

(b) the Borrower or any Designated Borrower shall fail to pay when due, any
interest on any Loan, if such failure shall continue unremedied for a period of
three (3) days after notice thereof is given to the Borrower; or

(c) the Borrower or any Designated Borrower shall fail to pay, when due, any
amounts necessary to reimburse the Issuer for a draw under a Letter of Credit;
or

(d) the Borrower or any Designated Borrower shall fail to pay when due, any fees
or other amounts payable hereunder and not covered by clauses (a), (b) or (c)
above, if such failure shall continue unremedied for a period of ten (10) days
after notice thereof is given to the Borrower; or

8.1.2

the Borrower or any Subsidiary shall fail to observe or perform any covenant or
agreement contained in Sections 3.5.1(c), 7.1, 7.2.3, 7.6.2, 7.7, 7.8, 7.9,
7.15, 7.17.3; or

8.1.3

the Borrower or any Subsidiary shall fail to observe or perform any covenant or
agreement contained in this Agreement or the other Loan Documents (other than
those covered by Sections 8.1.1 or





58




--------------------------------------------------------------------------------

8.1.2), for a period of 30 days after written notice specifying such default has
been given to the Borrower by the Administrative Agent; or

8.1.4

the Borrower or any of its Subsidiaries shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall  fail generally to pay its debts as they become
due, or shall take any corporate or other action to authorize any of the
foregoing; or

8.1.5

an involuntary case or other proceeding shall be commenced against the Borrower
or any of its Subsidiaries seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed or unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any of its Subsidiaries under
the federal bankruptcy laws as now or hereafter in effect; or

8.1.6

the Borrower shall fail to observe the covenant contained in Section 7.13 and
such failure could reasonably be expected to have in a Material Adverse Effect;
or

8.1.7

(i) the Borrower or any of its Subsidiaries shall default in the payment of any
of any Material Debt (other than the Loans or the Reimbursement Obligations),
including, without limitation, the Term Loan Facility, and such default shall
continue beyond any applicable cure period or (ii) any other event or condition
occurs which results in the acceleration of a Material Debt or which permits the
holder thereof to accelerate a Material Debt of the Borrower or any of its
Subsidiaries; or

8.1.8

one or more judgments or orders for the payment of money aggregating in excess
of $500,000 shall be rendered against the Borrower or any of its Subsidiaries
which is not covered by insurance as to which the insurer has acknowledged full
coverage therefor (subject to customary deductibles) and coverage of which such
insurer is not disputing and such judgment or order (68) shall continue
unsatisfied or unstayed (unless bonded with a supersedeas bond at least equal to
such judgment or order) for a period of 30 days, or (69) is not fully paid and
satisfied to the date on which any of its Property may be lawfully sold to
satisfy such judgment or order; or

8.1.9

any representation, warranty, certification or statement made or deemed to have
been made by or on behalf of the Borrower or any other Person in this Agreement
or by the Borrower or any other Person in any certificate, financial statement
or other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made; or

8.1.10

any material license, franchise, permit, or authorization issued to the Borrower
or any of its Subsidiaries by any Governmental Authority, the loss of which
could reasonably be expected to result in a Material Adverse Effect, is
forfeited, revoked, or not renewed; or any proceeding with respect to such
forfeiture or revocation is instituted and is not resolved or dismissed within
ninety (90) days of the date of the publication of the order instituting such
proceeding; or a default shall occur under any Material Agreement, other than
this Agreement, to which the Borrower or any of its Subsidiaries is a party or
by which any of its Property is bound which could reasonably be expected to have
a Material Adverse Effect;

8.1.11

a Change of Control Event shall occur; or

8.1.12

(a) this Agreement, any Security Document or any other Loan Document ceases to
be in full force and effect (except in accordance with its terms) or is declared
null and void or the validity or enforceability is contested or challenged by
Borrower, any Affiliate of Borrower or any of their respective members, partners
or shareholders; (70) Borrower or any Designated Borrower denies that it has any
further liability or obligation under this Agreement, any of the Security
Documents or any other Loan Document; or (71) any of the





59




--------------------------------------------------------------------------------

Liens and security interests granted to Lender under the Security Documents
cease to be valid or perfected or cease to have the priority required hereby or
under the Security Documents;

then, and in every such event, the Administrative Agent shall (a) if requested
by any Lender or the Issuer, terminate or suspend the obligations of the Lenders
to make Credit Extensions, and (b) if requested by the Required Lenders, declare
the outstanding principal balance of and accrued interest on the Loans and the
other Obligations to be, and the same shall thereupon forthwith become, due and
payable without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other notice of any kind, all of which are hereby
waived by the Borrower and each Designated Borrower, and the Borrower and each
Designated Borrower shall be obligated to Cash Collateralize all Letter of
Credit Exposure in accordance with the terms of Section 2.6.4; provided that in
the case of any of the Events of Default specified in Sections 8.1.4 and 8.1.5
with respect to the Borrower or any Designated Borrower, without any notice to
the Borrower or any other act by the Administrative Agent or the Lenders or the
Issuer, (iii) the agreement of each Lender to make Credit Extensions hereunder
shall terminate and (iv) the Loans and the other Obligations (together with
accrued interest thereon) shall become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower and each Designated Borrower and each of the Borrower and each
Designated Borrower shall automatically and immediately be obligated to Cash
Collateralize all Letter of Credit Exposure.  The Administrative Agent agrees to
give prompt written notice to the Borrower of any remedial actions taken
pursuant to Section 8.1.

8.2

Suits for Enforcement.  In case any one or more of the Events of Default
specified in Section 8.1 shall have occurred and be continuing, the
Administrative Agent may proceed to protect and enforce its rights and the
rights of the Lenders and the Issuer either by suit in equity or by action of
law, or both, whether for the specific performance of any covenant or agreement
contained in this Agreement or the other Loan Documents or in aid of the
exercise of any power granted in this Agreement or the other Loan Documents.
 Upon the occurrence and during the continuation of an Event of Default, Lender
may (i) enter the premises of the Borrower or any Designated Borrower at any
time, and (ii) until it completes the enforcement of its rights in the
Collateral subject to its security interest or lien under the Security Documents
and the sale or other disposition of any Property subject to those documents,
take possession of those premises without charge, rent or payment, or place
custodians in control of any of the premises, remain on and use the premises and
any of Collateral for the purpose of completing any work in progress, preparing
any Collateral for disposition or collecting any Collateral.

8.3

Remedies Cumulative.  No remedy herein conferred upon the Administrative Agent,
the Issuer or the Lenders is intended to be exclusive of any other remedy and
each and every such remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or otherwise.

8.4

Remedies Not Waived.  No course of dealing and no delay in exercising any rights
under this Agreement or under the other Loan Documents shall operate as a waiver
of any rights hereunder or thereunder of the Administrative Agent, the Issuer or
the Lenders.

ARTICLE IX

GUARANTEE

9.1

Guarantee.  

9.1.1

The Borrower and each of the Designated Borrowers hereby unconditionally and
irrevocably guarantees to the Administrative Agent, for the ratable benefit of
the Lenders and each of their respective permitted successors, endorsees,
transferees and assigns, the prompt and complete payment by the Borrower and the
Designated Borrowers when due (whether at the stated maturity, by acceleration
or otherwise) of the Obligations, provided, however, that each of the Designated
Borrowers shall be jointly and severally liable under this Article for the
maximum amount of such liability that can be hereby incurred without rendering
this Guarantee, as it relates to such Designated Borrower, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount.  This is a guarantee of payment and not collection and
the liability of the Borrower and each Designated Borrower is primary and not
secondary.





60




--------------------------------------------------------------------------------

9.1.2

The guarantee contained in this Article shall remain in full force and effect at
all times when Loans are outstanding.

9.1.3

No payment made by the Borrower, any Designated Borrower or any other Person, or
received or collected by any Agent or any Lender from the Borrower, any
Designated Borrower or any other Person, by virtue of any action or proceeding
or any set-off or appropriation or application at any time or from time to time
in reduction of or in payment of the Obligations shall, except to the extent of
such payment, be deemed to modify, reduce, release or otherwise affect the
liability of the Borrower or such Designated Borrower hereunder which shall,
notwithstanding any such payment (other than any payment made by the Borrower or
such Designated Borrower in respect of the Obligations or any payment received
or collected from the Borrower or such Designated Borrower in respect of the
Obligations), remain liable for the Obligations (except to the extent of such
payment).

9.2

No Subrogation.  Notwithstanding any payment made by the Borrower or any
Designated Borrower under this Article, under any Loan Document or any set-off
or application of funds of the Borrower or any Designated Borrower by any Agent
or any Lender, the Borrower or the applicable Designated Borrower shall not be
entitled to be subrogated to any of the rights of any Agent or any Lender
against the Borrower or any Designated Borrower or any collateral security or
guarantee or right of offset held by any Agent or any Lender for the payment of
the Obligations, nor shall the Borrower or such Designated Borrower seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
Designated Borrower in respect of payments made by the Borrower or such
Designated Borrower hereunder.  If any amount shall be paid to the Borrower or
such Designated Borrower on account of such subrogation rights, such amount
shall be held by the Borrower or such Designated Borrower in trust for the
Agents and the Lenders, segregated from other funds of the Borrower or such
Designated Borrower, and shall, forthwith upon receipt by the Borrower or such
Designated Borrower, be turned over to the Administrative Agent in the exact
form received by the Borrower or such Designated Borrower (duly indorsed by the
Borrower or such Designated Borrower to the Administrative Agent, if required),
to be applied against the Obligations, whether matured or unmatured), in such
order as the Administrative Agent may determine but subject in any event to the
terms and provisions of this Agreement.

9.3

Amendments, etc. with respect to the Obligations.  The Borrower and each
Designated Borrower shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Borrower or such Designated
Borrower and without notice to or further assent by the Borrower or such
Designated Borrower, any demand for payment of any of the Obligations made by
any Agent or any Lender may be rescinded by such Agent or such Lender and any of
the Obligations continued, and the Obligations, or the liability of any other
Person upon or for any part thereof, or any collateral security or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by any Agent or any Lender, and
this Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by any Agent or any Lender for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent,
nor any Lender shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Obligations or for the
guarantee contained in this Article or any property subject thereto.

9.4

Guarantees Absolute and Unconditional.  Each of the Borrower and each Designated
Borrower waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by any
Agent or any Lender upon the guarantee contained in this Article or acceptance
of the guarantee contained in this Article; the Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Article; and all dealings between the Borrower and any of the Designated
Borrowers, on the one hand, and the Agents and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Article.  Each of the Borrower and
each Designated Borrower waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower and the
Designated Borrowers with respect to the Obligations. Each of the Borrower and
the Designated Borrowers understands and agrees that the guarantee contained in
this Article shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of





61




--------------------------------------------------------------------------------

this Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Agent or any Lender, (b)
any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any Designated Borrower or any other Person against any Agent or any
Lender, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of the Designated Borrowers or the Borrower), other than payment or
performance, which constitutes, or might be construed to constitute, an
equitable or legal discharge of any of the Borrower or the Designated Borrowers
for the Obligations, or of the Borrower or the Designated Borrowers under the
guarantee contained in this Article, in bankruptcy or in any other instance.
 When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against the Borrower or such Designated Borrower, any Agent or any
Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower or
any Designated Borrower or any other Person or against any collateral security
or guarantee for the Obligations or any right of offset with respect thereto,
and any failure by any Agent or any Lender to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower or
any Designated Borrower or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower or any Designated Borrower or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve the
Borrower or such Designated Borrower of any obligation or liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of any Agent or any Lender against the Borrower
or such Designated Borrower. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

9.5

Reinstatement.  The guarantee contained in this Article shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by any Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Designated
Borrower, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or any
Designated Borrower or any substantial part of its or their respective property,
or otherwise, all as though such payments had not been made.

9.6

Additional Designated Borrowers.  Each Subsidiary of the Borrower (as required
to become a party to this Agreement pursuant to Section 7.18 of this Agreement)
shall become a Designated Borrower for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement and shall
thereafter have the same rights, benefits and obligations as a Designated
Borrower party hereto on the date hereof.

ARTICLE X

MISCELLANEOUS

10.1

Amendments and Waivers.  Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Borrower and the Required Lenders (and, if the
rights or duties of the Administrative Agent or the Issuer are affected thereby,
by the Administrative Agent or the Issuer, as the case may be); provided that no
such amendment or waiver shall, unless signed by all the Lenders, (i) increase
or decrease the Commitments of any Lender (except for a ratable decrease in the
Commitments of all Lenders) or subject any Lender to any additional obligation,
(ii) reduce the principal of or rate of interest on any Loan or other
Obligation, or any fees hereunder, (iii) postpone the date fixed for any payment
of principal of or interest on any Loan, or any fees hereunder or (iv) postpone
the scheduled termination of any Commitment, (v) change the amount or the
percentage of the Commitments, the definition of “Required Lenders,” or the
percentage of Lenders which shall be required for the Lenders or any of them to
take any action under this Section or any other provision of this Agreement,
(vi) amend this Section 10.1 or (vii) effect a release of all or substantially
all of the Collateral other than to facilitate the provisions of Section 7.9.2.
 Delivery of an executed counterpart of such written instrument by telecopy or
other electronic means shall be effective delivery of a manually executed
counterpart of such written instrument.

10.2

Compliance with Laws.  It is the intention of the parties to comply with
applicable usury laws (now or later enacted).  Accordingly, and notwithstanding
any provision to the contrary in this Agreement, the other Security Documents or
any other Loan Document, in no event will this Agreement or any other Loan
Document





62




--------------------------------------------------------------------------------

require the payment or permit the collection of interest in excess of the
maximum amount permitted by those laws.  If, under any circumstances, the
fulfillment of any provision of this Agreement or of any other Loan Document
will involve exceeding the limit prescribed by applicable law for the
contracting for or charging or collecting interest, then the obligation to be
fulfilled will, ipso facto, be reduced to the allowable limit, and if, under any
circumstances, the Administrative Agent or any Lender ever receives pursuant to
any of the Loan Documents anything of value as interest or that is deemed to be
interest under applicable law that would exceed the highest lawful rate, the
amount that would otherwise be excessive interest will be applied to the
reduction of the principal amount owing on the Loans or on account of any other
indebtedness owed by Borrower to the Administrative Agent or such Lender, and
not to the payment of interest; or, if any portion of the excessive interest
exceeds the unpaid balance of principal of that indebtedness, then the excess
amount will be refunded to Borrower.  In determining whether or not the interest
paid or payable with respect to any indebtedness owed by Borrower to the
Administrative Agent or such Lender exceeds the highest lawful rate, Borrower
and Lender will, to the maximum extent permitted by applicable law, (a)
characterize any non principal payment as an expense, fee or premium rather than
as interest, (b) exclude voluntary prepayments and the effects of them, (c)
amortize, prorate, allocate and spread the total amount of interest throughout
the full term of the indebtedness so that the actual rate of interest on account
of the indebtedness does not exceed the maximum amount permitted by applicable
law, and (d) allocate interest between portions of the indebtedness so that no
portion will bear interest at a rate greater than that permitted by applicable
law.

10.3

INDEMNITY.

10.3.1

WHETHER OR NOT ANY CREDIT EXTENSIONS ARE EVER FUNDED AND IN ADDITION TO ANY
OTHER INDEMNIFICATIONS HEREIN OR IN ANY OTHER LOAN DOCUMENTS, THE BORROWER AND
EACH DESIGNATED BORROWER, JOINTLY AND SEVERALLY, AGREE TO INDEMNIFY AND DEFEND
AND HOLD HARMLESS ON A CURRENT BASIS THE INDEMNIFIED PARTIES, FROM AND AGAINST
ANY AND ALL LIABILITIES, LOSSES, DAMAGES, COSTS, INTEREST, CHARGES, COUNSEL FEES
AND OTHER EXPENSES AND PENALTIES OF ANY KIND WHICH ANY OF THE INDEMNIFIED
PARTIES MAY SUSTAIN OR INCUR IN CONNECTION WITH ANY INVESTIGATIVE,
ADMINISTRATIVE OR JUDICIAL PROCEEDING (WHETHER OR NOT THE ADMINISTRATIVE AGENT
OR ANY LENDER OR THE ISSUER SHALL BE DESIGNATED A PARTY THERETO) OR OTHERWISE BY
REASON OF OR ARISING OUT OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS AND/OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  THE INDEMNIFICATION PROVISIONS IN THIS SECTION
SHALL BE ENFORCEABLE REGARDLESS OF WHETHER THE LIABILITY IS BASED ON PAST,
PRESENT OR FUTURE ACTS, CLAIMS OR LEGAL REQUIREMENTS (INCLUDING ANY PAST,
PRESENT OR FUTURE BULK SALES LAW, ENVIRONMENTAL LAW, FRAUDULENT TRANSFER ACT,
OCCUPATIONAL SAFETY AND HEALTH LAW, OR PRODUCTS LIABILITY, SECURITIES OR OTHER
LEGAL REQUIREMENT), AND REGARDLESS OF WHETHER ANY PERSON (INCLUDING THE PERSON
FROM WHOM INDEMNIFICATION IS SOUGHT) ALLEGES OR PROVES THE SOLE, CONCURRENT,
CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF THE PERSON SEEKING INDEMNIFICATION OR
OF ANY OTHER INDEMNIFIED PARTY, OR THE SOLE OR CONCURRENT STRICT LIABILITY
IMPOSED ON THE PERSON SEEKING INDEMNIFICATION OR ON ANY OTHER INDEMNIFIED PARTY,
BUT SHALL NOT APPLY TO ANY LIABILITIES, LOSSES, DAMAGES, COSTS, INTEREST,
CHARGES, FEES, EXPENSES OR PENALTIES ARISING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT ON THE PART OF THE INDEMNIFIED PARTY SEEKING INDEMNIFICATION
UNDER THIS SECTION; WITH THE FOREGOING INDEMNITY SURVIVING SATISFACTION OF ALL
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT UNLESS ALL SUCH OBLIGATIONS
HAVE BEEN SATISFIED WHOLLY IN CASH FROM THE BORROWER AND THE DESIGNATED
BORROWERS AND NOT BY WAY OF REALIZATION AGAINST ANY COLLATERAL OR THE CONVEYANCE
OF ANY PROPERTY IN LIEU THEREOF, AND PROVIDED THAT SUCH INDEMNITY SHALL NOT
EXTEND TO ANY CLAIM, LOSS, DAMAGE, LIABILITY, FINE, PENALTY, CHARGE, PROCEEDING,
ORDER, JUDGMENT, ACTION, OR REQUIREMENT ARISING FROM THE ACTS OR OMISSIONS OF
ANY INDEMNIFIED PARTY SUBSEQUENT TO ANY INDEMNIFIED PARTY BECOMING THE OWNER OF
SUCH PROPERTY.





63




--------------------------------------------------------------------------------

10.3.2

Any amount to be paid under Section 10.3 to the Administrative Agent or any
other Agent, the Issuer or any of the Lenders shall be a demand obligation owing
by the Borrower and the Designated Borrowers, jointly and severally, and if not
paid within fifteen Business Days of demand shall bear interest from the date of
expenditure by such Agent, the Issuer or the Lenders, as the case may be, until
paid at a per annum rate equal to the Default Rate.  The obligations of the
Borrower and the Designated Borrowers under Section 10.3 shall survive payment
of the Obligations and the assignment of any right hereunder.

10.4

Expenses.

10.4.1

Whether or not any one or more of the Credit Extensions are ever funded, the
Borrower and each Designated Borrowers, jointly and severally, shall pay (72)
all reasonable out-of-pocket expenses of the Administrative Agent, including,
without limitation, fees and disbursements of counsel for the Administrative
Agent in connection with the preparation of this Agreement and the other Loan
Documents (including, without limitation, the furnishing of any written or oral
opinions or advice incident to this transaction) and, if appropriate, the
recordation of the Loan Documents, any waiver or consent hereunder or any
amendment hereof or any Default or alleged Default hereunder), and (73) if an
Event of Default occurs, all reasonable out-of-pocket expenses incurred by the
Administrative Agent, including, without limitation, fees and disbursements of
counsel in connection with such Event of Default and collection and other
enforcement proceedings resulting therefrom, fees of auditors, consultants,
engineers and other Persons incurred in connection therewith (including, without
limitation, the supervision, maintenance or disposition of the Collateral) and
investigative expenses incurred by the Administrative Agent in connection
therewith, which amounts shall be deemed compensatory in nature and liquidated
as to amount upon notice to the Borrower by the Administrative Agent and which
amounts shall include, but not be limited to (c) all court costs, (d) reasonable
attorneys’ fees, (e) reasonable fees and expenses of auditors and accountants
incurred to protect the interests of the Lenders, and (f) fees and expenses
incurred in connection with the participation by the Administrative Agent as a
member of the creditors’ committee in a case commenced under any Insolvency
Proceeding, together with interest at the per annum interest rate equal to the
Default Rate, calculated on a basis of a calendar year of 365 or 366 days, as
the case may be, counting the actual number of days elapsed, on each such amount
from the date of notification to Borrower that the same was expended, advanced,
or incurred by the Administrative Agent until the date it is repaid to the
Administrative Agent, with the obligations under Section 10.4 surviving the
non-assumption of this Agreement in a case commenced under any Insolvency
Proceeding and being binding upon the Borrower, each Designated Borrower, and/or
a trustee, receiver, custodian, or liquidator of the Borrower or any Designated
Borrower appointed in any such case.

10.4.2

THE BORROWER AND EACH DESIGNATED BORROWER, JOINTLY AND SEVERALLY, SHALL
INDEMNIFY EACH LENDER AND THE ISSUER AGAINST ANY TRANSFER TAXES, DOCUMENTARY
TAXES, ASSESSMENTS OR CHARGES MADE BY ANY GOVERNMENTAL AUTHORITY BY REASON OF
THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

10.4.3

Any amount to be paid under Section 10.4 to any Lender or the Issuer shall be a
demand obligation owing by the Borrower and each Designated Borrower and if not
paid within fifteen (15) Business Days of demand shall bear interest from the
date of expenditure by the Lender or the Issuer until paid at a per annum rate
equal to the Default Rate.  The obligations of the Borrower and each Designated
Borrower under Section 10.4 shall survive payment of the Obligations and the
assignment of any right hereunder.

10.5

Survival.  All representations, warranties and covenants made by or on behalf of
the Borrower or any of its Subsidiaries in this Agreement or the other Loan
Documents herein or in any certificate or other instrument delivered by it or in
its behalf under the Loan Documents shall be considered to have been relied upon
by the Administrative Agent and the Lenders and the Issuer and shall survive the
delivery to the Administrative Agent and the Lenders and the Issuer of such Loan
Documents or the extension of the Loans (or any part thereof or letters of
credit), regardless of any investigation made by or on behalf of the
Administrative Agent or any other Agent or the Issuer or the Lenders.





64




--------------------------------------------------------------------------------

10.6

Applicable Law; Venue; Waiver of Jury Trial.

10.6.1

THIS AGREEMENT HAS BEEN NEGOTIATED, IS BEING EXECUTED AND DELIVERED, AND WILL BE
PERFORMED IN WHOLE OR IN PART, IN THE STATE OF TEXAS, AND THE SUBSTANTIVE LAWS
OF SUCH STATE AND THE APPLICABLE FEDERAL LAWS OF THE UNITED STATES OF AMERICA
SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THE
LOAN DOCUMENTS, EXCEPT TO THE EXTENT ANOTHER JURISDICTION’S LAW IS EXPRESSLY
ELECTED IN ANY LOAN DOCUMENT TO GOVERN OR APPLY TO SUCH LOAN DOCUMENT OR TO THE
EXTENT THE LAWS OF ANY JURISDICTION WHERE COLLATERAL IS LOCATED REQUIRE
APPLICATION OF SUCH LAWS WITH RESPECT TO SUCH COLLATERAL.

10.6.2

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, ANY OTHER
AGENT, THE LENDERS, THE ISSUER OR THE BORROWER OR ANY DESIGNATED BORROWER IN
CONNECTION HEREWITH OR THEREWITH MAY BE BROUGHT AND MAINTAINED IN THE COURTS OF
THE STATE OF TEXAS OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF TEXAS; PROVIDED THAT, ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  THE BORROWER AND EACH DESIGNATED BORROWER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF TEXAS AT THE ADDRESS FOR
NOTICES SPECIFIED IN SECTION 13.1.  THE BORROWER AND EACH DESIGNATED BORROWER
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF
ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE
EXTENT THAT THE BORROWER OR SUCH DESIGNATED BORROWER, AS APPLICABLE, HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE BORROWER AND EACH DESIGNATED BORROWER HEREBY IRREVOCABLY WAIVES TO
THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS.

10.6.3

THE BORROWER, EACH DESIGNATED BORROWER, THE ADMINISTRATIVE AGENT, ANY OTHER
AGENT, THE ISSUER AND EACH LENDER HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY,
IRREVOCABLY, AND UNCONDITIONALLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING, COUNTERCLAIM, OR OTHER LITIGATION THAT RELATES TO OR
ARISES OUT OF ANY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE ACTS OR
OMISSIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS OR THE ISSUER IN THE
ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR OTHERWISE WITH RESPECT THERETO.  THE PROVISIONS OF THIS SECTION
ARE A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT’S, EACH OTHER AGENT’S,
EACH LENDER’S AND THE ISSUER’S ENTERING INTO THIS AGREEMENT.

10.7

Invalid Provisions, Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid, or unenforceable under
present or future laws effective during the term hereof or thereof, such
provision shall be fully severable, this Agreement and the other Loan Documents
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a part thereof, and the remaining provisions
hereof and thereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as a part of this Agreement or the
other Loan Documents





65




--------------------------------------------------------------------------------

a provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid and enforceable.

10.8

ENVIRONMENTAL INDEMNIFICATION.  THE BORROWER AND EACH DESIGNATED BORROWER,
JOINTLY AND SEVERALLY, SHALL INDEMNIFY, DEFEND AND HOLD THE ADMINISTRATIVE
AGENT, EACH OTHER AGENT AND EACH LENDER AND THE ISSUER AND EACH OF THEIR
SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND AFFILIATES AND EACH
TRUSTEE FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT OR THE LENDERS OR THE ISSUER
UNDER ANY SECURITY DOCUMENT (COLLECTIVELY, THE “INDEMNIFIED PARTIES”) HARMLESS
ON A CURRENT BASIS FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES, DAMAGES,
LIABILITIES, FINES, PENALTIES, CHARGES, ADMINISTRATIVE AND JUDICIAL PROCEEDINGS
AND ORDERS, JUDGMENTS, REMEDIAL ACTIONS, REQUIREMENTS AND ENFORCEMENT ACTIONS OF
ANY KIND, AND ALL COSTS AND EXPENSES INCURRED IN CONNECTION THEREWITH
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES) (THE
“CLAIMS”), ARISING DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART, FROM (A) THE
PRESENCE OF ANY HAZARDOUS SUBSTANCES ON, UNDER, OR FROM ANY PROPERTY OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES, WHETHER PRIOR TO OR DURING THE TERM HEREOF,
(B) ANY ACTIVITY CARRIED ON OR UNDERTAKEN ON OR OFF ANY PROPERTY OF THE BORROWER
OR ANY OF ITS SUBSIDIARIES, WHETHER PRIOR TO OR DURING THE TERM HEREOF, AND
WHETHER BY THE BORROWER, ANY SUBSIDIARY, OR ANY PREDECESSOR IN TITLE, EMPLOYEE,
AGENT, CONTRACTOR, OR SUBCONTRACTOR OF THE BORROWER OR ANY OF ITS SUBSIDIARIES
OR ANY OTHER PERSON AT ANY TIME OCCUPYING OR PRESENT ON SUCH PROPERTY (BUT
EXCLUDING INDEMNIFIED PARTIES), IN CONNECTION WITH THE HANDLING, TREATMENT,
REMOVAL, STORAGE, DECONTAMINATION, CLEANUP, TRANSPORTATION, OR DISPOSAL OF ANY
HAZARDOUS SUBSTANCES AT ANY TIME LOCATED OR PRESENT ON OR UNDER ANY PROPERTY OF
THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER, (C) ANY RESIDUAL CONTAMINATION
ON OR UNDER ANY PROPERTY OF THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER, OR
(D) ANY CONTAMINATION OF ANY PROPERTY OR NATURAL RESOURCES ARISING IN CONNECTION
WITH THE GENERATION, USE, HANDLING, STORAGE, TRANSPORTATION OR DISPOSAL OF ANY
HAZARDOUS SUBSTANCES BY THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER OR ANY
EMPLOYEE, AGENT, CONTRACTOR, OR SUBCONTRACTOR OF THE BORROWER OR ANY SUBSIDIARY
OF THE BORROWER WHILE SUCH PERSONS ARE ACTING WITHIN THE SCOPE OF THEIR
RELATIONSHIP WITH THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER, IRRESPECTIVE
OF WHETHER ANY OF SUCH ACTIVITIES WERE OR WILL BE UNDERTAKEN IN ACCORDANCE WITH
APPLICABLE REQUIREMENTS OF LAW, INCLUDING ANY OF THE FOREGOING IN THIS SECTION
ARISING FROM THE SOLE NEGLIGENCE, COMPARATIVE NEGLIGENCE OR CONCURRENT
NEGLIGENCE OF ANY OF THE INDEMNIFIED PARTIES OR THE SOLE OR CONCURRENT STRICT
LIABILITY IMPOSED ON ANY OF THE INDEMNIFIED PARTIES, BUT NOT ANY OF THE
FOREGOING IN THIS SECTION ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF THE INDEMNIFIED PARTY SEEKING INDEMNIFICATION UNDER
THIS SECTION.  THE FOREGOING INDEMNITY SHALL SURVIVE THE SATISFACTION OF ALL
OBLIGATIONS, THE TERMINATION OF THIS AGREEMENT AND ANY TRANSFER OF THE PROPERTY
OF THE BORROWER, ANY DESIGNATED BORROWER OR ITS SUBSIDIARIES BY FORECLOSURE OR
BY A DEED IN LIEU OF FORECLOSURE FOR ANY LENDER’S ENVIRONMENTAL LIABILITY,
REGARDLESS OF WHETHER CAUSED BY, OR WITHIN THE CONTROL OF, THE BORROWER AND EACH
DESIGNATED BORROWER OR SUCH SUBSIDIARY UNLESS, AFTER SUCH FORECLOSURE OR DEED IN
LIEU OF FORECLOSURE, SUCH AGENT OR LENDER HAS CAUSED SUCH ENVIRONMENTAL
LIABILITY AND FURTHER EXCLUDING CLAIMS THAT RESULT FROM ACTIONS TAKEN BY A
PERSON (OTHER THAN THE BORROWER OR ANY AFFILIATES OF THE BORROWER) AFTER SUCH
FORECLOSURE OR DEED IN LIEU THEREOF.

10.9

Communications Via Internet.  The Borrower and each Designated Borrower hereby
authorize the Administrative Agent and each other Agent, the Issuer and each
Lender and their respective counsel, engineers and advisors to communicate and
transfer documents and other information (including, without limitation,
confidential





66




--------------------------------------------------------------------------------

information) concerning this transaction or the Borrower and its Subsidiaries
and the Property or the business affairs of the Borrower and its Subsidiaries
via the Internet or other electronic communication without regard to the lack of
security of such communications.

10.10

USA Patriot Act Notice Public Material.  The Issuer and each Lender hereby
notifies the Borrower and each Designated Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower and such Designated Borrower, which
information includes the name and address of the Borrower and such Designated
Borrower, as applicable, and other information that will allow such Issuer and
such Lender to identify the Borrower and such Designated Borrower in accordance
with the Act.  The Borrower and each of its Subsidiaries agrees promptly to
comply with each such request.

The Borrower and each Designated Borrower hereby acknowledge that (a) the
Administrative Agent will make available to the Lenders and the Issuer materials
and/or information provided by or on behalf of the Borrower or each Designated
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public side” Lenders (i.e., Lenders that
do not wish to receive material non public information with respect to the
Borrower, any Designated Borrower or their securities) (each, a “Public
Lender”).  The Borrower and each Designated Borrower hereby agrees that (w) all
Borrower Materials (other than SEC Reports) that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (x) by marking Borrower Materials “PUBLIC,” the Borrower and each
Designated Borrower shall be deemed to have authorized the Administrative Agent,
the Issuer and the Lenders to treat such Borrower Materials as either publicly
available information or not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
such Designated Borrower or their securities for purposes of United States
Federal and state securities laws; (y) all SEC Reports and all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
shall be entitled to treat any Borrower Materials (other than SEC Reports) that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” The Borrower and each Designated
Borrower shall be in compliance with all requirements to deliver information
under this Agreement if they have made such information available to the
Administrative Agent and, to the extent required, Lenders other than Public
Lenders, and the failure of Public Lenders to receive information made available
to other Lenders shall not result in any breach of this Agreement.

10.11

EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO SPECIFICALLY AGREES THAT IT
IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY
INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS
OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF
ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN
ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

10.12

Increased Cost and Reduced Return.

10.12.1

If on or after the date hereof, in the case of any Credit Extension or any
obligation to make any Credit Extension, the adoption of any applicable law,
rule or regulation, or any change in any applicable law, rule or regulation, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Administrative Agent or any other
Agent, any Lender or the Issuer (or its Lending Installation) with any request
or





67




--------------------------------------------------------------------------------

directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall impose, modify or deem applicable any
reserve (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, the Administrative Agent or any other Agent,
any Lender or the Issuer (or its Lending Installation) and the result of any of
the foregoing is to reduce the amount of any sum received or receivable by the
Administrative Agent or any other Agent, Issuer or Lender (or its Lending
Installation) under this Agreement with respect thereto, by an amount reasonably
deemed by the Administrative Agent or any other Agent, Issuer or Lender to be
material, then, within 15 days after demand by the Administrative Agent or any
other Agent, Issuer or Lender (with a copy to the Administrative Agent), the
Borrower and each Designated Borrower, jointly and severally, shall pay to the
Administrative Agent or any other Agent, Issuer or Lender such additional amount
or amounts as will compensate the Administrative Agent or any other Agent,
Issuer or Lender for such increased cost or reduction.

10.12.2

If the Administrative Agent or any other Agent, the Issuer or any Lender shall
have reasonably determined that, after the date hereof, the adoption of any
applicable law, rule or regulation regarding capital adequacy, or any change in
any such rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on capital of the Administrative Agent or
any other Agent, the Issuer or any Lender as a consequence of the Administrative
Agent’s, any other Agent’s, Issuer’s or Lender’s obligations hereunder to a
level below that which the Administrative Agent or any other Agent, the Issuer
or any Lender could have achieved but for such adoption, change, request or
directive (taking into consideration its policies with respect to capital
adequacy) by an amount deemed by the Administrative Agent or any other Agent,
the Issuer or any Lender to be material, then from time to time, within 15 days
after demand by the Administrative Agent or any other Agent, the Issuer or any
Lender (with a copy to the Administrative Agent), the Borrower and each
Designated Borrower, jointly and severally, shall pay to the Administrative
Agent or any other Agent, the Issuer or any Lender such additional amount or
amounts as will compensate the Administrative Agent or any other Agent, the
Issuer or any Lender for such reduction.

10.12.3

Each Lender, the Administrative Agent or any other Agent, and Issuer will
promptly notify the Borrower and the Administrative Agent of any event of which
it has knowledge, occurring after the date hereof, which will entitle the
Administrative Agent or any other Agent, Issuer or Lender to compensation
pursuant to this Section and will designate a different Lending Installation if
such designation will avoid the need for, or reduce the amount of, such
compensation and will not, in the sole judgment of the Administrative Agent or
any other Agent, Issuer or Lender, as the case may be, be otherwise
disadvantageous to the Administrative Agent or any other Agent, issuer or
Lender.  A certificate of the Administrative Agent or any other Agent, Issuer or
Lender, as the case may be, claiming compensation under this Section and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive in the absence of manifest error.  In determining such amount, the
Administrative Agent or any other Agent, Issuer or Lender, as the case may be,
may use any reasonable averaging and attribution methods.

10.13

Taxes.

10.13.1

For the purpose of Section 10.13, the following terms have the following
meanings:

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Borrower
or any Designated Borrower pursuant to this Agreement or under any other Loan
Document, and all penalties and interest with respect thereto, excluding (74) in
the case of each Lender, the Issuer and the Administrative Agent or any other
Agent, taxes imposed on its income, and franchise or similar taxes imposed on
it, by a jurisdiction under the laws of which such Issuer, Lender or the
Administrative Agent or any other Agent (as the case may be) is organized or in
which its principal executive office is located, in which its Lending
Installation is located or in which it would be subject to tax due to some
connection other than that created by this Agreement and (75) in the case of
each Lender, any United States withholding tax at the time such Lender first
becomes a party to this Agreement.





68




--------------------------------------------------------------------------------

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies and all penalties
and interest with respect thereto, which arise from the making of any payment
pursuant to this Agreement or under any other Loan Document or from the
execution or delivery of this Agreement or any other Loan Document.

10.13.2

Any and all payments by the Borrower or any Designated Borrower to or for the
account of any Lender, the Issuer or the Administrative Agent hereunder or under
any other Loan Document shall be made without deduction for any Taxes or Other
Taxes; provided that, if the Borrower or any Designated Borrower shall be
required by law to deduct any Taxes or Other Taxes from any such payments, the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
Section 10.12) such Issuer, Lender or the Administrative Agent or any other
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (76) the Borrower or such Designated
Borrower shall make such deductions, (77) the Borrower or such Designated
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law and (78) the Borrower or
such Designated Borrower shall furnish to the Administrative Agent the original
or a certified copy of a receipt evidencing payment thereof.

10.13.3

The Borrower and each Designated Borrower, jointly and severally, agree to
indemnify each Lender, the Administrative Agent, any other Agent, and the Issuer
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes on amounts payable under this Section) paid by such Issuer,
Lender or the Administrative Agent or any other Agent (as the case may be).
 This indemnification shall be paid within 15 days after such Issuer, Lender or
the Administrative Agent or any other Agent (as the case may be) makes
appropriate demand therefor.

10.13.4

At least five (5) Business Days prior to the first date on which interest or
fees are payable hereunder for the account of any Lender, each Lender that is
not incorporated under the laws of the United States of America, or a state
thereof, agrees that it will deliver to each of the Borrower and the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-8 BEN or W-8 ECI or W-8 IMY or W-8 EXP or such other form as may
be applicable and allowable under the Internal Revenue Code and the regulations
thereunder (collectively, a “Withholding Form”), certifying in either case that
such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes.  Each Lender
which so delivers a Withholding Form further undertakes to deliver to each of
the Borrower and the Administrative Agent two additional copies of such form (or
a successor form) on or before the date that such form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent Withholding Form so delivered by it, and such amendments thereto or
extensions or renewals thereof as may be reasonably requested by the Borrower or
the Administrative Agent, in each case certifying that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such Withholding Forms inapplicable or which would prevent such Lender from duly
completing and delivering any such Withholding Form with respect to it and such
Lender advises the Borrower and the Administrative Agent that it is not capable
of receiving payments without any deduction or withholding of United States
federal income tax.

10.13.5

For any period with respect to which a Lender has failed to provide the Borrower
or the Administrative Agent with the appropriate form pursuant to
Section 10.13.4 (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which such form originally was
required to be provided which renders all such Withholding Forms inapplicable or
which would prevent such Lender from duly completing and delivering any such
Withholding Form with respect to it), such Lender shall not be entitled to
indemnification under Section 10.13.2 or 10.13.3 with respect to Taxes imposed
by the United States; provided, that if a Lender, which is otherwise exempt from
or subject to a reduced rate of withholding tax, becomes subject to Taxes
because of its failure to deliver a form required hereunder, the Borrower shall
take such steps (at the expense of such Lender) as such Lender shall reasonably
request to assist such Lender to recover such Taxes.

10.13.6

If the Borrower or any Designated Borrower is required to pay additional amounts
to or for the account of any Lender pursuant to Section 10.13, then such Lender
will change the jurisdiction of its





69




--------------------------------------------------------------------------------

Lending Installation if, in the judgment of such Lender, such change (i) will
eliminate or reduce any such additional payment which may thereafter accrue and
(ii) is not otherwise disadvantageous to such Lender in its sole judgment.

10.13.7

The Obligations of Borrower and each Designated Borrower under this section
shall survive the payment of the Obligation and the assignment of any right
hereunder.

10.14

Collateral Matters; Hedging Agreements.   The benefit of the Security Documents
and of the provisions of this Agreement relating to the Collateral shall also
extend to and be available to those Lenders or their Affiliates which are
counterparties to the Hedging Agreements on a pro rata basis in respect of any
Hedging Agreement Obligations of Borrower or any of its Subsidiaries, whether or
not such Person is a Lender at the time of entering into the Hedging Agreement
or remains a Lender hereunder; provided that it is the intention of the Lenders
that receipt of payment in respect of Hedging Agreement Obligations of Borrower
and its Subsidiaries under any Hedging Agreement with a Lender or any Affiliate
of a Lender from realization of any Collateral, shall be subject to the terms of
the Intercreditor Agreement and the Security Documents.  Any Person which is not
a signatory to the Credit Agreement which is seeking to benefit from this
Section or any of the Security Documents acknowledges and agrees that the
Administrative Agent has entered into the Intercreditor Agreement and the
Security Documents on behalf of such Person, the Agents, Lenders and Affiliates
thereof, and by their acceptance of the benefits of the Security Documents
hereby agrees to be bound by the terms of this Agreement, the Intercreditor
Agreement and such Security Documents, acknowledges receipt of copies of the
Intercreditor Agreement and such Security Documents and consents to the rights,
powers, remedies, indemnities and exculpations given to the Administrative Agent
thereunder.

10.15

Intercreditor Agreement; Loan Documents.  Each Lender on behalf of itself and
any Affiliate which is a counterparty to a Hedging Agreement acknowledges and
agrees that the Administrative Agent has entered into the Intercreditor
Agreement and the Security Documents on behalf of itself, any other Agents, if
any, Lenders and Affiliates thereof, and each of them (by their signature hereto
or acceptance of the benefits of the Security Documents) hereby agrees to be
bound by the terms of the Intercreditor Agreement and such Security Documents,
acknowledge receipt of copies of the Intercreditor Agreement and such Security
Documents and consents to the rights, powers, remedies, indemnities and
exculpations given to the Administrative Agent thereunder.  For so long as the
Intercreditor Agreement shall be in effect, the terms and conditions of this
Agreement and the other Loan Documents are subject to the terms of the
Intercreditor Agreement.  In the event of any inconsistency between this
Agreement or any other Loan Document and the terms of the Intercreditor
Agreement, the Intercreditor Agreement shall control.  In the event of any
inconsistency between this Agreement and the terms of any other Loan Document
(other than the Intercreditor Agreement), this Agreement shall control.

10.16

Arranger and other Agents.  None of the Persons identified on the facing page or
the signature pages of this Agreement as the “Lead Arranger and Sole Book
Runner” or as an Agent (other than the Administrative Agent) shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Loan Document other than, except in the case of the Arranger, those
applicable to all Lenders as such.  Without limiting the foregoing, none of the
Arranger or any Agent (other than the Administrative Agent) shall have or be
deemed to have any fiduciary relationship with any Lender or Borrower or any of
its Subsidiaries.  Borrower and each Lender acknowledges that it has not relied,
and will not rely, on any of the Arranger or any Agent (other than the
Administrative Agent) in deciding to enter into this Agreement or in taking or
not taking any action hereunder or under the Loan Documents.

ARTICLE XI

AGENTS AND ISSUER

11.1

Appointment.  Macquarie Bank Limited is hereby appointed Administrative Agent
and Issuer hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Administrative Agent to act as the Administrative
Agent of such Lender.  The Administrative Agent or any other Agent agree to act
as such upon the express conditions contained in this Article X.  The
Administrative Agent or any other Agent and the Issuer shall have no fiduciary
relationship in respect of any Lender by reason of this Agreement or any other
Loan Document.





70




--------------------------------------------------------------------------------

11.2

Powers of the Agents and Issuer.  The Administrative Agent and any other Agents
and the Issuer shall have and may exercise such powers under the Loan Documents
as are specifically delegated to them by the terms of each thereof, together
with such powers as are reasonably incidental thereto.  The Administrative Agent
and any other Agents and the Issuer shall have no implied duties to the Lenders,
or any obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by them.

11.3

General Immunity.  Neither the Issuer nor the Administrative Agent or any other
Agent nor any Lender nor any of their directors, officers, agents or employees
shall be liable to the Lenders or any Lender for any action taken or omitted to
be taken by it or them hereunder or under any other Loan Document or in
connection herewith or therewith (INCLUDING ANY OF THE FOREGOING ARISING FROM
THE SOLE OR CONCURRENT NEGLIGENCE OF THE ADMINISTRATIVE AGENT OR SUCH OTHER
AGENT, THE ISSUER OR SUCH DIRECTORS, OFFICERS, ADMINISTRATIVE AGENTS OR
EMPLOYEES), unless such action or omission arises from the gross negligence or
willful misconduct of the Administrative Agent, such other Agent, the Issuer or
such directors, officers, agents or employees.

11.4

No Responsibility for Loans, Recitals, etc.  Neither the Issuer nor the
Administrative Agent or any other Agent nor any Lender nor any of their
respective directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (79) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder; (80) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by the Borrower or any Designated Borrower to furnish
information directly to each Lender; (81) the satisfaction of any condition
specified in Article V; or (iv) the validity, effectiveness or genuineness of
any Loan Document or any other instrument or writing furnished in connection
therewith.

11.5

Action on Instructions of Lenders.  The Issuer and the Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Lenders or the Required Lenders, as the case may be,
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders.  The Issuer, the Administrative Agent
and any other Agents shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

11.6

Employment of Agents and Counsel.  The Issuer, the Administrative Agent and any
other Agent may execute any of their respective duties hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be responsible to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.  The
Issuer, the Administrative Agent and any other Agent shall be entitled to advice
of counsel concerning all matters pertaining to the agency hereby created and
its duties hereunder and under any other Loan Document.

11.7

Reliance on Documents, Counsel.  The Issuer, the Administrative Agent and any
other Agent shall be entitled to rely upon any notice, consent, certificate,
affidavit, letter, telegram, electronic transmission, facsimile, e-mail,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper Person, and, in respect to legal matters,
upon the opinion of counsel selected by the Administrative Agent, which counsel
may be employees of the Administrative Agent.

11.8

Reimbursement and Indemnification of Agents and Issuer.  The Lenders agree to
REIMBURSE and INDEMNIFY the Administrative Agent, each other Agent and the
Issuer on a current basis ratably in proportion to their Percentage Shares (82)
for any amounts not reimbursed by the Borrower or any Designated Borrower for
which such Agent or Issuer is entitled to reimbursement by the Borrower or any
Designated Borrower under the Loan Documents, and (83) for any other expenses
incurred by such Agent or Issuer on behalf of the Lenders, in connection with
the preparation, execution, delivery, administration and enforcement of the Loan
Documents.  The Lenders also agree to REIMBURSE and INDEMNIFY the Administrative
Agent, each other Agent and the Issuer on a current basis ratably in proportion
to their Percentage Shares for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs,





71




--------------------------------------------------------------------------------

expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against such Agent or Issuer in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby, or the
enforcement of any of the terms thereof or of any such other documents
(INCLUDING, WITHOUT LIMITATION, ANY OF THE FOREGOING ARISING OUT OF THE
NEGLIGENCE, WHETHER SOLE OR CONCURRENT, OF SUCH AGENT OR ISSUER), provided that
no Lender shall be liable to such Agent or Issuer for any of the foregoing to
the extent they arise from the gross negligence or willful misconduct of such
Agent or Issuer.  The obligations of the Lenders under this Section 11.8 shall
survive payment of the Obligations and termination of this Agreement.

11.9

Rights as a Lender.  The Administrative Agent, each other Agent and the Issuer
shall have the same rights and powers hereunder and under any other Loan
Document as any Lender and may exercise the same as though it were not an Agent
or Issuer, and the terms “Lender” and “Lenders” shall, unless the context
otherwise indicates, include each Agent and the Issuer in its individual
capacity.  The Administrative Agent, each other Agent and the Issuer and each
other Lender may accept deposits from, lend money or otherwise extend credit to,
and generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Affiliates unless the Borrower or such Affiliate
is specifically restricted hereunder.  Neither the Administrative Agent or any
other Agent, in its individual capacity, nor the Issuer is obligated to remain a
Lender hereunder.

11.10

Lender Credit Decision.  Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Agent, the Issuer or
any other Lender and based on the financial statements prepared by the Borrower
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any other Agent, the Issuer or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents.

11.11

Successor Agent.  The Administrative Agent and any other Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Agent or, if no
successor Agent has been appointed, forty-five days after the retiring Agent
gives notice of its intention to resign.  Upon any such resignation, the
remaining Lenders by majority in interest shall have the right to appoint, with
the approval of the Borrower if no default then exists hereunder, which approval
will not be unreasonably withheld or delayed, on behalf of the Borrower and the
Lenders, a successor Agent.  If no successor Agent shall have been so appointed
by the Required Lenders within thirty days after the resigning Agent’s giving
notice of its intention to resign, then the resigning Agent may appoint, on
behalf of the Borrower and the Lenders, a successor Agent.  If any Agent has
resigned or been removed and no successor Agent has been appointed, the Lenders
may perform all the duties of such Agent hereunder and the Borrower shall make
all payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders.  No successor Agent shall
be deemed to be appointed hereunder until such successor Agent has accepted the
appointment.  Any such successor Agent shall be a commercial bank having capital
and retained earnings of at least $500,000,000.  Upon the acceptance of any
appointment as an Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning or removed Agent.  Upon the effectiveness
of the resignation or removal of any Agent, the resigning or removed Agent shall
be discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an Agent,
the provisions of this Article X shall continue in effect for the benefit of
such Agent in respect of any actions taken or omitted to be taken by it while it
was acting as an Agent hereunder and under the other Loan Documents.

11.12

Applicable Parties.  The provisions of this Article are solely for the benefit
of the Administrative Agent, any other Agents, the Issuer and the Lenders, and,
except with respect to the appointment of a successor Agent or Issuer, the
Borrower shall not have any rights as a third party beneficiary or otherwise
under any of the provisions of this Article.  In performing functions and duties
hereunder and under the other Loan Documents, each of the Administrative Agent,
any other Agent and the Issuer shall each act solely as the contractual agent of
the





72




--------------------------------------------------------------------------------

Lenders and does not assume, nor shall either of them be deemed to have assumed,
any obligation or relationship of trust or agency with or for the Borrower or
any legal representative, successor, and assign of the Borrower.

ARTICLE XII

SET-OFF; RATABLE TREATMENTS

12.1

Set-off.  In addition to, and without limitation of, any rights of the Lenders
under applicable law, if any Event of Default occurs and is continuing, any and
all deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Debt at any time held or
owing by any Lender or any Affiliate thereof to or for the credit or account of
the Borrower or any Designated Borrower may be offset and applied toward the
payment of the Obligations, whether or not the Obligations, or any part hereof,
shall then be due.  Each Lender or Affiliate thereof making such an offset and
application shall give the Borrower and the other Lenders written notice of such
offset and application promptly after effecting it.

12.2

Ratable Treatments; Adjustments.

12.2.1

Except to the extent otherwise expressly provided herein, (84) each Advance
pursuant to this Agreement shall be made from the Lenders pro rata in accordance
with their respective Commitments, (85) each payment by the Borrower or any
Designated Borrower, as applicable, of fees payable to the Lenders shall be made
for the account of the Lenders pro rata in accordance with their Percentage
Shares, (86) each payment of principal of Loans shall be made for the account of
the Lenders pro rata in accordance with the principal balances of their Loans,
(87) each payment of interest on the Loans shall be made for the account of the
Lenders pro rata in accordance with their respective shares of the aggregate
amount of interest due and payable to the Lenders under the Loans, and (88) each
payment in respect of Letter of Credit Exposure shall be made for the account of
the Lenders pro rata in accordance with their Percentage Shares.

12.2.2

The Administrative Agent shall distribute all payments with respect to the
Obligations to the Lenders or the Issuer promptly upon receipt in like funds as
received.  In the event that any payments made hereunder by the Borrower or any
Designated Borrower at any particular time are insufficient to satisfy in full
the Obligations due and payable at such time, such payments shall be applied
(89) first, to fees and expenses due pursuant to the terms of this Agreement or
any other Loan Document, (90) second, to accrued interest, (iii) third, to the
principal of the Loans, and (iv) last, to any other Obligations.

12.2.3

If any Lender (for purposes of this Section, a “Benefited Lender”) shall at any
time receive any payment of all or part of its portion of the Obligations, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 8.1.4 or 8.1.5, or otherwise) in an amount greater than such Lender was
entitled to receive pursuant to the terms hereof, such Benefited Lender shall
purchase for cash from the other Lenders such portion of the Obligations of such
other Lenders, or shall provide such other Lenders with the benefits of any such
Collateral or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such Collateral or
proceeds with each of the Lenders according to the terms hereof.  If all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded and the purchase price and
benefits returned by such Lender, to the extent of such recovery, but without
interest.  The Borrower and each Designated Borrower agrees that each such
Lender so purchasing a portion of the Obligations of another Lender may exercise
all rights of payment (including rights of set-off) with respect to such portion
as fully as if such Lender were the direct holder of such portion.  If any
Lender ever receives, by voluntary payment, exercise of rights of set-off or
banker’s lien, counterclaim, cross-action or otherwise, any funds of the
Borrower or any Designated Borrower to be applied to the Obligations, or
receives any proceeds by realization on or with respect to any Collateral, all
such funds and proceeds shall be forwarded immediately to the Administrative
Agent for distribution in accordance with the terms of this Agreement.





73




--------------------------------------------------------------------------------

ARTICLE XIII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

13.1

Successors and Assigns.  The terms and provisions of the Loan Documents shall be
binding upon and inure to the benefit of the Borrower, each Designated Borrower,
each other Subsidiary of the Borrower, the Administrative Agent, any other
Agents, the Issuer and the Lenders and their respective successors and assigns,
except that (91) the Borrower and each Designated Borrower shall not have any
right to assign its rights or obligations under the Loan Documents and (92) any
assignment by any Lender must be made in compliance with Section 13.3.
 Notwithstanding clause (a) of this Section 13.1, any Lender may at any time,
without the consent of the Borrower, any Designated Borrower or the
Administrative Agent, assign all or any portion of its rights under this
Agreement and its Note, if any, to a Federal Reserve Bank or an Affiliate of a
Lender or an Approved Fund; provided, however, that no such assignment shall
release the assigning Lender from its obligations hereunder.  The Administrative
Agent may treat the assignor as the owner thereof for all purposes hereof unless
and until such assignee complies with Section 13.3 in the case of an assignment
thereof.  Any assignee by executing an Assignment and Assumption agrees by
acceptance thereof to be bound by all the terms and provisions of the Loan
Documents.  The Administrative Agent, acting for this purpose as an agent of the
Borrower and each Designated Borrower, shall maintain at one of its offices a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and amount of the Revolving Credit Loans and Letter of Credit disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent clearly
demonstrable error, and the Borrower, each Designated Borrower and each of the
Administrative Agent, the Issuer and each Lender may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender or any of the Agents or the Issuer, at any reasonable time and from time
to time upon reasonable prior notice.

13.2

Participations; Voting Rights; Set-offs by Participants.

13.2.1

Any Lender may, in the ordinary course of its business and in accordance with
applicable law, at any time sell to one or more banks or other entities
(“Participants”) participating interests in any Loan or Letter of Credit owing
to such Lender, any Note held by such Lender, any Commitment of such Lender or
any other interest of such Lender under the Loan Documents.  In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Loan for all
purposes under the Loan Documents, all amounts payable by the Borrower and each
Designated Borrower under this Agreement shall be determined as if such Lender
had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

13.2.2

Each Lender shall retain the sole right to approve, without the consent of any
Participant, any amendment, modification or waiver of any provision of the Loan
Documents other than any amendment, modification or waiver with respect to any
Loan, Letter of Credit or Commitment in which such Participant has an interest
which forgives principal, interest or fees or reduces the interest rate or fees
payable with respect to any such Loan or Commitment, or postpones any date fixed
for any regularly-scheduled payment of principal of, or interest or fees on, any
such Loan or Commitment.

13.2.3

The Borrower and each Designated Borrower agree that each Participant shall be
deemed to have the right of set-off provided in Section 12.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, and each Lender shall retain the right of
set-off provided in Section 12.1 with respect to the amount of participating
interests sold to each Participant.  The Lenders agree to share with each
Participant, and each Participant, by exercising the right of set-off provided
in Section 12.1, agrees to share with each Lender, any amount received pursuant
to the exercise of its right of set-off, such amounts to be shared in accordance
with Section 12.2 as if each Participant were a Lender.





74




--------------------------------------------------------------------------------

13.3

Assignments.

13.3.1

Any Lender may, in the ordinary course of its business and in accordance with
applicable law, at any time assign to one or more banks or other entities
(“Purchasers”) all or any part of its rights and obligations under the Loan
Documents by completing and executing an Assignment and Assumption.  The consent
of the Borrower and the Administrative Agent, which consents shall not be
unreasonably withheld or delayed, shall be required prior to an assignment
becoming effective with respect to a Purchaser which is not a Lender or an
Affiliate of a Lender or an Approved Fund; except that, if a Default has
occurred and is continuing, the consent of the Borrower shall not be required.
Each such assignment shall (unless it is to a Lender or an Affiliate thereof, or
each of the Borrower and the Administrative Agent otherwise consents) be in an
amount not less than the lesser of (g) $5,000,000 or (h) the remaining amount of
the assigning Lender’s Commitment (calculated as at the date of such
assignment).

13.3.2

Upon (93) execution of such Assignment and Assumption by the Administrative
Agent or, in circumstances where the consent of the Administrative Agent is not
required, the delivery to the Administrative Agent of the Assignment and
Assumption, fully completed and executed, and (94) payment of a $3,500
processing fee to the Administrative Agent for its sole account for processing
such Assignment and Assumption, such Assignment and Assumption shall become
effective on the effective date specified in such Assignment and Assumption.
 The Assignment and Assumption shall contain a representation by the Purchaser
to the effect that none of the consideration used to purchase the Commitment and
Loans and the participation in the Letters of Credit under the applicable
Assignment and Assumption are “plan assets” as defined under ERISA and that the
rights and interests of the Purchaser in and under the Loan Documents will not
be “plan assets” under ERISA.  On and after the effective date of such
Assignment and Assumption, such Purchaser shall for all purposes be a Lender
party to this Agreement and any other Loan Document executed by the Lenders and
shall have all the rights and obligations of a Lender under the Loan Documents,
to the same extent as if it were an original party hereto, and no further
consent or action by the Borrower, the Lenders or the Administrative Agent shall
be required to release the transferor Lender with respect to the percentage of
the Aggregate Commitment and Loans assigned to such Purchaser.  Upon the
consummation of any assignment to a Purchaser pursuant to this Section 13.3.2,
the transferor Lender, the Administrative Agent and the Borrower shall, if
requested, make appropriate arrangements so that replacement Notes are issued to
such transferor Lender and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser reflecting such assignment.

13.4

Dissemination of Information.  The Borrower and each Designated Borrower
authorizes each Lender to disclose to any Participant or Purchaser or any other
Person acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Borrower and its
Subsidiaries.

13.5

Tax Treatment.  If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 10.13.4.

13.6

Disclosure of Information.  Notwithstanding any of the other provisions of this
Agreement or the other Loan Documents, the Administrative Agent and any other
Agents, the Issuer and each Lender (and each employee, representative, or other
agent of the Administrative Agent and each such Lender) may disclose to any and
all Persons, without limitation of any kind, the “tax treatment” and “tax
structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4) of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that are provided to the
Administrative Agent, any other Agents, the Issuer or the Lenders relating to
such tax treatment and tax structure; provided that, with respect to any
document or similar item that in either case contains information concerning the
tax treatment or tax structure of the transaction as well as other information,
this authorization shall only apply to such portions of the document or similar
item that relate to the tax treatment or tax structure of the Loans and
transactions contemplated hereby.





75




--------------------------------------------------------------------------------

ARTICLE XIV

NOTICES

14.1

Notices.  Except as otherwise specifically permitted herein, all notices,
requests and other communications to any party hereunder shall be in writing
(including electronic transmission, facsimile transmission or similar writing)
and shall be given to such party: (95) in the case of the Borrower, each
Designated Borrower, the Issuer or the Administrative Agent, at its address or
facsimile number set forth on the signature pages hereof, (96) in the case of
any Lender, at its address or facsimile number set forth on the signature pages
hereof or in any Assignment and Assumption which has become effective pursuant
to Article XII or (97) in the case of any party, at such other address or
facsimile number as such party may hereafter specify for the purpose by notice
to the Administrative Agent and the Borrower in accordance with the provisions
of this Section 14.1.  Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received (the receipt thereof shall be deemed to have been acknowledged upon the
sending Person’s receipt of its facsimile machine’s confirmation of successful
transmission; provided that if the day on which such facsimile is received in
not a Business Day or is after 4:00 p.m. on a Business Day, then the receipt of
such facsimile shall be deemed to have been acknowledged on the next following
Business Day), (j) if given by mail, three (3) Business Days after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, or (k) if given by any other means, when delivered (or,
in the case of electronic transmission, received) at the address specified in
this Section; except that notices to the Administrative Agent under Article II
shall not be effective until received by the Administrative Agent, and except
that oral notices to the Borrower of decreases in the Borrowing Base shall be
effective when communicated to the Borrower.

14.2

Change of Address.  The Borrower, each Designated Borrower, the Administrative
Agent, the Issuer and any Lender may each change the address for service of
notice upon it by a notice in writing to the other parties hereto.

ARTICLE XV

COUNTERPARTS

15.1

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.  This Agreement shall become effective at such time
as the counterparts hereof which, when taken together, bear the signature of the
Borrower, each Designated Borrower, the Administrative Agent and each Lender,
shall be delivered to the Administrative Agent.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic means shall be effective as a delivery of a manually executed
counterpart of this Agreement.

15.2

ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF AND SHALL SUPERSEDE ANY PRIOR
AGREEMENT BETWEEN THE PARTIES HERETO, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT HEREOF.  FURTHERMORE, IN THIS REGARD, THIS AGREEMENT  REPRESENTS THE
FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF SUCH
PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





76




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, each Designated Borrower, the Lenders, the
Issuer and the Administrative Agent have executed this Agreement as of the date
first above written.

BORROWER:

SARATOGA RESOURCES, INC.

By:

/s/ Thomas F. Cooke

Thomas F. Cooke

Chairman and Chief Executive Officer

Address:

2304 Hancock Drive, Suite 5

Austin, Texas  78756

Attention :

President

Telephone:

(512) 478-5717

Telecopy:

(512) 445-2365

E-mail:

accsri@yahoo.com




With a copy to:

P.O. Box 19279

Houston, Texas  77224-9279








S - 1
[Signature Page to Saratoga Resources, Inc. Credit Agreement]




--------------------------------------------------------------------------------

DESIGNATED BORROWERS:




HARVEST OIL AND GAS, LLC





By:

/s/ Thomas F. Cooke

Thomas F. Cooke

Operating Manager

THE HARVEST GROUP LLC







By:

/s/ Thomas F. Cooke

Thomas F. Cooke

Operating Manager

Address:

67201 Industry Lane

Covington, Louisiana  70433

Attention :

Operating Manager

Telephone:

(985) 809-9292

Telecopy:

(985) 809-9293

E-mail:

tfcsri@yahoo.com

With a copy to:

P.O. Box 19279

Houston, Texas  77224-9279





S - 2
[Signature Page to Saratoga Resources, Inc. Credit Agreement]




--------------------------------------------------------------------------------

LOBO OPERATING, INC.

By:

/s/ Thomas F. Cooke

Thomas F. Cooke

President

LOBO RESOURCES, INC.

By:

/s/ Thomas F. Cooke

Thomas F. Cooke

President

Address:

2304 Hancock Drive, Suite 5

Austin, Texas  78756

Attention:  

President

Telephone:

(512) 478-5717

Telecopy:

(512) 445-2365

E-mail:

tfcsri@yahoo.com

With a copy to:

P.O. Box 19279

Houston, Texas  77224-9279





S - 3
[Signature Page to Saratoga Resources, Inc. Credit Agreement]




--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

MACQUARIE BANK LIMITED



By:

/s/

Name:

__________________________________________
Title:

__________________________________________




By:

/s/

Name:

__________________________________________
Title:

__________________________________________




Address:

Macquarie Bank Limited

Level 15

No. 1 Martin Place

Metals and Energy Capital Division

Sydney, NSW 2000

Australia




with a copy to:




Macquarie Bank Limited – Houston Representative Office

One Allen Center

500 Dallas, Suite 3100

Houston, Texas 77002

Attention:

Michael Sextro

Telephone:

713-275-6207

Facsimile:

713-275-6222

E-Mail:  

michael.sextro@macquarie.com











S - 4
[Signature Page to Saratoga Resources, Inc. Credit Agreement]




--------------------------------------------------------------------------------

LENDERS:

MACQUARIE BANK LIMITED, as a Lender

By:

/s/

Name:

__________________________________________
Title:

__________________________________________

By:

/s/

Name:

__________________________________________
Title:

__________________________________________

Address:

Macquarie Bank Limited

Level 15

No. 1 Martin Place

Metals and Energy Capital Division

Sydney, NSW 2000

Australia




with a copy to:




Macquarie Bank Limited – Houston Representative Office

One Allen Center

500 Dallas, Suite 3100

Houston, Texas 77002

Attention:

Michael Sextro

Telephone:

713-275-6207

Facsimile:

713-275-6222

E-Mail:  

michael.sextro@macquarie.com




Eurodollar Address:

Address:

Macquarie Bank Limited

Level 15

No. 1 Martin Place

TCG MEC Middle Office

Sydney, New South Wales 2000

Australia

Telephone:

(61) 28232 3395

Telecopy:

(61) 28232 3590








S - 5
[Signature Page to Saratoga Resources, Inc. Credit Agreement]




--------------------------------------------------------------------------------








 

EXHIBIT N – Page 1

 





